

Exhibit 10.1
 

 
Published CUSIP Number: 26747FAC3

 




















CREDIT AGREEMENT


Dated as of June 4, 2010


among


DYCOM INDUSTRIES, INC.,
as the Borrower,


THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer,


and


THE OTHER LENDERS PARTY HERETO










BANC OF AMERICA SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Managers,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


and


BRANCH BANKING AND TRUST COMPANY,
RBS CITIZENS, N.A.,
and
PNC BANK, N.A.,
as Co-Documentation Agents





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS
1
1.01
    Defined Terms
1
1.02
    Other Interpretive Provisions
26
1.03
    Accounting Terms
27
1.04
    Rounding
28
1.05
    Times of Day
28
1.06
    Letter of Credit Amounts
28
ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSION
28
2.01
    Commitments
28
2.02
    Borrowings, Conversions and Continuations of Loans
30
2.03
    Letters of Credit
31
2.04
    Swingline Loans
40
2.05
    Prepayments
43
2.06
    Termination or Reduction of Aggregate Revolving Commitments
45
2.07
    Repayment of Loans
45
2.08
    Interest
45
2.09
    Fees
46
2.10
    Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
46
2.11
    Evidence of Debt
47
2.12
    Payments Generally; Administrative Agent’s Clawback
48
2.13
    Sharing of Payments by Lenders
49
2.14
    Cash Collateral
50
2.15
    Defaulting Lenders
51
ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY
53
3.01
    Taxes
53
3.02
    Illegality
56
3.03
    Inability to Determine Rates
57
3.04
    Increased Costs
57
3.05
    Compensation for Losses
58
3.06
    Mitigation Obligations; Replacement of Lenders
59
3.07
    Survival
59
ARTICLE IV  GUARANTY
59
4.01
    The Guaranty
60
4.02
    Obligations Unconditional
60
4.03
    Reinstatement
61
4.04
    Certain Additional Waivers
61
4.05
    Remedies
61
4.06
    Rights of Contribution
61
4.07
    Guarantee of Payment; Continuing Guarantee
62
ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
62
5.01
    Conditions of Effectiveness
62
5.02
    Conditions to all Credit Extensions
64
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
65
6.01
    Financial Condition
65
6.02
    No Material Adverse Change
65
6.03
    Organization; Existence
66
6.04
    Power; Authorization; EnforceableObligations
66
6.05
    Conflict
66


 
i 

--------------------------------------------------------------------------------

 


6.06
    No Material Litigation
66
6.07
    No Default
66
6.08
    Taxes
67
6.09
    ERISA
67
6.10
    Governmental Regulations, Etc
67
6.11
    Subsidiaries
68
6.12
    Use of Proceeds
68
6.13
    Compliance with Laws; Contractual Obligations
68
6.14
    Accuracy and Completeness of Information
68
6.15
    Environmental Matters
68
6.16
    Solvency
69
6.17
    Insurance
69
6.18
    Foreign Assets Control Regulations, Etc
70
6.19
    Compliance with OFAC Rules and Regulations
70
6.20
    Security Documents
70
ARTICLE VII  AFFIRMATIVE COVENANTS
70
7.01
    Financial Statements
70
7.02
    Certificates; Other Information
71
7.03
    Notices
73
7.04
    Maintenance of Existence; Compliance with Laws; Contractual Obligations
74
7.05
    Maintenance of Property; Insurance
74
7.06
    Inspection of Property; Books and Records; Discussions
74
7.07
    Financial Covenants
74
7.08
    Use of Proceeds
75
7.09
    Additional Guarantors
75
7.10
    Payment of Obligations
76
7.11
    Environmental Laws
76
7.12
    Pledged Assets
76
7.13
    Further Assurances
77
ARTICLE VIII  NEGATIVE COVENANTS
77
8.01
    Indebtedness
77
8.02
    Liens
79
8.03
    Nature of Business
79
8.04
    Consolidation, Merger, Sale or Purchase of Assets, Etc
79
8.05
    Advances. Investments and Loans
80
8.06
    Transactions with Affiliates
80
8.07
    Fiscal Year; Organizational Documents; Senior Subordinated Notes
80
8.08
    Limitation on Restricted Actions
81
8.09
    Restricted Payments
81
8.10
    Sale Leasebacks
82
8.11
    No Further Negative Pledges
82
8.12
    Capital Expenditures
82
ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES
83
9.01
    Events of Default
83
9.02
    Remedies upon Event of Default
85
9.03
    Application of Funds
85
ARTICLE X  ADMINISTRATIVE AGENT
86
10.01
    Appointment and Authority
86
10.02
    Rights as a Lender
87
10.03
    Exculpatory Provisions
87
10.04
    Reliance by Administrative Agent
88


 
ii

--------------------------------------------------------------------------------

 


10.05
    Delegation of Duties
88
10.06
    Resignation of Administrative Agent
88
10.07
    Non-Reliance on Administrative Agent and Other Lenders
89
10.08
    No Other Duties; Etc
90
10.09
    Administrative Agent May File Proofs of Claim
90
10.10
    Collateral and Guaranty Matters
90
ARTICLE XI  MISCELLANEOUS
91
11.01
    Amendments, Etc
91
11.02
    Notices; Effectiveness; Electronic Communications
93
11.03
    No Waiver; Cumulative Remedies; Enforcement
95
11.04
    Expenses; Indemnity; and Damage Waiver
96
11.05
    Payments Set Aside
97
11.06
    Successors and Assigns
98
11.07
    Treatment of Certain Information; Confidentiality
101
11.08
    Set-off
102
11.09
    Interest Rate Limitation
103
11.10
    Counterparts; Integration; Effectiveness
103
11.11
    Survival of Representations and Warranties
103
11.12
    Severability
103
11.13
    Replacement of Lenders
104
11.14
    Governing Law; Jurisdiction; Etc
104
11.15
    Waiver of Right to Trial by Jury
105
11.16
    No Advisory or Fiduciary Responsibility
106
11.17
    Electronic Execution of Assignments and Certain Other Documents
106
11.18
    USA PATRIOT Act Notice
106

 

 
iii

--------------------------------------------------------------------------------

 

SCHEDULES


2.01                      Commitments and Applicable Percentages
2.03                      Existing Letters of Credit
6.11                      Subsidiaries
6.17                      Insurance
8.01                      Indebtedness Existing on the Closing Date
8.02                      Liens Existing on the Closing Date
8.05                      Investments Existing on the Closing Date
11.02                    Certain Addresses for Notices


EXHIBITS


2.01(b)                 Form of Lender Joinder Agreement
2.02                      Form of Loan Notice
2.04                      Form of Swingline Loan Notice
2.11(a)-1              Form of Revolving Note
2.11(a)-2              Form of Swingline Note
2.11(a)-3              Form of Term Note
5.01(e)                 Form of Secretary’s Certificate
5.01(l)                  Form of Solvency Certificate
7.02(b)                 Form of Compliance Certificate
7.09                      Form of Guarantor Joinder Agreement
11.06(b)               Form of Assignment and Assumption

 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




This CREDIT AGREEMENT is entered into as of June 4, 2010 among DYCOM INDUSTRIES,
INC., a Florida corporation (the “Borrower”), the Guarantors (defined herein),
the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer.


The Borrower has requested that the Lenders provide $225,000,000 in senior
credit facilities (as such amount may be increased to up to $300,000,000
pursuant to the terms and conditions hereof) for the purposes set forth herein,
and the Lenders are willing to do so on the terms and conditions set forth
herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.


As used in this Credit Agreement, the following terms shall have the meanings
set forth below:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one (1) or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.


“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $225,000,000.


“Agent Parties” has the meaning specified in Section 11.02(c).


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such

 
1

--------------------------------------------------------------------------------

 

time; provided that if the commitment of each Lender to make Revolving Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments, and (b) with respect to each Lender
providing a portion of any Term Loan, the percentage (carried out to the ninth
decimal place) the numerator of which is, prior to funding of the applicable
Term Loan, such Lender’s Term Loan Commitment, and after funding of the
applicable Term Loan, the principal amount of such Lender’s portion of the Term
Loan, and the denominator of which is, prior to funding of the applicable Term
Loan, the aggregate principal amount of the applicable Term Loan Commitments,
and after funding of the applicable Term Loan, the Outstanding Amount of the
applicable Term Loan.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as
applicable.  The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.


“Applicable Rate” means, with respect to the Commitment Fee, the Letter of
Credit Fee and the Revolving Loans, the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):
 




Pricing Tier
Consolidated
Leverage Ratio
 
Commitment Fee
 
Letter of Credit Fee for
Commercial Letters of Credit
Letter of Credit Fee for
Standby Letters of Credit
 
Revolving Loans
Eurodollar Rate Loans
Base Rate Loan
 
1
Greater than or equal to 2.25:1.0
0.625%
1.375%
2.750%
2.750%
1.750%
2
Less than 2.25:1.0 but greater than or equal to 1.50:1.0
0.500%
1.250%
2.500%
2.500%
1.500%
3
Less than 1.50:1.0 but greater than or equal to 0.75:1.0
0.500%
1.125%
2.250%
2.250%
1.250%
4
Less than 0.75:1.0
0.500%
1.000%
2.000%
2.000%
1.000%


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered (and if the Required Lenders do not make such
request the then applicable Pricing Tier in effect shall be maintained) and
shall remain in effect until the date on which such Compliance Certificate is
delivered in accordance with Section 7.02(b), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated
 
2

--------------------------------------------------------------------------------

 

Leverage Ratio contained in such Compliance Certificate.  The Applicable Rate in
effect from the ClosingDate through the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(b) for the fiscal quarter ending July 31, 2010 shall be determined
based upon Pricing Tier 2.


The Applicable Rate with respect to any Term Loan established after the Closing
Date in accordance with the terms of Section 2.01(b) shall be percentages per
annum specified in the loan documentation whereby such Term Loan is established.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.


“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended July 25, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.


“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank of America Fee Letter” has the meaning specified in the defined term “Fee
Letters”.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly

 
3

--------------------------------------------------------------------------------

 


announced from time to time by Bank of America as its “prime rate” and (c) the
Eurodollar Rate plus one percent (1.00%).  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 11.02(c).


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.


“Business” has the meaning specified in Section 6.15(b).


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.


“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swingline Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means: (a) Dollars; (b) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality of the United States government (provided that the full faith
and credit of the United States is pledged in support of those securities)
having maturities, unless such securities are deposited to defease any
indebtedness, of not more than one (1) year from the date of acquisition or
other securities issued by government agencies, including government sponsored
enterprises, having maturities of not more than one (1) year from the date of
acquisition; (c) time deposits maturing no more than thirty (30) days from the
date of creation, certificates of deposit and eurodollar time deposits with
maturities of one (1) year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one (1) year and overnight bank
deposits, in each case, with any Lender party to this Credit Agreement or with
any domestic commercial bank having capital and surplus in excess of
$250,000,000; (d) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the types described in clauses (b) and
(c) above entered into

 
4

--------------------------------------------------------------------------------

 

with any financial institution meeting the qualifications specified in clause
(c) above; (e) any money market deposit account issued or offered by any Lender
party to this Credit Agreement or with any U.S. commercial bank having capital
and surplus in excess of $250,000,000; (f) commercial paper having one of the
two highest ratings obtainable from Moody’s or S&P and in each case maturing
within one (1) year after the date of acquisition; (g) securities issued and
fully guaranteed by any state, commonwealth or territory of the United States of
America or by any political subdivision or taxing authority thereof, rated at
least “A” (or any comparable rating) by Moody’s or S&P and having maturities of
not more than one (1) year from the date of acquisition; (h) money market funds
that invest primarily in Cash Equivalents of the kinds described in clauses (a)
through (g) of this definition; and (i) in the case of Subsidiaries of the
Borrower that are not Domestic Subsidiaries, substantially similar instruments
to those set forth in clauses (a) through (h) above.


“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means (a) any Person or two (2) or more Persons acting in
concert shall have acquired “beneficial ownership,” directly or indirectly, of,
or shall have acquired by contract or otherwise, or control over, Voting Stock
of the Borrower (or other securities convertible into such Voting Stock)
representing thirty-five percent (35%) or more of the combined voting power of
all Voting Stock of the Borrower, or (b) Continuing Directors shall cease for
any reason to constitute a majority of the members of the board of directors of
the Borrower then in office.  As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the SEC under the Securities Act of 1934.


“Closing Date” means the date hereof.


“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Secured Parties, are purported to be granted pursuant to and in
accordance with the terms of the Security Documents.


“Collateral Release Date” means the date upon which the Borrower’s corporate
family rating from Moody’s and the corporate rating from S&P are at least Baa3
and BBB-, respectively (in each case with a stable or better outlook) and the
Borrower shall have delivered to the Administrative Agent evidence of such
ratings.


“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or each Term Loan Commitment, if any, of such Lender.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).


“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP, all
capital expenditures but excluding expenditures to the extent made with the
proceeds of any Involuntary Disposition used to purchase property that is useful
in the business of the Borrower and its Subsidiaries.


“Consolidated Capital Proceeds” means, for the applicable period, the proceeds
from the sale of property, plant or equipment and other fixed assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis as determined
in accordance with GAAP.

 
5

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for the applicable period, the sum of
(a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) the Consolidated Interest Expense for such period deducted in determining
Consolidated Net Income, (ii) the income tax expense for such period deducted in
determining Consolidated Net Income, (iii) the aggregate amount of the
depreciation expense and amortization expense for such period to the extent
deducted in determining Consolidated Net Income, (iv) any extraordinary items of
loss (or minus any extraordinary items of gain) for such period recorded in
determining Consolidated Net Income, (v) any non-cash impairment charges for
such period recorded in determining Consolidated Net Income, (vi) any non-cash
losses (or minus any non-cash gains) for such period recorded in determining
Consolidated Net Income, (vii) any stock based compensation expense for such
period recorded in determining Consolidated Net Income, (viii) any Acquisition
costs related to Permitted Acquisitions for such period deducted in determining
Consolidated Net Income in an aggregate amount during such period not to exceed
the greater of (A) $5,000,000 and (B) five percent (5%) of Consolidated EBITDA
for such period, (ix) any restructuring charges related to Permitted
Acquisitions for such period deducted in determining Consolidated Net Income in
an aggregate amount during such period not to exceed the greater of (A)
$5,000,000 and (B) five percent (5%) of Consolidated EBITDA for such period and
(x) charges incurred related to the extinguishment of debt, including, but not
limited to, the write-off of deferred financings fees, to the extent deducted in
determining Consolidated Net Income, in each case determined for the Borrower
and its Restricted Subsidiaries on a consolidated basis in accordance with GAAP
and subject to Section 1.03.  Unless expressly indicated otherwise, the
applicable period shall be for the four (4) consecutive fiscal quarters ending
as of the date of computation.


“Consolidated Fixed Charge Coverage Ratio” means, for the four (4) consecutive
fiscal quarters ending prior to such date of computation, the ratio of (a) the
difference of (i) Consolidated EBITDA minus (ii) eighty-five percent (85%) of
Consolidated Capital Expenditures plus (iii) Consolidated Capital Proceeds to
(b) Consolidated Fixed Charges.


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Interest Expense paid or payable in cash (excluding
amortization of debt discount and premium, debt issuance costs paid in a
previous period and interest expense incurred on tax liabilities) plus
(b) Consolidated Scheduled Funded Debt Payments plus (c) cash income taxes paid.


“Consolidated Funded Debt” means Funded Debt of the Borrower and its Restricted
Subsidiaries on a consolidated basis.


“Consolidated Interest Expense” means, for the applicable period, all interest
expense in accordance with GAAP (including amortization of debt discount,
premium and the interest component under Capital Leases) of the Borrower and its
Restricted Subsidiaries for such period.  Unless expressly indicated otherwise,
the applicable period shall be for the four (4) consecutive fiscal quarters
ending most recently prior to the date of computation.


“Consolidated Interest Coverage Ratio” means, for the applicable period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense paid or payable in cash (excluding amortization of debt discount and
premium, debt issuance costs paid in a previous period and interest expense
incurred on tax liabilities) during such period.  Unless expressly indicated
otherwise, the applicable period shall be for the four (4) consecutive quarters
ending on the date of computation.


“Consolidated Leverage Ratio” means the ratio of (a) Consolidated Funded Debt on
the date of computation to (b) Consolidated EBITDA for the applicable period
ending on the date of computation.

 
6

--------------------------------------------------------------------------------

 

Unless expressly indicated otherwise, the applicable period shall be for the
four (4) consecutive fiscal quarters ending most recently prior to the date of
computation.


“Consolidated Net Income” means, for the applicable period, net income of the
Borrower and its Restricted Subsidiaries on a consolidated basis.  Unless
expressly indicated otherwise, the applicable period shall be for the four (4)
consecutive fiscal quarters ending most recently prior to the date of
computation.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded Debt during such
period.  For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments or redemptions or purchase of similar payments made during the
applicable period, except for any such reduction with respect to the Senior
Subordinated Notes, (b) shall be deemed to include the Attributable Indebtedness
and (c) shall not include any voluntary prepayments or mandatory prepayments
required pursuant to Section 2.05.


“Consolidated Total Assets” means, on the date of computation, (a) the amount of
the Borrower’s consolidated total assets minus (b) the amount of the Borrower’s
consolidated intangible assets, including, without limitation, goodwill,
deferred financing charges and intellectual property, in each case determined
for the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.


“Continuing Directors” means, during any period of up to twenty-four (24)
consecutive months commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Borrower
(together with any new director whose election by the Borrower’s board of
directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least a majority of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved).


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Credit Documents” means this Credit Agreement, each Note, each Issuer Document,
each Guarantor Joinder Agreement, each Lender Joinder Agreement, the Security
Documents and the Fee Letters.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Credit Parties” means, collectively, the Borrower and each Guarantor.


“Debt Issuance” means the issuance by any Credit Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under Section
8.01.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,

 
7

--------------------------------------------------------------------------------

 

reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Laws and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus two percent (2%) per annum.


“Defaulting Lender” means, subject to Section 2.15, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver (including, without limitation, the Federal Deposit Insurance
Corporation), conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Credit Party or any Restricted Subsidiary, including any Sale and Leaseback
Transaction and any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute Disqualified Stock
solely because the holders of the Equity Interest have the right to require the
Borrower to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Equity Interest if the terms of
such Equity Interest provide that the Borrower may not repurchase or redeem any
such Equity Interest pursuant to such provisions unless such repurchase or
redemption complies with the provisions of Section 8.09. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Credit Agreement will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 
8

--------------------------------------------------------------------------------

 



“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia and that is not a controlled foreign
corporation under Section 957 of the Internal Revenue Code.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Environmental Laws” means any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally enforceable requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as now or may at any time be in effect during the term of this
Credit Agreement.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general,
preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers or
could confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person, including, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Securities Exchange Act of 1934, as amended.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“Eurodollar Base Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two (2)
London Banking Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, the

 
9

--------------------------------------------------------------------------------

 

rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period; and


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two (2) London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
(1) month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one (1) month would be offered
by Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one (1) minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan the interest rate
on which is determined by reference to the Eurodollar Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one (1) minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”


“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five (5) decimal places) in effect on
such day, whether or not applicable to any Lender, under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).  The Eurodollar Rate for each outstanding Eurodollar Rate Loan
and for each outstanding Base Rate Loan the interest rate on which is determined
by reference to the Eurodollar Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii) and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States

 
10

--------------------------------------------------------------------------------

 

withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c) and (e) any tax imposed or otherwise
assessed pursuant to Sections 1471(a) or 1472(a) of the Internal Revenue Code.


“Existing Credit Agreement” means that certain Credit Agreement, dated as of
September 12, 2008, among the Borrower, the guarantors party thereto, the
lenders party thereto and Wachovia Bank, National Association, as administrative
agent, as amended, supplemented or modified.


“Existing Letters of Credit” means those standby letters of credit outstanding
on the Closing Date and identified on Schedule 2.03.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letters” means (a) the letter agreement, dated as of May 4, 2010, among the
Borrower, the Administrative Agent and the Joint Lead Arrangers, (b) the amended
and restated letter agreement, dated as of June 3, 2010, among the Borrower,
Bank of America and Banc of America Securities LLC (the “Bank of America Fee
Letter”), and (c) the letter agreement, date as of May 4, 2010, among the
Borrower, Wells Fargo Bank, National Association, and Wells Fargo Securities, in
each case as amended and modified.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 
11

--------------------------------------------------------------------------------

 



“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) which would appear as liabilities on a
balance sheet of such Person, (e) the principal portion of all obligations of
such Person under Capital Leases, (f) all net obligations of such Person under
Swap Contracts, excluding any portion thereof which would be accounted for as
interest expense under GAAP, (g) the maximum amount of all letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (h) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments prior to the date six (6)
months after the Maturity Date, redemption prior to the date six (6) months
after the Maturity Date or other acceleration, (i) the Attributable Indebtedness
of any Sale and Leaseback Transaction, Securitization Transaction and Synthetic
Lease and, without duplication, the principal balance outstanding under any tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product, (j) all Indebtedness of others of the type described in
clauses (a) through (i) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that so long as such Indebtedness is non-recourse to such
Person, only the portion of such obligations which is secured shall constitute
Indebtedness hereunder, (k) all Guaranty Obligations of such Person with respect
to Indebtedness of another Person of the type described in clauses (a) through
(i) hereof, and (l) all Indebtedness of the type described in clauses (a)
through (i) hereof of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer; provided, however, that
Funded Debt shall not include Indebtedness among the Credit Parties and the
Restricted Subsidiaries to the extent such Indebtedness would be eliminated on a
consolidated basis.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time and subject to the terms of Section 1.03.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.


“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement in
substantially the form of Exhibit 7.09, executed and delivered by each Person
required to become a Guarantor in accordance with the provisions of Section
7.09.


“Guarantors” means (a) any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and (b) any Person which executes a
Guarantor Joinder Agreement in accordance

 
12

--------------------------------------------------------------------------------

 

with the terms of this Credit Agreement, together with their successors and
permitted assigns, in each case until the Guaranty of such Person is released in
accordance with the terms of this Credit Agreement.


“Guaranty” means the guaranty of the Guarantors set forth in Article IV.


“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (c) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is not a Material Domestic Subsidiary.


“Immaterial Foreign Subsidiary” means any Foreign Subsidiary of the Borrower
that is not a Material Foreign Subsidiary.


“Immaterial Guarantor” means a Guarantor designated as an “Immaterial Guarantor”
on Schedule 6.11, as such schedule may be amended from time to time, and that is
not required to be a Guarantor pursuant to Section 7.09(b).


“Incremental Credit Facilities” has the meaning provided in Section 2.01(b).


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six (6)
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, provided that
so long as such Indebtedness is non-recourse to such Person, only the portion of
such obligations which is secured shall constitute Indebtedness hereunder,
(g) all Guaranty Obligations of such Person with respect to Indebtedness of
another Person, (h) the principal portion of all obligations of such Person
under Capital Leases, (i) all net obligations of such Person under Swap
Contracts, (j) the maximum amount of all letters

 
13

--------------------------------------------------------------------------------

 

of credit issued or bankers’ acceptances facilities created for the account of
such Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments prior to the date six (6)
months after the Maturity Date, redemption prior to the date six (6) months
after the Maturity Date or other acceleration, (l) the principal balance
outstanding under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product, and
(m) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.  The amount of any Capital Lease or
Synthetic Lease obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.


“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Maturity Date and the date of the final principal amortization payment on any
Term Loan and, in the case of any Swingline Loan, any other dates as may be
mutually agreed upon by the Borrower and the Swingline Lender, and (b) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan, the Maturity Date and the
date of the final principal amortization payment on any Term Loan, and in
addition, where the applicable Interest Period exceeds three (3) months, the
date every three (3) months after the beginning of such Interest Period.  If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the immediately succeeding Business Day.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter, as selected by the Borrower in its Loan Notice;
provided that:


(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(c)           no Interest Period shall extend beyond the Maturity Date; and


(n)           no Interest Period with respect to any Term Loan shall extend
beyond any principal amortization payment date, except to the extent that the
portion of such

 
14

--------------------------------------------------------------------------------

 

Loan comprised of Eurodollar Rate Loans that is expiring prior to the applicable
principal amortization payment date plus the portion comprised of Base Rate
Loans equals or exceeds the principal amortization payment then due.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of Equity Interests, property, assets, indebtedness or other obligations
or securities or by loan advance, capital contribution or otherwise.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Credit Party
or any Restricted Subsidiary.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Joint Lead Arrangers” means Banc of America Securities LLC and Wells Fargo
Securities, in their capacities as joint lead arrangers and joint book managers.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, binding requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when due or
refinanced as a Borrowing of Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means (a) with respect to the Existing Letters of Credit, the
issuer of those letters of credit as identified on Schedule 2.03 and (b) Bank of
America in its capacity as issuer of Letters of Credit hereunder and/ or any
Lender appointed by the Borrower (with the consent of the Administrative Agent,
which consent shall not be unreasonably withheld or delayed) as an additional
L/C Issuer pursuant to Section 2.03(l) or a replacement for any L/C Issuer who
is at the time of such appointment a Defaulting Lender, in each case in its
capacity as an issuer of Letters of Credit pursuant to Section 2.03 and together
with its successors and assigns.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including

 
15

--------------------------------------------------------------------------------

 

all L/C Borrowings.  For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01(b), executed and delivered in accordance with the provisions of
Section 2.01(b).


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Credit Agreement and their successors and assigns and, as the context requires,
includes the Swingline Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Aggregate Revolving Commitments.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swingline Loan or any Term Loan (if
applicable).


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or any Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition (financial or otherwise) or liabilities (financial or
otherwise) of the Credit Parties and the Restricted

 
16

--------------------------------------------------------------------------------

 

Subsidiaries, taken as a whole, (b) the ability of the Credit Parties, taken as
a whole, to perform their obligations, when such obligations are required to be
performed, under this Credit Agreement, any of the Notes or any other Credit
Document or (c) the validity or enforceability of this Credit Agreement, any of
the Notes or any of the other Credit Documents or the material rights or
remedies of the Administrative Agent or the Lenders hereunder or thereunder.


“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
that is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than five
percent (5%) of Consolidated Total Assets as of the most recent fiscal quarter
ended or (b) that accounted for Consolidated EBITDA for the most recently ended
period of four (4) consecutive fiscal quarters equal to or greater than five
percent (5%) of Consolidated EBITDA for the same four (4) fiscal quarter period.


“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is a Restricted Subsidiary that either:  (a) owns assets included in
Consolidated Total Assets having a book value equal to or greater than five
percent (5%) of Consolidated Total Assets as of the most recent fiscal quarter
ended or (b) that accounted for Consolidated EBITDA for the most recently ended
period of four (4) consecutive fiscal quarters equal to or greater than five
percent (5%) of Consolidated EBITDA for the same four (4) fiscal quarter period.


“Materials of Environmental Concern” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.


“Maturity Date” means as to the Revolving Loans, Swingline Loans and Letters of
Credit (and the related L/C Obligations), June 4, 2015 provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.


“Maximum Rate” has the meaning specified in Section 11.09.


“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Credit Party or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents

 
17

--------------------------------------------------------------------------------

 

received upon the sale or other disposition of any non-cash consideration
received by any Credit Party or any Restricted Subsidiary in any Disposition,
Debt Issuance or Involuntary Disposition.


“Non-Consenting Lender” has the meaning specified in Section 11.13.


“Notes” means the Revolving Notes, the Swingline Note and the Term Notes,
individually or collectively, as appropriate.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
all obligations under any Swap Contract between any Credit Party or any
Subsidiary and any Swap Contract Provider that is permitted to be incurred
pursuant to Section 8.01(e).


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Patriot Act” has the meaning specified in Section 11.18.


“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.


“Permitted Acquisition” means any acquisition or any series of related
acquisitions by a Credit Party of the assets or a majority of the Voting Stock
of a Person that is incorporated, formed or organized under the laws of the
United States (including any state, commonwealth or territory thereof and the
District of Columbia), Canada or any country in Europe or any division, line of
business or other business unit of a Person that is incorporated, formed or
organized under the laws of the United States (including any state, commonwealth
or territory thereof and the District of Columbia), Canada or any country in
Europe (such Person or such division, line of business or other business unit of
such Person referred to

 
18

--------------------------------------------------------------------------------

 

herein as the “Target”), in each case that is a type of business (or assets used
in a type of business) permitted to be engaged in by the Credit Parties and
their Subsidiaries pursuant to Section 8.03 hereof, so long as (a) no Default or
Event of Default shall then exist or would exist after giving effect thereto,
(b) the Credit Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent and the Required Lenders that (i) the Credit Parties will
be in compliance on a Pro Forma Basis with all of the terms and provisions of
the financial covenants set forth in Section 7.07 as of the end of the most
recently ended fiscal quarter and (ii) the Consolidated Leverage Ratio shall be
less than or equal to 2.75 to 1.0 after giving effect to such acquisition,
(c) such acquisition is not a “hostile” acquisition and has been approved by the
Board of Directors and/or shareholders of the applicable Credit Party and the
Target, (d) the Credit Parties shall have complied to the reasonable
satisfaction of the Administrative Agent with the documentation requirements in
Section 7.02(d), (e) the Credit Parties shall have on a Pro Forma Basis after
giving effect to such Acquisition, unrestricted cash or unrestricted Cash
Equivalents and/or availability under the Aggregate Revolving Commitments (which
the Borrower could borrow without causing an Event of Default) in an aggregate
amount of at least $40,000,000 and (f) Total Consideration paid for all
Acquisitions of Persons incorporated, formed or organized in any jurisdiction
other than any state of the United States or the District of Columbia shall not
exceed $100,000,000 during the period from the Closing Date through the Maturity
Date.


“Permitted Dispositions” means Dispositions permitted under Section 8.04(a)(i),
(ii), (iii), (iv), (v), (vii)(A), (vii)(B)(1), (ix) and (x).


“Permitted Investments” means:


(a)           cash and Cash Equivalents and other Investments existing as of the
Closing Date and set forth on Schedule 8.05;


(b)           receivables owing to the Borrower or any of its Restricted
Subsidiaries or any receivables and advances to suppliers, in each case if
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;


(c)           Investments by any Credit Party to any other Credit Party;


(d)           loans and advances to officers, directors and employees in the
ordinary course of business in an aggregate amount not to exceed $1,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Requirements of Law;


(e)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


(f)           any assignment of intellectual property from the Borrower or any
Restricted Subsidiary to (i) any Restricted Subsidiary or (ii) any Unrestricted
Subsidiary if such intellectual property has not been registered with the U.S.
Patent and Trademark Office, the U.S. Copyright Office or any other governmental
authority in the United States or any other jurisdiction.


(g)           Investments, acquisitions or transactions permitted under
Sections 8.04(b)(ii)(B), (C) and (D);


(h)           Permitted Acquisitions;

 
19

--------------------------------------------------------------------------------

 



(i)           Investments in Swap Contracts to the extent permitted by
Section 8.01(e);


(j)           Investments (i) in Unrestricted Subsidiaries in an aggregate
amount not to exceed $75,000,000 outstanding at any time, and (ii) in non-wholly
owned Restricted Subsidiaries, in an aggregate amount not to exceed $20,000,000
outstanding at any time;


(k)           (i) Investments in wholly owned Restricted Subsidiaries that are
Domestic Subsidiaries and (ii) Investments in wholly owned Restricted
Subsidiaries that are Foreign Subsidiaries in an aggregate amount not to exceed
$25,000,000 outstanding at any time; and


(l)           additional Investments of a nature not contemplated by the
foregoing clauses hereof; provided that such Investments made pursuant to this
clause shall not exceed an aggregate amount of $25,000,000 outstanding at any
time.


“Permitted Liens” means


(a)           Liens in favor of a Swap Contract Provider in connection with a
Swap Contract that is (i) between a Credit Party or its Subsidiary and a Swap
Contract Provider and (ii) permitted under Section 8.01(e);


(b)           Liens securing purchase money Indebtedness and Capital Lease
Obligations to the extent permitted under Section 8.01(c); provided, that
(i) any such Lien attaches to such property concurrently with or within sixty
(60) days after the acquisition thereof and (ii) such Lien attaches solely to
the property so acquired in such transaction;


(c)           Liens for taxes, assessments, charges or other governmental levies
not yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;


(e)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements incurred in the ordinary course of business;


(f)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)           Liens existing on the Closing Date and set forth on Schedule 8.02;
provided that no such Lien shall at any time be extended to cover property or
assets other than the property or assets subject thereto on the Closing Date;


(h)           easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purpose;

 
20

--------------------------------------------------------------------------------

 

(i)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses and in clauses (j), (k) and (m); provided that such extension,
renewal or replacement Lien shall be limited to all or a part of the property
which secured the Lien so extended, renewed or replaced;


(j)           Liens securing Indebtedness incurred pursuant to Section 8.01(i),
provided that such Liens do not secure obligations in excess of $30,000,000 in
the aggregate at any time outstanding;


(k)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one (1) or more
accounts maintained by any Credit Party or a Restricted Subsidiary arising in
the ordinary course of business from netting services, overdraft protection,
cash management obligations and otherwise in connection with the maintenance of
deposit, securities and commodities accounts;


(l)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that (i) such Liens were not
created in contemplation of such merger, consolidation or investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary and (ii) such Liens do not secure obligations in excess of
$50,000,000 in the aggregate at any time outstanding; and


(m)           other Liens not described above, provided that such Liens do not
secure obligations in excess of $20,000,000 in the aggregate at any time
outstanding.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” means IntraLinks or another similar electronic system.


“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
executed in favor of the Administrative Agent for the benefit of the Secured
Parties by each of the Credit Parties.


“Pledgor” has the meaning specified in the Pledge Agreement.


“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 7.07, such transaction
shall be deemed to have occurred as of the first day of the most recent four (4)
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition (other than
Permitted Dispositions) or Involuntary Disposition, (i) income statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and (b)
with respect to any Acquisition, (i) income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income

 
21

--------------------------------------------------------------------------------

 

statement items for the Borrower and its Restricted Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by any Credit Party or any Restricted Subsidiary (including
the Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.


“Properties” has the meaning specified in Section 6.15(a).


“Public Lender” means those Lenders which may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.


“Recovery Event” means the receipt by the Borrower or any of its Subsidiaries of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of their respective property or assets.


“Register” has the meaning specified in Section 11.06(c).


“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.


“Reportable Event” means the occurrence of any of the events set forth in
Section 4043(c) of ERISA, other than those events as to which the thirty
(30)-day notice period is waived under PBGC Reg.  Section 4043.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the unfunded Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Commitments have
been terminated, the outstanding Loans, L/C Obligations and participations
therein.  The unfunded Commitments of, and the outstanding Loans, L/C
Obligations and participations therein held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.


“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any Law, treaty, rule or regulation or

 
22

--------------------------------------------------------------------------------

 

determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 5.01, the secretary or any assistant secretary of a Credit Party and,
solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Credit Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interest of any Credit Party or any Restricted Subsidiary, now or hereafter
outstanding (including without limitation any payment to any employee of the
Borrower in respect of equity awards to such employee), (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interest of any Credit
Party or any Restricted Subsidiary, now or hereafter outstanding, (d) any
payment with respect to any earnout obligation or (e) any payment or prepayment
of principal of, premium, if any, or interest on, redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Indebtedness.


“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(c), as applicable as such amount may be adjusted from time to time in
accordance with this Credit Agreement.


“Revolving Loan” has the meaning specified in Section 2.01(a).


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.


“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Credit Party or such Subsidiary shall sell or transfer any property
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 
23

--------------------------------------------------------------------------------

 



“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority or any successor or analogous United States Governmental Authority.


“Secured Parties” means the Administrative Agent, the Lenders and the Swap
Contract Providers.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Security Documents” means a collective reference to the Pledge Agreement and
other security documents as may be executed and delivered by the Credit Parties
pursuant to the terms of Section 7.12 or any of the Credit Documents.


“Senior Subordinated Notes” means, collectively, those certain 8.125% senior
subordinated notes due 2015 issued by Dycom Investments, Inc., a Delaware
corporation, a wholly-owned Subsidiary of the Borrower and a Guarantor under the
Credit Agreement, under that certain Indenture dated as of October 11, 2005 by
and among Dycom Investments, Inc., certain guarantors party thereto and the
trustee party thereto.


“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which the Borrower or any ERISA Affiliate, and no
Person other than the Borrower and any ERISA Affiliate, has an obligation to
contribute or in respect of which the Borrower or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan were to be
terminated.


“Subordinated Indebtedness” means (a) the Senior Subordinated Notes and (b) any
other Indebtedness incurred by any Credit Party that by its terms is
specifically subordinated in right of payment to the prior payment of the
Revolving Loans, the L/C Obligations, the Swingline Loans and Term Loans on
terms reasonably satisfactory to the Administrative Agent.


“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through Subsidiaries.  Unless otherwise identified, “Subsidiary” or
“Subsidiaries” shall mean Subsidiaries of the Borrower.


“Swap Contract” means, with respect to any Person, any agreement entered into to
protect such Person against fluctuations in interest rates, or currency or raw
materials values, including, without limitation, any interest rate swap, cap or
collar agreement or similar arrangement between such Person and one (1) or more
counterparties, any foreign currency exchange agreement, currency protection
agreements, commodity purchase or option agreements or other interest or
exchange rate or commodity price hedging agreements.

 
24

--------------------------------------------------------------------------------

 

“Swap Contract Provider” means any Person that enters into a Swap Contract with
a Credit Party or any Subsidiary that is permitted by Section 8.01(e) to the
extent such Person is a (a) Lender, (b) an Affiliate of a Lender or (c) any
other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Swap Contract but has ceased to be a Lender (or whose Affiliate
has ceased to be a Lender) under this Credit Agreement.


“Swap Termination Value” means, in respect of any one (1) or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one
(1) or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).


“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swing line lender hereunder.


“Swingline Loan” has the meaning specified in Section 2.04(a).


“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.


“Swingline Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments.  The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.


“Target” has the meaning specified in the definition of “Permitted Acquisition.”


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” and “Term Loans” have the meaning specified in Section 2.01(b).


“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(b), as
applicable as such amount may be adjusted from time to time in accordance with
this Credit Agreement.


“Term Note” has the meaning specified in Section 2.11(a).


“Total Consideration” has the meaning specified in Section 7.02(d).

 
25

--------------------------------------------------------------------------------

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.


“Trading with the Enemy Act” has the meaning specified in Section 6.18.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unrestricted Subsidiaries” means (a) Subsidiaries designated on the Closing
Date by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 and other
Subsidiaries designated from time to time by the Borrower in writing to the
Administrative Agent that are in the same businesses or businesses reasonably
related to, or reasonably ancillary or reasonably complementary to, the
businesses of the Borrower and its Subsidiaries and (b) Subsidiaries (i)
established for business purposes approved by the Administrative Agent (such
approval not to be unreasonably withheld) and (ii) designated from time to time
by the Borrower as “Unrestricted Subsidiaries” on Schedule 6.11 (as such
schedule may be updated from time to time as permitted by this Credit
Agreement); provided that (x) Investments by the Borrower and its Restricted
Subsidiaries in Unrestricted Subsidiaries shall not exceed the limitations set
forth in clauses (a), (f) and (j) of the definition of Permitted Investments and
(y) Investments in Unrestricted Subsidiaries pursuant to clause (j) of the
definition of Permitted Investments shall be deemed to include an amount (not
less than zero) equal to the difference of (I) the book value of assets of any
Guarantor or Restricted Subsidiary designated after the Closing Date as an
Unrestricted Subsidiary that are included in Consolidated Total Assets as of the
most recent fiscal quarter ended minus (II) such Guarantor’s or Restricted
Subsidiary’s liabilities as of the most recent fiscal quarter ended.


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.


1.02           Other Interpretive Provisions.


With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit

 
26

--------------------------------------------------------------------------------

 

Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.


1.03           Accounting Terms.


(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements.  Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Credit Parties and their Subsidiaries shall be deemed to be
carried at one hundred percent (100%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities and FASB ASC
350 and 360 on goodwill, intangibles and impairments shall be disregarded.


(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein.


(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants in
Section 7.07 (including for purposes of determining the Applicable Rate) shall
be made on a Pro Forma Basis with respect to any Disposition (other than
Permitted Dispositions), Involuntary Disposition or Acquisition occurring during
the applicable period.

 
27

--------------------------------------------------------------------------------

 

1.04           Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.05           Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06           Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
(1) or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Commitments.


(a)           Revolving Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swingline Loans shall not exceed such Lender’s Revolving
Commitment.  Within the limits of each Lender’s Revolving Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.


(b)           Incremental Credit Facilities.  At any time on or after the
Closing Date, the Borrower may, at any time, upon written notice to the
Administrative Agent, establish additional credit facilities (collectively, the
“Incremental Credit Facilities”) by increasing the Aggregate Revolving
Commitments and/or establishing one (1) or more term loans (each such term loan,
a “Term Loan” and collectively the “Term Loans”) at any time prior to the date
that is six (6) months prior to the Maturity Date; provided that, in any such
case:


(i)           the aggregate amount of loans and commitments for all Incremental
Credit Facilities established on or after the Closing Date as an Incremental
Credit Facility shall not exceed SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (for
Aggregate Revolving

 
28

--------------------------------------------------------------------------------

 

Commitments and Term Loans of up to THREE HUNDRED MILLION DOLLARS
($300,000,000);


(ii)           any increase in the Aggregate Revolving Commitments or the
principal amount of any Term Loan established under this Section shall be in a
principal amount of at least $10,000,000 and integral multiples of $1,000,000 in
excess thereof;


(iii)           any increase in the Aggregate Revolving Commitments under this
Section shall have terms identical to those for the Revolving Loans under
Section 2.01(a), except for fees payable to the Lenders providing commitments
for such Incremental Credit Facility;


(iv)           any Term Loan established under this Section 2.01 (A) will be
made in Dollars and may consist of Base Rate Loans or Eurodollar Rate Loans as
further provided herein, (B) will have a final maturity date that is coterminous
with or later than the Maturity Date, with no more than fifty percent (50%) of
the principal amount of such Term Loan being amortized prior to the Maturity
Date, (C) will be subject to the mandatory prepayment provisions (including
provisions regarding the application of mandatory prepayments) that are
contained in Section 2.05(b), (D) may have pricing that is higher than pricing
currently applicable to the Revolving Loans; provided, that if the all-in-yield,
after giving effect to any offering of such Term Loan at a discount from par or
any fees paid to the lenders in connection therewith, exceeds the all-in-yield
(as reasonably determined by the Administrative Agent) with respect to the
Revolving Loans by more than fifty basis points (0.50%), then the Applicable
Percentage shall be increased to the extent necessary to cause the all-in-yield
with respect the Revolving Loans to be no more than fifty basis points (0.50%)
less than the all-in-yield with respect to such Term Loan (with the amount and
manner of such increase to be determined by the Administrative Agent, in
accordance with the foregoing, as of the date of effectiveness of the applicable
Incremental Credit Facility) and (E) will have covenants that are the same as or
no more restrictive than the covenants contained in this Credit Agreement as of
the date that such Term Loan is established.


(v)           no Default or Event of Default shall have occurred and be
continuing, or would result after giving effect to any such Incremental Credit
Facility (assuming for purposes hereof, that the amount of the applicable
Incremental Credit Facility is fully drawn and funded);


(vi)           the establishment of the Incremental Credit Facilities and the
extension of credit thereunder are subject to satisfaction of the conditions to
all Credit Extensions in Section 5.02;


(vii)           the Borrower will provide (A) a compliance certificate from a
Responsible Officer demonstrating compliance with the financial covenants
hereunder after giving effect to the Incremental Credit Facility on a Pro Forma
Basis (assuming for purposes hereof, that the amount of the incremental
commitments is fully drawn and funded), and (B) supporting resolutions, legal
opinions, promissory notes and other items as may be reasonably required by the
Administrative Agent and the Lenders providing the loans and commitments for the
Incremental Credit Facility;


(viii)           any new lender providing loans and commitments for the
Incremental Credit Facilities must be reasonably acceptable to the Borrower and
the Administrative Agent, and any new lender providing loans and commitments for
any increase in the Aggregate Revolving Commitments must also be reasonably
acceptable to the L/C Issuer and the Swingline Lender;


(ix)           lenders providing loans and commitments for the Incremental
Credit Facility will provide a duly executed Lender Joinder Agreement;

 
29

--------------------------------------------------------------------------------

 



(x)           upfront fees and arrangement fees, if any, in respect of the new
commitments so established, shall have been paid;


(xi)           if any Revolving Loans are outstanding at the time of any
increase in the Aggregate Revolving Commitments pursuant to this Section, the
Borrower will make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment amounts and percentages,
it being agreed that the Administrative Agent shall, in consultation with the
Borrower, manage the allocation of the revised commitments percentages to the
existing Eurocurrency Rate Loans in such a manner as to minimize the
break-funding amounts so payable by the Borrower.


(xii)           the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Borrower and the
Guarantors) it may reasonably request relating to the corporate or other
necessary authority for such increase or establishment of any Term Loan and the
validity of such increase in the Aggregate Revolving Commitments or
establishment of a Term Loan, and any other matters relevant thereto, all in
form and substance reasonably satisfactory to the Administrative Agent;
provided, however that consent of the existing Lenders shall not be required to
consummate the transactions contemplated pursuant to this Section 2.01(b);
provided, further that necessary modifications of this Credit Agreement will be
consummated as set forth in Section 11.01(g).


In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their Affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) none of the Administrative Agent, the Joint Lead Arrangers or the
Lead Lenders shall have any responsibility for arranging any such additional
commitments without their prior written consent and subject to such conditions,
including fee arrangements, as they may provide in connection therewith and (C)
Schedule 2.01 will be deemed to be revised to reflect the Lenders, Loans,
Commitments and pro rata shares after giving effect to establishment of any
Incremental Credit Facility.


2.02           Borrowings, Conversions and Continuations of Loans.


(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)

 
30

--------------------------------------------------------------------------------

 

if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of a Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month.  Notwithstanding anything to the contrary herein, a Swingline
Loan may not be converted to a Eurodollar Rate Loan.


(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection.  In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as actually
received by the Administrative Agent no later than 4:00 p.m. on the day of
receipt by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than seven (7) Interest Periods in effect with respect
to Revolving Loans and five (5) Interest Periods in effect with respect to any
Term Loan.


2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with

 
31

--------------------------------------------------------------------------------

 

subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.


(ii)           The L/C Issuer shall not issue any Letter of Credit if:


(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the Lenders (other than Defaulting Lenders)
holding a majority of the Revolving Commitments have approved such expiry date;
or


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the date of issuance of such Letter of
Credit (or a later date as to which the Administrative Agent may agree in its
sole discretion) or all the Lenders that have Revolving Commitments have
approved such expiry date.


(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)           the issuance of such Letter of Credit would violate one (1) or
more policies of the L/C Issuer applicable to borrowers generally;

 
32

--------------------------------------------------------------------------------

 

(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;




(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;


(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or


(F)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(e)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary

 
33

--------------------------------------------------------------------------------

 

thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Credit
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one (1) or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each twelve
(12)-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12)-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one (1) or more of the applicable conditions specified in Section
5.02 is not then satisfied, and in each case directing the L/C Issuer not to
permit such extension.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will

 
34

--------------------------------------------------------------------------------

 

also deliver to the Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall promptly
notify the Borrower and the Administrative Agent thereof.  If the L/C Issuer
notifies the Borrower before 1:00 p.m. on the date of any payment by the L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on such day.  If the L/C Issuer notifies the
Borrower after 1:00 p.m. on the applicable Honor Date, the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing not later than 11:00 a.m. on the Business Day
immediately after the such Honor Date.  If the Borrower fails to so reimburse
the L/C Issuer by such day and time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof (after giving effect to any reallocation pursuant to Section
2.15(e)).  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.  Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 
35

--------------------------------------------------------------------------------

 



(v)           Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Credit Agreement, the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of cash collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 
36

--------------------------------------------------------------------------------

 



(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Credit Agreement or any other Credit Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Credit Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Credit Party
or any Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or

 
37

--------------------------------------------------------------------------------

 

transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the L/C Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.


(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each commercial Letter of Credit, equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit and (ii) for each
standby Letter of Credit, equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Laws, as
provided in Section 2.15(b), to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(e), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.



(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in (A) the Bank  of America Fee Letter, with respect to Letters of
Credit issued by Bank of America in its capacity as L/C Issuer and (B) in
writing between the Borrower and any L/C Issuer other than Bank of America in
its capacity as L/C Issuer, in each case,

 
38

--------------------------------------------------------------------------------

 

computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Borrower and the L/C Issuer, computed on the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
Fee Letter, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


(l)           New or Successor L/C Issuer.  (i) Any L/C Issuer may resign as an
issuer of Letters of Credit upon thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  Subject to the terms of the
following sentence, the Borrower may replace any L/C Issuer for any reason upon
written notice to the Administrative Agent and the applicable L/C Issuer, and
the Borrower may add one or more additional L/C Issuers at any time upon notice
to the Administrative Agent.  If the L/C Issuer shall resign or be replaced, or
if the Borrower shall decide to add a new L/C Issuer under this Credit
Agreement, then the Borrower may appoint any Lender as a successor issuer of
Letters of Credit or a new L/C Issuer, as the case may be, with the consent of
the Administrative Agent (such consent not to be unreasonably withheld) and the
acceptance of such appointment by such Lender, whereupon such successor L/C
Issuer shall succeed to the rights, powers and duties of the replaced or
resigning L/C Issuer under this Credit Agreement and the other Credit Documents,
or such new issuer of Letters of Credit shall be granted the rights, powers and
duties of an L/C Issuer hereunder, and the term “L/C Issuer” shall include such
successor or such new issuer of Letters of Credit effective upon such
appointment.  At the time such resignation or replacement shall become
effective, the Borrower shall pay to the resigning or replaced L/C Issuer all
accrued and unpaid fees pursuant to Section 2.03(h) and (i).  The acceptance of
any appointment by any Lender as an L/C Issuer hereunder, whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Credit
Agreement, shall be evidenced by an agreement entered into by such new or
successor issuer of Letters of Credit, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall be an “L/C
Issuer” hereunder.  After the resignation or replacement of an L/C Issuer
hereunder, the resigning or replaced L/C Issuer shall remain a party hereto and
shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Credit Agreement and the other Credit
Documents with respect to Letters of Credit issued by it prior to such
resignation

 
39

--------------------------------------------------------------------------------

 

or replacement, but shall not be required to issue additional Letters of
Credit.  In connection with any resignation or replacement pursuant to this
clause (i) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (A) the
Borrower, the resigning or replaced L/C Issuer and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced L/C Issuer replaced with Letters of Credit issued
by the successor issuer of Letters of Credit or (B) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning L/C Issuer, to issue “back-stop”
Letters of Credit naming the resigning or replaced L/C Issuer as beneficiary for
each outstanding Letter of Credit issued by the resigning or replaced L/C
Issuer, which new Letters of Credit shall have a face amount equal to the
Letters of Credit being back-stopped, and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit.  After any resigning or replaced L/C Issuer’s resignation or
replacement as L/C Issuer, the provisions of this Credit Agreement relating to
an L/C Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (A) while it was an L/C Issuer under this Credit Agreement or (B)
at any time with respect to Letters of Credit issued by such L/C Issuer.


(ii)  To the extent that there are, at the time of any resignation or
replacement as set forth in clause (i) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of fees
pursuant to Section 2.03(h) and (i) or the reimbursement or funding of amounts
drawn), except that the Borrower, the resigning or replaced L/C Issuer and the
successor issuer of Letters of Credit shall have the obligations regarding
outstanding Letters of Credit described in clause (i) above.


2.04           Swingline Loans.


(a)           Swingline Facility.  Subject to the terms and conditions set forth
herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swingline Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swingline Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swingline Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.
 
(b)           Borrowing Procedures.  Each Borrowing of Swingline Loans shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be

 
40

--------------------------------------------------------------------------------

 

given by telephone.  Each such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swingline Loans (A)
directing the Swingline Lender not to make such Swingline Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one (1) or more of the applicable conditions specified in
Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.


(c)           Refinancing of Swingline Loans.


(i)           The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to so request on its behalf), that each Lender
make a Revolving Loan that is a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swingline Loans then outstanding
(after giving effect to any reallocation pursuant to Section 2.15(e)).  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments.  The Swingline Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.


(ii)           If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Revolving Loans that are Base Rate Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Lenders fund its risk participation in the relevant
Swingline Loan and each Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 
41

--------------------------------------------------------------------------------

 



(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be.  A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.


(iv)           Each Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Swingline Lender.


(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swingline Lender.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.


(e)           Interest for Account of Swingline Lender.  The Swingline Lender
shall be responsible for invoicing the Borrower for interest on the Swingline
Loans.  Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 
42

--------------------------------------------------------------------------------

 



(f)           Payments Directly to Swingline Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.


2.05           Prepayments.


(a)           Voluntary Prepayments of Loans.


(i)           Revolving Loans and Term Loans.  The Borrower may, upon notice
from the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans or any Term Loan, as specified by the
Borrower, in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (D) any prepayment of the Term Loans shall be applied
ratably among the Term Loans then existing, with such prepayment being applied
to the remaining principal amortization payments thereunder ratably against all
scheduled installments thereof.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.


(ii)           Swingline Loans.  The Borrower may, upon notice to the Swingline
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(b)           Mandatory Prepayments of Loans.


(i)           Revolving Commitments.  If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swingline Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.

 
43

--------------------------------------------------------------------------------

 



(ii)           Dispositions and Involuntary Dispositions.  If any amount is
owing with respect to any Term Loan, the Borrower shall prepay the Term Loans as
hereafter provided in an aggregate amount equal to one hundred percent (100%) of
the Net Cash Proceeds received by any Credit Party or any Restricted Subsidiary
from all Dispositions (other than Permitted Dispositions and Dispositions
permitted under Sections 8.04(a)(vii)(B)(2), 8.04(a)(vii)(C) and 8.04(a)(viii))
and Involuntary Dispositions to the extent such Net Cash Proceeds are not
reinvested in assets (excluding current assets as classified by GAAP) that are
useful in the business of the Borrower and its Subsidiaries within two hundred
forty (240) days of the date of such Disposition or Involuntary Disposition.


(iii)           Debt Issuances.  If any amount is owing with respect to any Term
Loan, immediately upon receipt by any Credit Party or any Restricted Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Term Loans as hereafter provided in an aggregate amount equal to one hundred
percent (100%) of such Net Cash Proceeds.


(iv)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:


(A)           with respect to all amounts prepaid pursuant to Section
2.05(b)(i), first, ratably to the L/C Borrowings and the Swingline Loans,
second, to the outstanding Revolving Loans, and, third, to Cash Collateralize
the remaining L/C Obligations; and


(B)           with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii) and (iii), ratably to the Term Loans (with such amounts being
applied to the remaining principal amortization payments thereunder ratably
against the scheduled installments thereof).


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.


(v)           Eurodollar Prepayment Account.  If the Borrower is required to
make a mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(b),
so long as no Event of Default exists, the Borrower shall have the right, in
lieu of making such prepayment in full, to deposit an amount equal to such
mandatory prepayment with the Administrative Agent in a cash collateral account
maintained (pursuant to documentation reasonably satisfactory to the
Administrative Agent) by and in the sole dominion and control of the
Administrative Agent.  Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Rate
Loans and shall be applied to the prepayment of the applicable Eurodollar Rate
Loans at the end of the current Interest Periods applicable thereto or, sooner,
at the election of the Administrative Agent, upon the occurrence of an Event of
Default.  At the request of the Borrower, amounts so deposited shall be invested
by the Administrative Agent in Cash Equivalents maturing on or prior to the date
or dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

 
44

--------------------------------------------------------------------------------

 



2.06           Termination or Reduction of Aggregate Revolving Commitments.


The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Except as
provided in Section 2.15(d), any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage.  All fees accrued with respect thereto
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.


2.07           Repayment of Loans.


(a)           Revolving Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date.


(b)           Swingline Loans.  The Borrower shall repay each Swingline Loan on
the earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made and (ii) the Maturity Date.


(c)           Term Loan.  The Outstanding Amount of any Term Loan established as
Incremental Credit Facilities hereunder shall be repayable as provided in the
documentation establishing such Term Loan.  Amounts repaid on any Term Loan may
not be reborrowed.


2.08           Interest.


(a)           Subject to the provisions of subsection (b) below, with respect to
the Revolving Loans and Swingline Loans, (i) each Eurodollar Rate Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the sum of the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.  Any Term Loan established as
Incremental Credit Facilities hereunder shall bear interest on the outstanding
principal amount thereof as provided in the loan documentation establishing such
Term Loan.


(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Credit Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required

 
45

--------------------------------------------------------------------------------

 
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.



(iii)           During the continuance of an Event of Default under Section
9.01(e), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           During the continuance of an Event of Default other than an Event
of Default under Section 9.01(e), the Borrower shall, at the request of the
Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(v)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the product of (i) the Applicable Rate
times (ii) the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (y) the Outstanding Amount of Revolving Loans and (z) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one (1) or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  For purposes of clarification, Swingline Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.


(b)           Fee Letters.  The Borrower shall pay to the Joint Lead Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


2.10           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.


(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-

 
46

--------------------------------------------------------------------------------

 

day year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Revolving Commitments and the repayment of all other Obligations
hereunder.


2.11           Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one (1) or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a)-1 (a “Revolving Note”), (ii)
in the case of Swingline Loans, be in the form of Exhibit 2.11(a)-2 (a
“Swingline Note”) and (iii) in the case of any Term Loan, be in the form of
Exhibit 2.11(a)-3 (a “Term Note”).  Each Lender may attach schedules to its Note
and endorse thereon the date, Type (if applicable), amount and maturity of its
Loans and payments with respect thereto.


(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swingline Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 
47

--------------------------------------------------------------------------------

 

2.12           Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in

 
48

--------------------------------------------------------------------------------

 

immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.


2.13           Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations

 
49

--------------------------------------------------------------------------------

 

shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Credit Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral provided for in Section 2.14, or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations or
Swingline Loans to any assignee or participant, other than an assignment to any
Credit Party or any Subsidiary thereof (as to which the provisions of this
Section shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


2.14           Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing (which remains unpaid), or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then Outstanding Amount of all L/C Obligations.  At any time that there shall
exist a Defaulting Lender, promptly upon the request of the Administrative
Agent, the L/C Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to the reallocation of such Defaulting
Lender’s Applicable Percentage of the L/C Obligations to non-Defaulting Lenders
pursuant to Section 2.15(e)) and to any Cash Collateral provided by the
Defaulting Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Credit Agreement, Cash Collateral provided under any of this Section
2.14 or Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit
or Swingline Loans shall be held and applied to the satisfaction of the specific
L/C Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 
50

--------------------------------------------------------------------------------

 



(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


2.15           Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Credit Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Laws:


(a)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.01.


(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; seventh, so long as no Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to,

 
51

--------------------------------------------------------------------------------

 

all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(b) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(c)           Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).


(d)           Non-Ratable Reduction of Revolving Commitments.  During any period
in which there is a Defaulting Lender, the Borrower may (in its discretion)
apply all or any portion (to be specified by the Borrower) of any optional
reduction of unused Revolving Commitments under Section 2.06 to the unused
Revolving Commitments of that Defaulting Lender as specified by the Borrower
before applying any remaining reduction to all Revolving Lenders in the manner
otherwise specified in Section 2.06.


(e)           Reallocation of Applicable Percentages with respect to L/C
Obligations and Swingline Loans. If any L/C Obligations or Swingline Loans are
outstanding at the time a Lender becomes a Defaulting Lender, then (i) all or
any part of the Applicable Percentage of such Defaulting Lender with respect to
L/C Obligations or Swingline Loans, as applicable will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the other Lenders pro
rata in accordance with their respective Applicable Percentages; provided that
(A) each non-Defaulting Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swingline Loans, may not in any event exceed the such
Lender’s Revolving Commitment as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the L/C Issuer, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a non-Defaulting Lender, (ii) to the extent that all or any portion (the
“unreallocated portion”) of the Defaulting Lender’s Applicable Percentage of L/C
Obligations or Swingline Loans cannot, or can only partially, be so reallocated
to the other Lenders, whether by reason of the first proviso in Section
2.15(e)(i) above or otherwise, the Borrower shall within three (3) Business Days
following written notice by the Administrative Agent (x) first, prepay such
Defaulting Lender’s Applicable Percentage relating to any such outstanding
Swingline Loan (after giving effect to any partial reallocation pursuant to
clause (i) above) and (y) second, Cash Collateralize such Fronting Exposure with
respect to any L/C Obligation (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.14 for so long as such Fronting Exposure is outstanding, (iii) if the
Borrower Cash Collateralizes any portion of such Defaulting Lender’s Fronting
Exposure with respect to any L/C Obligation pursuant to Section 2.15(e), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03 during the period such Defaulting Lender’s Fronting
Exposure is Cash Collateralized, (iv) if the Defaulting Lender’s Applicable
Percentage of the L/C Obligation is reallocated pursuant to this Section
2.15(e), then the fees payable to the Lenders pursuant to Section 2.03 shall be
adjusted in accordance with each such non-Defaulting Lenders’ Applicable
Percentage (after giving effect to any reallocation pursuant to clause (i)
above) and the Borrower shall not be required to pay any fees to the Defaulting
Lender pursuant to Section 2.03

 
52

--------------------------------------------------------------------------------

 

with respect to such Defaulting Lender’s Applicable Percentage of the L/C
Obligation during the period that such Defaulting Lender’s Applicable Percentage
of the L/C Obligation is reallocated, or (v) if any Defaulting Lender’s
Applicable Percentage of the L/C Obligation is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(e), then, without prejudice to any
rights or remedies of the L/C Issuer or any Lender hereunder, all fees payable
under Section 2.03 with respect to such Defaulting Lender’s Applicable
Percentage shall be payable to the L/C Issuer until such Fronting Exposure is
Cash Collateralized and/or reallocated; and


(f)           If the Borrower, the Administrative Agent, the Swingline Lender
and the L/C Issuer agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon, as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and any applicable
Cash Collateral shall be promptly returned to the Borrower and any Fronting
Exposure of such Lender reallocated pursuant to Section 2.15(e)(i) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by each affected party, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.








ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Credit Parties hereunder or under any other Credit Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
any Credit Party or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
such Credit Party or the Administrative Agent, as the case may be, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.


(ii)           If the Credit Parties or the Administrative Agent shall be
required by the Internal Revenue Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Internal Revenue Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Credit Parties shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.  Each Lender and the L/C Issuer shall use reasonable
efforts to cooperate with the Credit Parties in seeking a refund of any payment
made pursuant to

 
53

--------------------------------------------------------------------------------

 

this Section in respect of Taxes that, in the opinion of the independent
certified accounts to the Borrower, were not correctly or legally asserted, if,
in such Lender's or L/C Issuer's sole discretion, such Lender or L/C Issuer
determines that such cooperation will not have an adverse consequence to such
Lender or L/C Issuer.


(b)           Payment of Other Taxes by the Credit Parties.  Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.


(c)           Tax Indemnification.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Credit Parties shall, and do hereby, indemnify
the Administrative Agent, each Lender and the L/C Issuer, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Credit Parties or the Administrative Agent
or paid by the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Credit Parties shall also, and do hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Credit
Parties and the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Credit Agreement or any other Credit Document against any amount
due to the Administrative Agent under this clause (ii).  The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.


(d)           Evidence of Payments.  Upon request by any Credit Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Credit Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Credit Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Credit
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to such Credit Party or the Administrative Agent, as the
case may be.

 
54

--------------------------------------------------------------------------------

 

(e)           Status of Lenders; Tax Documentation.  (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Credit Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Credit Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent executed originals of Internal Revenue Service Form
W-9 or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)           each Foreign Lender that is entitled under the Internal Revenue
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)           executed originals of Internal Revenue Service Form W-8ECI,


(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,


(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of  Internal Revenue Service Form W-8BEN, or


(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States

 
55

--------------------------------------------------------------------------------

 

Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by any Credit Party or with respect to
which any Credit Party has paid additional amounts pursuant to this Section, it
shall pay to such Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Credit
Party under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses incurred by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Credit Party, upon the request of
the Administrative Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the L/C Issuer in the event the Administrative Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority.  This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.


3.02           Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender, shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all of such Lender’s Eurodollar Rate Loans to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate

 
56

--------------------------------------------------------------------------------

 

component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


3.03           Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


3.04           Increased Costs.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Credit Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of

 
57

--------------------------------------------------------------------------------

 

maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six (6)-month period referred to above shall be extended to include the period
of retroactive effect thereof).


3.05           Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 
58

--------------------------------------------------------------------------------

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it, excluding any loss of anticipated profits, to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.


3.07           Survival.


All of the Credit Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.




ARTICLE IV


GUARANTY

 
59

--------------------------------------------------------------------------------

 

4.01           The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Swap
Contract Provider that enters into a Swap Contract with any Credit Party or any
Subsidiary, and to the Administrative Agent and the Lenders as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts, the obligations of each Guarantor
under this Credit Agreement and the other Credit Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.


4.02           Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Laws, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than a payment in full of
all outstanding Obligations, unless such any payment with respect to such
Obligations is rescinded or must be otherwise restored by any holder of the
Obligations), it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one (1) or
more of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Credit Documents or other documents relating to the Obligations shall be done or
omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 
60

--------------------------------------------------------------------------------

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03           Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.


4.04           Certain Additional Waivers.


Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05           Remedies.


The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01.  The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Security Documents and that the holders of the Obligations
may exercise their remedies thereunder in accordance with the terms thereof.


4.06           Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Laws.  Such contribution rights shall
be subordinate and subject in right of payment to the obligations of such

 
61

--------------------------------------------------------------------------------

 

Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.


4.07           Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01           Conditions of Effectiveness.


This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Loans is subject to, the satisfaction of the
following conditions precedent:


(a)           Execution of Credit Agreement and Credit Documents.  Receipt of
(i) multiple counterparts of this Credit Agreement, (ii) multiple counterparts
of the Pledge Agreement and any other Security Document, and (iii) for the
account of each Lender requesting a promissory note, a Note, in each case (A)
executed by a duly authorized officer of each party thereto, (B) conforming to
the requirements of this Credit Agreement and (C) to the extent requested by a
Lender.


(b)           Legal Opinion.  Receipt of a New York counsel legal opinion and,
to the extent requested by the Administrative Agent, applicable local counsel
opinions relating to this Credit Agreement and the other Credit Documents and
the transactions contemplated herein and therein, in form and substance
reasonably acceptable to the Administrative Agent, which opinions shall include,
without limitation, (i) an opinion that the execution, delivery and performance
of the Credit Documents and the performance of the transactions contemplated
hereby will not conflict with any material Indebtedness of the Credit Parties or
any of the Credit Parties’ organizational documents and (ii) opinions as to
perfection of the Liens granted to the Administrative Agent pursuant to the
Security Documents.


(c)           Financial Information.  Receipt by the Administrative Agent of the
financial information of the Borrower and its Subsidiaries referred to in
Section 6.01, in form and substance reasonably satisfactory to the
Administrative Agent.


(d)           Absence of Legal Proceedings.  There shall be no material pending
or, to the best knowledge of the Borrower, threatened action, suit,
investigation, proceeding, injunction, order or claim with respect to the
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect.  There shall be no bankruptcy or insolvency proceeding
with respect to any Credit Party other than an Immaterial Guarantor.


(e)           Corporate Documents.  Receipt of the following (or their
equivalent) for each Credit Party, each (other than with respect to clause (iv))
certified by the secretary or assistant secretary of such Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate substantially in the form attached hereto as Exhibit 5.01(e):


(i)           Articles of Incorporation.  Copies of the articles of
incorporation or charter documents certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization.

 
62

--------------------------------------------------------------------------------

 



(ii)           Resolutions.  Copies of resolutions of the Board of Directors or
comparable managing body approving and adopting the respective Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by an officer of such Credit Party (pursuant to a secretary’s
certificate in substantially the form of Exhibit 5.01(e) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.


(iii)           Bylaws.  Copies of the bylaws, operating agreement or
partnership agreement certified by a secretary or assistant secretary as of the
Closing Date to be true and correct and in force and effect as of such date.


(iv)           Good Standing.  Copies, where applicable, of certificates of good
standing, existence or its equivalent certified as of a recent date by the
appropriate Governmental Authorities of the State of organization and each other
State in which the failure to so qualify and be in good standing would be
reasonably likely to have a Material Adverse Effect.


(v)           Incumbency.  An incumbency certificate of each Credit Party
certified by a secretary or assistant secretary to be true and correct as of the
Closing Date.


(vi)           Personal Property Collateral.  The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent:


(A)           (1) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of the Credit Parties, copies of the financing
statements on file in such jurisdictions evidencing that no Liens exist other
than Permitted Liens and (2) tax lien, judgment and pending litigation searches;


(B)           completed UCC financing statements for each appropriate
jurisdiction as is necessary to perfect the Administrative Agent’s security
interest in the Collateral;


(C)           stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreement
and duly executed in blank undated stock or transfer powers; and


(D)           duly executed consents as are necessary to perfect the Lenders’
security interest in the Collateral.


(f)           Fees.  Receipt by the Administrative Agent and the Lenders of all
fees, if any, then owing pursuant to the Fee Letters, Section 2.09 or pursuant
to any Credit Document and receipt by legal counsel to the Administrative Agent
of all reasonable and documented fees, expenses and disbursements required to be
paid on or before the Closing Date.


(g)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer certifying that (i) the Borrower is in
compliance with all of the covenants in Section 7.07 both before and after
giving effect to any Loans to be made on the Closing Date on a Pro Forma Basis,
(ii) no Default or Event of Default exists, and (iii) all representations and
warranties contained herein and in the other Credit Documents are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct (after giving effect to such materiality
qualification set forth therein) and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects.

 
63

--------------------------------------------------------------------------------

 



(h)           Payment Instructions.  Receipt by the Administrative Agent of
payment instructions with respect to each wire transfer to be made by the
Administrative Agent on behalf of the Lenders or the Borrower on the Closing
Date setting forth the amount of such transfer, the purpose of such transfer,
the name and number of the account to which such transfer is to be made, the
name and ABA number of the bank or other financial institution where such
account is located and the name and telephone number of an individual that can
be contacted to confirm receipt of such transfer.


(i)           No Material Adverse Effect.  There shall not have occurred since
July 25, 2009 any event or condition that has had or would be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.


(j)           Existing Indebtedness.  All of the existing Indebtedness of the
Borrower and its Subsidiaries under the Existing Credit Agreement (other than
the Existing Letters of Credit) shall be repaid in full and terminated and all
security interests and Liens (other than Permitted Liens) related thereto (if
any) shall be terminated on the Closing Date.


(k)           Consents.  The Administrative Agent shall have received evidence
that all necessary governmental, corporate, shareholder and third party consents
and approvals, if any, in connection with the financings and other transactions
contemplated hereby have been received and no condition exists which would
reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.


(l)           Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate for the Credit Parties prepared by the chief
financial officer of the Borrower as to the financial condition, solvency and
related matters of the Borrower and the Credit Parties taken as a whole, after
giving effect to the initial borrowings under the Credit Documents and the
application of the proceeds thereof, in substantially the form of Exhibit
5.01(l).


(m)           Compliance with Laws.  The financings and other transactions
contemplated hereby shall be in compliance with all applicable Laws and
regulations (including all applicable securities and banking laws, rules and
regulations).


(n)           Additional Matters.  All other documents in connection with the
transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


5.02           Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)           Representations and Warranties.  The representations and
warranties made by any Credit Party herein or in any other Credit Document or
which are contained in any certificate furnished at any

 
64

--------------------------------------------------------------------------------

 

time under or in connection herewith or therewith shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct (after giving effect to such materiality qualification set forth
therein) and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects, in each case on and as of the date of such Credit Extension as if made
on and as of such date except for any representation or warranty made as of an
earlier date, in which case any such representation or warranty shall be true
and correct (or true and correct in all material respects, as applicable) as of
such earlier date.


(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Credit Extension to be made on such date.


(c)           Outstanding Amounts.  Immediately after giving effect to the
Credit Extension to be made on such date (and the application of the proceeds
thereof), (i) the Total Revolving Outstandings at such time shall not exceed the
Aggregate Revolving Commitments, (ii) the L/C Obligations shall not exceed the
Letter of Credit Sublimit and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Sublimit.


(d)           Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a), (b) and (c) have been satisfied on and as of the date of the applicable
Credit Extension.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Credit Agreement and to make Credit
Extensions herein provided for, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:


6.01           Financial Condition.


The Borrower has delivered to the Administrative Agent and the Lenders
(i) balance sheets and the related statements of income and of cash flows of the
Borrower and its Subsidiaries for the Borrower’s fiscal year ended July 25, 2009
audited by Deloitte & Touche, LLP, certified public accountants.  The financial
statements referred to above are, in all material respects, complete and correct
and present fairly the financial condition of the Borrower and its Subsidiaries
in accordance with GAAP as of such dates.  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).


6.02           No Material Adverse Change.


Since July 25, 2009, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 
65

--------------------------------------------------------------------------------

 



6.03           Organization; Existence.


Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate or
other necessary power and authority, and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, except as would not, in the
aggregate, have a Material Adverse Effect and (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, other than in such jurisdictions where the failure
to be so qualified and in good standing would not, in the aggregate, have a
Material Adverse Effect.


6.04           Power; Authorization; Enforceable Obligations.


Each Credit Party has the corporate or other necessary power and authority, and
the legal right, to make, deliver and perform the Credit Documents to which it
is a party and has taken all necessary corporate or other action to authorize
the execution, delivery and performance by it of the Credit Documents to which
it is a party.  No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with acceptance of any Credit Extension by the Borrower
or the making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those
which have been obtained) or with the validity or enforceability of any Credit
Document against the Credit Parties.  Each Credit Document to which it is a
party constitutes a valid and legally binding obligation of each Credit Party
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


6.05           Conflict.


The execution, delivery and performance of the Credit Documents, the Borrowings
hereunder and the use of the proceeds of the Loans will not (a) violate any
Requirement of Law applicable to the Credit Parties or the Restricted
Subsidiaries (except those as to which waivers or consents have been obtained),
(b) conflict with, result in a breach of or constitute a default under (i) the
articles of incorporation, bylaws or other organizational documents of such
Person, (ii) any material indenture, material agreement or other material
instrument to which such Person is a party or by which any of its properties may
be bound or (iii) any approval of any Governmental Authority relating to such
Person, or (c) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) on any of their respective properties or revenues
pursuant to any Requirement of Law.


6.06           No Material Litigation


No claim, litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best knowledge of the Credit
Parties, threatened by or against any Credit Party or any of its Subsidiaries or
against any of their respective properties which (a) relates to the Credit
Documents or any of the transactions contemplated hereby or thereby or (b) could
reasonably be expected to have a Material Adverse Effect.


6.07           No Default.


No Default or Event of Default has occurred and is continuing.

 
66

--------------------------------------------------------------------------------

 



6.08           Taxes.


Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal and state income tax returns and other material tax returns
required to be filed and paid (a) all amounts of taxes shown thereon to be due
(including interest and penalties) and (b) all other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing by it, except for such
taxes (i) which are not yet delinquent or (ii) that are being contested in good
faith and by proper proceedings, and against which adequate reserves are being
maintained in accordance with GAAP.  Neither any of the Credit Parties nor any
of its Subsidiaries are aware as of the Closing Date of any proposed tax
assessments against it or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.


6.09           ERISA.


Neither a Reportable Event with respect to a Single Employer Plan nor any
failure to satisfy the minimum funding standard applicable to any Single
Employer Plan under Section 412 of the Internal Revenue Code or Section 302 of
ERISA nor any waiver of such minimum funding standard has occurred during the
five (5)-year period prior to the date on which this representation is made or
deemed made, and each Plan has complied with the applicable provisions of ERISA
and the Internal Revenue Code, except to the extent that any such occurrence or
failure to comply would not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred resulting in any
liability that has remained underfunded, and no Lien in favor of the PBGC or a
Plan has arisen, during such five (5)-year period which could reasonably be
expected to have a Material Adverse Effect.  The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by an amount which, as
determined in accordance with GAAP, could reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any ERISA Affiliate is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect.


6.10           Governmental Regulations, Etc.


(a)           No part of the proceeds of the Loans hereunder will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
stock” within the meaning of Regulation U, or for the purpose of purchasing or
carrying or trading in any securities.  No Indebtedness being reduced or retired
out of the proceeds of the Loans hereunder was or will be incurred for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation
T.  “Margin stock” within the meaning of Regulation U does not constitute more
than twenty-five percent (25%) of the value of the consolidated assets of the
Borrower and its Subsidiaries.  Neither the execution and delivery hereof by the
Borrower, nor the performance by it of any of the transactions contemplated by
this Credit Agreement (including, without limitation, the direct or indirect use
of the proceeds of the Loans) will violate or result in a violation of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, or regulations issued pursuant thereto, or Regulation T, U or X.


(b)           None of the Credit Parties is an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, and is not controlled by such a company.

 
67

--------------------------------------------------------------------------------

 

6.11           Subsidiaries.


Set forth on Schedule 6.11 is a list of all the Subsidiaries of the Credit
Parties, including a list setting forth Material Domestic Subsidiaries, Material
Foreign Subsidiaries, Immaterial Domestic Subsidiaries, Immaterial Foreign
Subsidiaries, Immaterial Guarantors and Unrestricted Subsidiaries on the Closing
Date, the jurisdiction of their incorporation and the direct or indirect
ownership interest of the Borrower therein.


6.12           Use of Proceeds.


The Credit Extensions will be used solely (a) to refinance certain existing
Indebtedness, including the Existing Credit Agreement, (b) to provide general
working capital, (c) for Permitted Acquisitions and (d) for other general
corporate purposes.


6.13           Compliance with Laws; Contractual Obligations.


Each Credit Party and each Subsidiary is in compliance with all Requirements of
Law, except to the extent that the failure to comply therewith would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  None of the Credit Parties is in default under or with respect
to any of its Contractual Obligations in any respect which could reasonably be
expected to have a Material Adverse Effect.


6.14           Accuracy and Completeness of Information.


All written information, other than the Projections (as defined below), which
has been made available to the Administrative Agent or the Lenders by any Credit
Party or any Credit Parties’ representatives, taken as a whole, in connection
with the transactions contemplated hereby is complete and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not misleading, in light of the circumstances under which it has been
made, and (ii) all financial projections concerning the Borrower and its
Subsidiaries that have been made available to the Administrative Agent or the
Lenders by the Borrower and its Subsidiaries or any of their representatives
(the “Projections”) have been prepared in good faith based upon assumptions
believed in good faith by the Borrower to be reasonable at the time furnished,
it being understood and agreed that the Projections are subject to uncertainty
and that there can be no assurances that they will be achieved and that actual
results may differ materially from the Projections.  There is no fact now known
to any of the Credit Parties which has, or could reasonably be expected to have,
a Material Adverse Effect which fact has not been set forth herein, in the
financial statements of the Credit Parties furnished to the Administrative Agent
and/or the Lenders, or in any certificate, opinion or other written statement
made or furnished by the Credit Parties to the Administrative Agent and/or the
Lenders.


6.15           Environmental Matters.


(a)           Except where such non-compliance or violation or liability could
not reasonably be expected to have a Material Adverse Effect, the facilities and
properties owned, leased or operated by any of the Credit Parties and their
Subsidiaries (the “Properties”) do not contain any Materials of Environmental
Concern in amounts or concentrations which (i) constitute a violation of, or
(ii) have resulted in liability under, any Environmental Law.


(b)           Except where such non-compliance or violation could not reasonably
be expected to have a Material Adverse Effect, and to the best knowledge of the
Credit Parties with respect to Properties that

 
68

--------------------------------------------------------------------------------

 

are leased, the Properties and all operations of the Credit Parties and their
Subsidiaries at the Properties are in compliance, and have in the last three (3)
years been in compliance, with all applicable Environmental Laws.  There is no
violation in any material manner of any Environmental Laws with respect to the
Properties or the business operated by any of the Credit Parties for which any
of the Credit Parties has liability (the “Business”).


(c)           Except where such non-compliance, violation or liability could not
reasonably be expected to have a Material Adverse Effect, none of the Credit
Parties or any of its Subsidiaries has received any written notice of, or
otherwise become aware of, any violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business.


(d)           Except where such violation or liability could not reasonably be
expected to have a Material Adverse Effect, Materials of Environmental Concern
have not been transported or disposed of from the Properties in violation of, or
in a manner or to a location which has given rise to liability under any
Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that has given rise to liability under, any
applicable Environmental Law.


(e)           Except as could not reasonably be expected to have a Material
Adverse Effect, no judicial proceeding or governmental or administrative action
is pending or, to the knowledge of any Credit Party, threatened, under any
Environmental Law to which any of the Credit Parties is or would reasonably be
expected to be named as a party with respect to the Properties or the Business,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
directives outstanding under any Environmental Law with respect to the
Properties or the Business.


(f)           Except where such violation or remediation could not reasonably be
expected to have a Material Adverse Effect, there has been no release or threat
of release of Materials of Environmental Concern at or from the Properties, or
arising from or related to the operations of any of the Credit Parties in
connection with the Properties or otherwise in connection with the Business, in
violation of or in amounts or in a manner requiring remediation under
Environmental Laws.


6.16           Solvency.


The fair saleable value of the Credit Parties’ assets, taken as a whole,
measured on a going concern basis, exceeds all probable liabilities, including
those to be incurred pursuant to this Credit Agreement.  The Credit Parties,
taken as a whole, (a) do not have unreasonably small capital in relation to the
business in which they are or propose to be engaged or (b) have not incurred, or
believe that they will incur after giving effect to the transactions
contemplated by this Credit Agreement, debts beyond their ability to pay such
debts as they become due.


6.17           Insurance.


As of the date hereof, the present insurance coverage of the Credit Parties and
the Restricted Subsidiaries is outlined as to carrier, policy number, expiration
date, type and amount on Schedule 6.17 and such insurance coverage complies with
the requirements set forth in Section 7.05.

 
69

--------------------------------------------------------------------------------

 

6.18           Foreign Assets Control Regulations, Etc.


Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended.  Neither any Credit Party nor any or its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act.  None of
the Credit Parties (i) is a blocked person described in Section 1 of Executive
Order 13224 or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.


6.19           Compliance with OFAC Rules and Regulations.


(a)           None of the Credit Parties or their Subsidiaries is in violation
of or has violated any of the country or list based economic and trade sanctions
administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


(b)           None of the Credit Parties or their Subsidiaries (i) is a
Sanctioned Person or a Sanctioned Entity, (ii) has more than ten percent (10%)
of its assets located in Sanctioned Entities, or (iii) derives more than ten
percent (10%) of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


6.20           Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, upon the filing of appropriate financing statements with the
Secretary of State of the state of incorporation or organization for each Credit
Party and the Administrative Agent obtaining control or possession (in the State
of New York, with respected to certificated securities) over those items of
Collateral in which a security interest is perfected through control or
possession, the Administrative Agent shall have perfected security interests and
Liens in the Collateral, prior to all other Liens other than Permitted Liens.




ARTICLE VII


AFFIRMATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full, the Credit
Parties shall, and shall cause each Restricted Subsidiary to:


7.01           Financial Statements.


Furnish, or cause to be furnished, to the Administrative Agent for the benefit
of the Lenders:

 
70

--------------------------------------------------------------------------------

 

(a)           Audited Financial Statements.  As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending July 31, 2010), a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the fiscal year and
the related consolidated statements of income, retained earnings, shareholders’
equity and cash flows for the year, audited by an independent certified public
accounting firm of nationally recognized standing, setting forth in each case in
comparative form the figures for the previous year, reported without a “going
concern” or like qualification or exception, or qualification indicating that
the scope of the audit was inadequate to permit such independent certified
public accountants to certify such financial statements without such
qualification.  In the event the footnotes to the financial statements delivered
pursuant to this Section 7.01(a) do not include a schedule providing a break-out
of the Borrower and the Guarantors in form and substance reasonably satisfactory
to the Administrative Agent, such schedule, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, shall be provided to the
Administrative Agent.


(b)           Company-Prepared Financial Statements.  As soon as available, but
in any event within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of the Borrower (commencing with the fiscal quarter
ending October 23, 2010), a company-prepared consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the quarter and related
company-prepared consolidated statements of income for such quarterly period and
for the fiscal year to date and cash flows for the fiscal year to date; in each
case setting forth in comparative form the consolidated figures for the
corresponding period or periods of the preceding fiscal year or the portion of
the fiscal year ending with such period, as applicable, in each case subject to
normal recurring year-end adjustments.  In the event the footnotes to the
financial statements delivered pursuant to this Section 7.01(b) do not include a
schedule providing a break-out of the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent, such schedule,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent, shall be provided to the Administrative Agent.


(c)           Annual Operating Budget.  As soon as available, but in any event
within sixty (60) days after the end of each fiscal year of the Borrower, a copy
of a detailed annual operating budget of the Borrower and its Subsidiaries for
the next four (4) fiscal quarter period prepared on a quarterly basis, in form
and substance reasonably satisfactory to the Administrative Agent, together with
a summary of the material assumptions made in the preparation of such annual
budget.  The annual operating budget delivered pursuant to this Section 7.01(c)
shall be accompanied by a schedule providing, in form and substance reasonably
satisfactory to the Administrative Agent, a break-out of the Borrower and the
Guarantors taken as a whole.


All such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end adjustments) and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and further accompanied by a description of, and an estimation of the
effect on the financial statements on account of, a change in the application of
accounting principles as provided in Section 1.03.


7.02           Certificates; Other Information.


Furnish, or cause to be furnished, to the Administrative Agent for distribution
to the Lenders:


(a)           Accountant’s Certificate and Reports.  Concurrently with the
delivery of the financial statements referred to in Section 7.01(a) above, a
certificate of the independent certified public accountants reporting on such
financial statements stating that in making the examination necessary therefor
no knowledge was obtained of any Default or Event of Default relating to
financial or accounting matters or violations of Section 7.07, except as
specified in such certificate.

 
71

--------------------------------------------------------------------------------

 

(b)           Officer’s Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and 7.01(b) above, a
certificate of a Responsible Officer, delivered to the Administrative Agent at
its credit contact address, with a copy to the Administrative Agent at its
syndication agency services address, in each case as set forth in Section 11.02,
stating that, to the best of such Responsible Officer’s knowledge and belief,
(i) the financial statements fairly present in all material respects the
financial condition of the parties covered by such financial statements,
(ii) during such period each Credit Party has observed or performed its
covenants and other agreements hereunder and under the other Credit Documents,
and satisfied the conditions contained in this Credit Agreement to be observed,
performed or satisfied by it (except to the extent waived in accordance with the
provisions hereof) and (iii) such Responsible Officer has obtained no knowledge
of any Default or Event of Default except as specified in such
certificate.  Such certificate shall include (i) the calculations required to
indicate compliance with Section 7.07 as of the last day of the period covered
by such financial statements and (ii) solely with respect to the certificate
delivered in connection with Section 7.01(a), an updated Schedule 6.11 as of the
most recently ended fiscal quarter of the Borrower.  A form of Compliance
Certificate is attached as Exhibit 7.02(b); provided that the Borrower shall
deliver an updated Schedule 6.11 each time a Guarantor is required to be added
pursuant to Section 7.09 or is released from its obligations in a transaction
permitted by this Credit Agreement.


(c)           Public Information.  Promptly after the same are sent, copies of
all reports (other than those otherwise provided pursuant to Section 7.01 or
accessible to the public via www.sec.gov or any successor or other website
maintained by the SEC) and other financial information which any Credit Party
sends to its public stockholders, and promptly upon written request after the
same are filed, copies of all financial statements and non-confidential reports
which any Credit Party may make to, or file with, the SEC.


(d)           Permitted Acquisition Report.  Where the total consideration,
including, without limitation, assumed Indebtedness, earnout payments and any
other deferred payments (the “Total Consideration”) for such Permitted
Acquisition is expected to exceed $50,000,000:


(i)           not less than five (5) Business Days prior to the consummation of
such Permitted Acquisition, a reasonably detailed description of the material
terms of (A) such Permitted Acquisition (including, without limitation, the
purchase price and method and structure of payment) and (B) each Target;


(ii)           (A) if the Total Consideration is expected to be greater than
$50,000,000 but less than $150,000,000, not less than five (5) Business Days
prior to the consummation of such Permitted Acquisition, audited financial
statements (or, if unavailable, management-prepared financial statements) of the
Target for its two (2) most recent fiscal years and unaudited year-to-date
statements through the most recently prepared fiscal quarter and (B) if the
Total Consideration is expected to be greater than or equal to $150,000,000, (I)
not later than the date and time required by the SEC for delivery of such
audited financial statements of the Target, audited financial statements of the
Target for its two (2) most recent fiscal years prepared by a nationally
recognized independent certified public accountants or by independent certified
public accountants reasonably acceptable to the Administrative Agent and
unaudited fiscal year-to-date statements for the most recent fiscal quarter or
(II) if the audited financial statements of the Target referenced in clause (I)
are unavailable five (5) Business Days prior to the consummation of such
Permitted Acquisition, not less than five (5) Business Days prior to the
consummation of such Permitted Acquisition, unaudited financial statements of
the Target and its Subsidiaries, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Target to the effect that such
statements are fairly stated in all material respects when considered in

 
72

--------------------------------------------------------------------------------

 

relation to the consolidated financial statements of the Target and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes;


(iii)           if the Total Consideration is expected to be greater than
$150,000,000, consolidated projected income statements of the Borrower and its
consolidated Subsidiaries (giving effect to such Permitted Acquisition and the
consolidation with the Borrower of each relevant Target) for the three (3)-year
period following the consummation of such Permitted Acquisition, in reasonable
detail, together with any appropriate statement of assumptions and pro forma
adjustments reasonably acceptable to the Administrative Agent; and


(iv)           a certificate, in form and substance reasonably satisfactory to
the Administrative Agent, executed by a Responsible Officer of the Borrower
(A) setting forth the best good faith estimate of the Total Consideration to be
paid for each Target, (B) certifying that (y) such Permitted Acquisition
complies with the requirements of this Credit Agreement and (z) after giving
effect to such Permitted Acquisition and any borrowings in connection therewith,
the Borrower believes in good faith that it will have sufficient availability
under the Aggregate Revolving Commitments to meet its ongoing working capital
requirements and (C) demonstrating compliance with clauses (b) and (d) of the
definition of the Permitted Acquisition.


(e)           Regulation U Certificate.  Upon the request of any Lender or the
Administrative Agent, a certificate in conformity with the requirements of FR
Form U-1 referred to in Regulation U, signed by a Responsible Officer, stating
that no part of the proceeds of the Loans under this Credit Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any securities.


(f)           Other Information.  Promptly, such additional financial and other
information as the Administrative Agent, at the request of any Lender, may from
time to time reasonably request.


7.03           Notices.


Give notice to the Administrative Agent and each Lender of:


(a)           Defaults.  Promptly (but in any event within two (2) Business
Days), after any Credit Party knows or has reason to know thereof, the
occurrence of any Default or Event of Default.


(b)           Legal Proceedings.  Promptly, any litigation, or any investigation
or proceeding (including without limitation, any environmental proceeding) known
to a Credit Party, relating to a Credit Party or any of its Subsidiaries which
would reasonably be expected to have a Material Adverse Effect.


(c)           ERISA.  Promptly, (i) the occurrence of (or if a Responsible
Officer determines it is reasonably expected to occur) any Reportable Event with
respect to any Plan, a failure to make any required material contribution to a
Plan, the creation of any Lien in favor of the PBGC (other than a Permitted
Lien) or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any ERISA
Affiliate or any Multiemployer Plan with respect to the withdrawal from, or the
terminating, Reorganization or Insolvency of, any Plan.


(d)           Other.  Promptly, any other development or event which a
Responsible Officer of the Borrower determines is reasonably likely to have a
Material Adverse Effect.

 
73

--------------------------------------------------------------------------------

 



Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.


7.04           Maintenance of Existence; Compliance with Laws; Contractual
Obligations.


(a)           (i) Except as permitted under Section 8.04, preserve, renew and
keep in full force and effect the corporate existence of (A) each of the Credit
Parties and (B) each Subsidiary that is not a Credit Party, where such failure
to preserve, renew and keep in full force and effect the corporate existence of
such Subsidiary could reasonably be expected to have a Material Adverse Effect
and (ii) take all reasonable action to maintain all rights, privileges, licenses
and franchises necessary or desirable in the normal conduct of its business
other than any such rights, privileges, licenses and franchises the loss of
which would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(b)           Comply with all Requirements of Law (including, without
limitation, all Environmental Laws and ERISA) applicable to it except to the
extent that failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.


(c)           Fully perform and satisfy all of its obligations under all of its
Contractual Obligations except to the extent that failure to perform and satisfy
such obligations would not, in the aggregate, have a Material Adverse Effect.


7.05           Maintenance of Property; Insurance.


Keep all material property useful and necessary in its business in reasonably
good working order and condition (ordinary wear and tear excepted); maintain
with financially sound and reputable insurance companies casualty, liability,
business interruption and such other insurance (which may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.


7.06           Inspection of Property; Books and Records; Discussions.


Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent, the Administrative Agent to visit and inspect any of its
properties and examine and make abstracts (including photocopies) from any of
its books and records at any reasonable time, and to discuss the business,
operations, properties and financial and other condition of the Credit Parties
and their Restricted Subsidiaries with officers and employees of the Credit
Parties and their Restricted Subsidiaries and with their independent certified
public accountants.  The cost of the inspection referred to in the preceding
sentence shall be for the account of the Lenders unless an Event of Default has
occurred and is continuing, in which case the cost of such inspection shall be
for the account of the Borrower.


7.07           Financial Covenants.


(a)           Consolidated Leverage Ratio:  Maintain a Consolidated Leverage
Ratio of the Borrower and its Restricted Subsidiaries, which shall be calculated
at the end of each fiscal quarter of the Borrower, of not greater than 3.00 to
1.00.

 
74

--------------------------------------------------------------------------------

 



(b)           Consolidated Interest Coverage Ratio.  Maintain a Consolidated
Interest Coverage Ratio of the Borrower and its Restricted Subsidiaries, which
shall be calculated at the end of each fiscal quarter of the Borrower during the
periods set forth below, of not less than the ratio set forth below opposite
such period:


Fiscal Quarters Ending
Minimum Consolidated Interest Coverage Ratio
July 31, 2010 through April 28, 2012
2.75:1.00
July 28, 2012 and each fiscal quarter thereafter
3.00:1.00



7.08           Use of Proceeds.


Use the Loans solely for the purposes provided in Section 6.12.


7.09           Additional Guarantors.


(a)           Cause (i) each of the Borrower’s Material Domestic Subsidiaries
that is a Restricted Subsidiary which is not a party to this Credit Agreement,
whether newly formed, after acquired or otherwise existing and (ii) any
guarantor of the Senior Subordinated Notes or other Subordinated Indebtedness
which is not a party to this Credit Agreement, to promptly become a “Guarantor”
hereunder by way of execution and delivery of a Guarantor Joinder Agreement,
together with a secretary’s certificate, an incumbency certificate, resolutions,
a good standing certificate, organization documents, a New York legal counsel
opinion and, with respect to Material Domestic Subsidiaries, a local counsel
opinion (with such legal opinions substantially similar in form and substance to
those legal opinions delivered on the Closing Date).


(b)           To the extent that the Borrower’s Immaterial Domestic Subsidiaries
(other than Unrestricted Subsidiaries) which are not Guarantors collectively
 own greater than fifteen percent (15%) of Consolidated Total Assets, cause one
(1) or more of such Immaterial Domestic Subsidiaries to promptly become a
“Guarantor” hereunder by way of execution of a Guarantor Joinder Agreement,
together with a secretary’s certificate, an incumbency certificate, resolutions,
a good standing certificate, organization documents and a New York legal counsel
opinion (substantially similar in form and substance to those legal opinions
delivered on the Closing Date), to reduce the Consolidated Total Assets
ownership percentage of the remaining Immaterial Domestic Subsidiaries that are
not Guarantors to fifteen percent (15%) or below; provided that (i) the Credit
Parties may elect to release any Immaterial Domestic Subsidiary as a Guarantor
hereunder to the extent the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
such release, the Borrower’s Immaterial Domestic Subsidiaries that are not
Guarantors collectively own less than fifteen percent (15%) of Consolidated
Total Assets and (ii) it is acknowledged and agreed that upon receipt of such
certificate, such Immaterial Domestic Subsidiary shall be released as a
Guarantor hereunder and the Administrative Agent shall take such action to
evidence such release of such Immaterial Domestic Subsidiary from its Guaranty
as is reasonably requested by, and at the expense of, the Credit Parties.


(c)           Notwithstanding anything to the contrary in this Section 7.09, if
the Borrower designates any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of the definition of Unrestricted Subsidiary, it is
acknowledged and agreed that such Guarantor shall be released from its Guaranty
and that the Administrative Agent shall take such action to evidence such
release of such Guarantor from its Guaranty as is reasonably requested by, and
at the expense of, the Credit Parties.

 
75

--------------------------------------------------------------------------------

 

7.10           Payment of Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all of its federal taxes, state income taxes and
other material taxes and all of its other material obligations and liabilities
of whatever nature and any additional costs that are imposed as a result of any
failure to so pay, discharge or otherwise satisfy such obligations and
liabilities, except when the amount or validity of such obligations, liabilities
and costs is currently being contested in good faith by appropriate proceedings
and reserves, if applicable, in conformity with GAAP with respect thereto have
been provided on the books of the Borrower or its Restricted Subsidiaries, as
the case may be.


7.11           Environmental Laws.


(a)           Comply in all material respects with, and take commercially
reasonably steps to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and take commercially
reasonably steps to ensure that all tenants and subtenants obtain and comply in
all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and


(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.


7.12           Pledged Assets.


Cause one hundred percent (100%) of the Equity Interests in each of its direct
or indirect Domestic Subsidiaries (other than Unrestricted Subsidiaries,
Immaterial Domestic Subsidiaries and any Domestic Subsidiary owned by a Foreign
Subsidiary) and sixty-five percent (65%) (to the extent the pledge of a greater
percentage would be unlawful or would cause any materially adverse tax
consequences to the Borrower or any Guarantor) of the voting Equity Interests
and one hundred percent (100%) of the non-voting Equity Interests of its
first-tier Foreign Subsidiaries (other than Unrestricted Subsidiaries and
Immaterial Foreign Subsidiaries), in each case to the extent owned by such
Credit Party, to be subject to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Security
Documents; provided that the Credit Parties shall not be required to grant or
maintain any such Liens after the Collateral Release Date and the Administrative
Agent shall take all action reasonably required to release such Liens, including
the delivery to the Borrower of all stock certificates and stock powers held by
the Administrative Agent and the filing of UCC financing termination statements;
provided, further, however, if the Borrower’s corporate family rating from
Moody’s is downgraded below Baa3 or the Borrower’s corporate rating from S&P is
downgraded below BBB-, or either the Borrower’s corporate family rating from
Moody’s or the Borrower’s corporate rating from S&P fails to be in effect, each
Credit Party shall grant to the Administrative Agent the Liens contemplated by
this Section 7.12 and shall take all actions required hereunder to reinstate the
Liens on Collateral granted pursuant to the Security Documents immediately prior
to the Collateral Release Date.  In the event that (a) a Guarantor is designated
by the Borrower as an Unrestricted Subsidiary in accordance with the terms of
the definition of Unrestricted Subsidiary, (b) any Equity Interests pledged
under the Pledge Agreement are Disposed of in a transaction permitted under this
Credit Agreement, (c) any issuer of Equity Interests pledged under the Pledge
Agreement is dissolved in compliance with this Credit Agreement or (d) any
Pledgor is released, dissolved or the subject of a merger (in which the

 
76

--------------------------------------------------------------------------------

 

Pledgor is not the surviving entity) in a transaction permitted under this
Credit Agreement, the Administrative Agent shall promptly take such actions
reasonably requested by, and at the expense of, the Credit Parties to release
the Lien on such Equity Interests or to release such Pledgor, including without
limitation the delivery to the Borrower of such Subsidiary’s certificated Equity
Interests and stock powers previously delivered to it, if any, and the filing of
a UCC termination statement with respect to any UCC financing statement
pertaining to such Equity Interests.


7.13           Further Assurances.


(a)           To the extent the Credit Parties are required to pledge any
Collateral in accordance with the terms hereof or the Security Documents, upon
the reasonable request of the Administrative Agent, promptly perform or cause to
be performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the UCC or any other Requirement of
Law which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens on the Collateral that are
duly perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.


(b)           Upon the request of the Administrative Agent, promptly cause to be
delivered to the Administrative Agent a local counsel opinion, in form and
substance substantially similar to the local counsel opinions received on the
Closing Date pursuant to Section 5.01(b) and otherwise reasonably satisfactory
to the Administrative Agent and at the Credit Parties’ expense, with respect to
any Guarantor that has become a Material Domestic Subsidiary since the Closing
Date for which the Administrative Agent did not receive a legal opinion on the
Closing Date pursuant to Section 5.01(b).






ARTICLE VIII


NEGATIVE COVENANTS


The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document (other than indemnification obligations which survive
the termination of this Credit Agreement) have been paid in full:


8.01           Indebtedness.


Each of the Credit Parties will not, nor will it permit any of the Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any
Indebtedness, except:


(a)           Indebtedness arising or existing under this Credit Agreement and
the other Credit Documents;


(b)           Indebtedness of the Borrower and its Subsidiaries existing as of
the Closing Date as referenced in the financial statements referenced in Section
6.01 (and set out more specifically in Schedule 8.01) hereto and renewals,
replacements, refinancings or extensions thereof in a principal amount not in
excess of that outstanding as of the date of such renewal, refinancing or
extension plus any reasonable fees, premiums and other financing costs payable
in connection therewith;


(c)           Indebtedness of the Borrower and its Restricted Subsidiaries
incurred after the Closing Date consisting of Capital Leases or Indebtedness
incurred to provide all or a portion of the purchase

 
77

--------------------------------------------------------------------------------

 

price or cost of construction of an asset provided that (i) such Indebtedness
when incurred shall not exceed the purchase price or cost of construction of
such asset; (ii) no such Indebtedness shall be refinanced for a principal amount
in excess of the principal balance outstanding thereon at the time of such
refinancing plus any reasonable fees, premiums and other financing costs payable
in connection therewith; and (iii) the total amount of all such Indebtedness
shall not exceed $30,000,000 at any time outstanding;


(d)           unsecured intercompany Indebtedness among the Borrower and its
Restricted Subsidiaries, provided that any such Indebtedness shall be fully
subordinated to the Obligations hereunder on terms reasonably satisfactory to
the Administrative Agent;


(e)           Indebtedness and obligations owing under Swap Contracts entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;


(f)           Indebtedness and obligations of the Credit Parties and the
Restricted Subsidiaries owing under documentary letters of credit for the
purchase of goods or other merchandise generally;


(g)           Guaranty Obligations in respect of Indebtedness of any Credit
Party or any Restricted Subsidiary to the extent such Indebtedness is permitted
to exist or be incurred pursuant to this Section 8.01;


(h)           obligations with respect to surety bonds and performance bonds
incurred in the ordinary course of business;


(i)           Indebtedness of the Credit Parties and the Restricted Subsidiaries
in an amount not to exceed $125,000,000 in the aggregate at any time
outstanding;


(j)           the Senior Subordinated Notes and any Guaranty Obligations of any
Credit Party in respect thereof;


(k)           Indebtedness arising from netting services, overdraft protection,
cash management obligations and otherwise in connection with deposit, securities
and commodities accounts in the ordinary course of business;


(l)           Indebtedness arising from agreements providing for
indemnification, holdbacks, working capital or other purchase price adjustments,
earn-outs, non-compete agreements, deferred compensation or similar obligations,
or from guaranties, surety bonds or performance bonds securing the performance
of the Borrower and any Restricted Subsidiary pursuant to such agreements, in
connection with Permitted Acquisitions or dispositions permitted hereunder;


(m)           Indebtedness consisting of Investments permitted by clauses (c),
(j), (k) and (l) the definition of Permitted Investments; and


(n)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the date hereof or assumed in connection with a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower or at the time of the Permitted Acquisition and was
not incurred solely in contemplation of such Person’s becoming a Subsidiary or
such Permitted Acquisition; and

 
78

--------------------------------------------------------------------------------

 

(o)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in the foregoing clauses.


8.02           Liens.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens.


8.03           Nature of Business.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date.


8.04           Consolidation, Merger, Sale or Purchase of Assets, etc.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to,


(a)           dissolve, liquidate or wind up its affairs, sell, transfer, lease
or otherwise dispose of its property or assets except the following, without
duplication, shall be expressly permitted:


(i)           the sale, transfer (including by way of license), lease or other
disposition of inventory, materials, tools, property, equipment, software and
intellectual property, whether now owned or hereafter acquired, in the ordinary
course of business, including any of the foregoing with an Unrestricted
Subsidiary (subject to Section 8.06);


(ii)           the sale, lease, transfer or other disposition of obsolete or
worn-out property or assets, whether now owned or hereafter acquired, in the
ordinary course of business;


(iii)           the sale, transfer or other disposition of cash and Cash
Equivalents for fair market value;


(iv)           Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;


(v)           licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower and its
Subsidiaries;


(vi)           the disposition of property or assets as a direct result of a
Recovery Event;


(vii)           (A) the sale, lease or transfer (including by way of license) of
property or assets between Credit Parties, (B) the sale, lease or transfer
(including by way of license) of other property or assets between (1) any Credit
Party and any Restricted Subsidiary in an aggregate amount not to exceed
$25,000,000 during the term of this Credit Agreement and (2) subject to Section
8.06, any Credit Party or any Restricted Subsidiary and any Unrestricted
Subsidiary in an aggregate amount not to exceed $25,000,000 during the term of
this Credit Agreement, (C) the sale, lease or transfer (including by way of
license) of property or assets between Subsidiaries that are not Credit Parties;

 
79

--------------------------------------------------------------------------------

 



(viii)           (A) the sale, lease or transfer (including by way of license)
of property or assets not to exceed $50,000,000 in the aggregate in any fiscal
year and (B) the sale lease or transfer (including by way of license) of
property or assets not to exceed $35,000,000 during the term of this Credit
Agreement; provided, that the aggregate amount of property or assets sold,
leased or transferred (including by way of license) pursuant to the immediately
foregoing clauses (A) and (B) shall not exceed $60,000,000 in the aggregate in
any fiscal year;


(ix)           the liquidation and/or dissolution of any Immaterial Domestic
Subsidiary or any Immaterial Foreign Subsidiary; provided that the Credit
Parties shall remain in compliance with Section 7.09(b) after giving effect to
any such liquidation or dissolution; and


(x)           Dispositions and Investments permitted under Section 8.05.


provided, that, in the case of clauses (i), (iii) and (vi) above, at least
seventy-five percent (75%) of the consideration received therefor by the
Borrower or any such Subsidiary is in the form of cash or Cash Equivalents; or


(b)           (i) purchase, lease or otherwise acquire (including by way of
license), whether in a single transaction or a series of related transactions,
the property or assets of any Person (other than purchases or other acquisitions
of inventory, materials, tools, property, equipment, software or intellectual
property in the ordinary course of business, including any of the foregoing with
an Unrestricted Subsidiary (subject to Section 8.06), except as otherwise
limited or prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except, in each case, for (A) Investments or acquisitions
permitted pursuant to Section 8.05, (B) the merger or consolidation of a Credit
Party or other Subsidiary with and into another Credit Party (with the Credit
Party being the surviving entity), (C) the merger or consolidation of an
Unrestricted Subsidiary with and into any Restricted Subsidiary or another
Unrestricted Subsidiary or (D) the merger or consolidation of a Restricted
Subsidiary with and into another Restricted Subsidiary.


8.05           Advances; Investments and Loans.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make any Investment except for Permitted Investments.


8.06           Transactions with Affiliates.


Except as permitted under this Credit Agreement or among Credit Parties or
wholly owned Restricted Subsidiaries, each of the Credit Parties will not, nor
will it permit any of its Restricted Subsidiaries to, enter into any transaction
or series of transactions, whether or not in the ordinary course of business,
with any officer, director, shareholder or Affiliate other than on terms and
conditions substantially as favorable as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate.


8.07           Fiscal Year; Organizational Documents; Senior Subordinated Notes.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, (a) change its fiscal year and (b) amend, modify or change its
articles of incorporation (or corporate charter or other similar organizational
document) or bylaws (or other similar document) in any manner materially

 
80

--------------------------------------------------------------------------------

 

adverse to the interests of the Lenders without the prior written consent of the
Required Lenders; provided that no Credit Party shall (i) except as permitted
under Section 8.04, alter its legal existence or, in one transaction or a series
of transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) change its state of incorporation or
organization, without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
consent to) and without filing (or confirming that the Administrative Agent has
filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require or (iii) change its
registered legal name, without providing thirty (30) days prior written notice
to the Administrative Agent (or such shorter period as the Administrative Agent
may consent to) and without filing (or confirming that the Administrative Agent
has filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require.


Each of the Credit Parties will not, nor will it permit any Subsidiary to,
without the prior written consent of the Required Lenders, amend, modify or
permit the amendment or modification of any subordination provision in the
Senior Subordinated Notes or any other Subordinated Indebtedness or in any
indenture, purchase agreement or other agreement governing the Senior
Subordinated Notes or other Subordinated Indebtedness.


8.08           Limitation on Restricted Actions.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
such Person to (a) pay dividends or make any other distributions to any Credit
Party on its Equity Interests or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as a Guarantor and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(d)
above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement or any other Credit Document, (ii) applicable Laws,
(iii) any document or instrument governing Indebtedness incurred pursuant to
Sections 8.01(c), (i) or (n); provided that (A) with respect to Indebtedness
incurred pursuant to Section 8.01(c) and (n), any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith and (B) with respect to Indebtedness incurred pursuant to
Section 8.01(i), any such restriction shall not apply to this Credit Agreement
or any other Credit Document or (iv) any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.


8.09           Restricted Payments.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, make or set apart any
sum for or pay any Restricted Payment, except (a) to make dividends payable
solely in the same class of Equity Interests of such Person, (b) to make
dividends or other distributions payable to any Credit Party (directly or
indirectly through Subsidiaries), (c) subject to the subordination terms
thereof, the Borrower may make regularly scheduled interest payments under the
Senior Subordinated Notes and other Subordinated Indebtedness, (d) the
repurchase, redemption or other acquisition or retirement for value of any
Equity Interests of the Borrower or any Restricted Subsidiary of the Borrower
held by any current or former officer, director or employee of the Borrower or
any of its Restricted Subsidiaries pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that (i) the aggregate price paid for all such

 
81

--------------------------------------------------------------------------------

 

repurchased, redeemed, acquired or retired Equity Interests may not exceed
$5,000,000 in any twelve (12)-month period and (ii) such amount in any calendar
year may be increased by an amount not to exceed (A) the net cash proceeds
received by the Borrower from the sale of Equity Interests (other than
Disqualified Stock) of the Borrower to members of management or directors of the
Borrower and its Restricted Subsidiaries that occurs after the Maturity Date (to
the extent such cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments), plus (B) the net
cash proceeds of key man life insurance policies received by the Borrower and
its Restricted Subsidiaries after the Maturity Date, less (C) the amount of any
Restricted Payments made pursuant to clauses (ii)(A) and (ii)(B) of this clause
(d), (e) the repurchase of Equity Interests deemed to occur (i) upon the
exercise of stock options, warrants or other convertible securities to the
extent such Equity Interests represent a portion of the exercise price thereof
or (ii) upon the transfer of shares of restricted stock to the Borrower in
connection with the payment of withholding tax by the Borrower or a Restricted
Subsidiary following a sale of shares of restricted stock by the holder thereof,
(f) to make earnout payments in an aggregate amount not to exceed $10,000,000 in
the period from the Closing Date through the Maturity Date so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may repurchase shares of its Equity
Interests in an aggregate amount not to exceed $30,000,000, and (h) the Borrower
may make other Restricted Payments so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) after giving
effect to such payment on a Pro Forma Basis, (A) the Credit Parties would be in
compliance with the financial covenants set forth in Section 7.07 as of the last
fiscal quarter end, (B) the Consolidated Leverage Ratio would be less than 2.75
to 1.0 as of the last fiscal quarter end and (C) there would exist at least
$40,000,000 of unrestricted cash or Cash Equivalents and/or availability under
the Aggregate Revolving Commitments (which the Borrower could borrow without
causing an Event of Default).


8.10           Sale Leasebacks.


Each of the Credit Parties will not, nor will permit any of its Restricted
Subsidiaries to, enter into any Sale and Leaseback Transaction; provided that
any of the Credit Parties and the Restricted Subsidiaries will be permitted to
enter into Sale and Leaseback Transactions so long as (a) the sale of the
property is for fair market value and otherwise permitted by this Credit
Agreement and (b) the rental payments to be made with respect to all such Sale
and Leaseback Transactions does not exceed $1,000,000 in the aggregate in any
fiscal year.


8.11           No Further Negative Pledges.


Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, enter into, assume or become subject to any agreement
prohibiting or otherwise restricting the creation or assumption of any Lien upon
its properties or assets, whether now owned or hereafter acquired, or requiring
the grant of any security for such obligation if security is given for some
other obligation, except (a) pursuant to this Credit Agreement and the other
Credit Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Sections 8.01(c), (i), (j) or (n) provided
that, (i) with respect to Indebtedness incurred pursuant to Section 8.01(c), any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith and (ii) with respect to
Indebtedness incurred pursuant to Sections 8.01(i), (j) and (n), any such
restriction shall not apply to this Credit Agreement or any other Credit
Document, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restrictions
contained therein relates only to the asset or assets subject to such Permitted
Lien.


8.12           Capital Expenditures.

 
82

--------------------------------------------------------------------------------

 

Each of the Credit Parties will not, nor will it permit any of its Restricted
Subsidiaries to, make or become legally obligated to make Consolidated Capital
Expenditures (excluding normal replacements and maintenance that are properly
charged to current operations), except for Consolidated Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and its Restricted Subsidiaries, the sum of (i) $75,000,000 during any fiscal
year plus (ii) Consolidated Capital Proceeds during such fiscal year plus (iii)
$10,000,000 during the period from the Closing Date through the Maturity Date
plus (iv) up to additional $90,000,000 during the period from the Closing Date
through the Maturity Date, provided that the amount set forth in this clause
(iv) shall be available only to the extent that (A) there shall exist no Default
or Event of Default immediately before and immediate after giving effect to any
proposed expenditure and (B) the Consolidated Fixed Charge Coverage Ratio for
the period of four (4) consecutive fiscal quarters most recently ended shall be
greater than or equal to 1.25 to 1.0.






ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01           Events of Default.


An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           The Borrower shall fail to pay any principal on any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to reimburse the
L/C Issuer for any L/C Obligations when due in accordance with the terms hereof;
or the Borrower shall fail to pay any interest on any Loan or any Fee or other
amount payable hereunder when due in accordance with the terms hereof and such
failure shall continue unremedied for three (3) Business Days (or any Guarantor
shall fail to pay on the Guaranty in respect of any of the foregoing or in
respect of any other Guaranty Obligations thereunder within the aforesaid period
of time); or


(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
or


(c)           (i) Any Credit Party shall fail to perform, comply with or observe
any term, covenant or agreement applicable to it contained in Sections 7.03(a),
7.04(a), 7.07 or 7.08 or in Section 8; or (ii) any Credit Party shall fail to
perform, comply with or observe any covenant or agreement contained in
Section 7.01 and such failure shall continue unremedied for a period of five (5)
Business Days; or (iii) any Credit Party shall fail to comply with any other
covenant contained in this Credit Agreement or the other Credit Documents or any
other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in Sections
9.01(a), 9.01(b), 9.01(c)(i) or 9.01(c)(ii) above), and such failure is capable
of cure but continues for thirty (30) days; or


(d)           Any Credit Party or any of its Restricted Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness
(other than as specified in clause (a) above) in a principal amount outstanding
of at least $20,000,000 in the aggregate for the Credit Parties and
their Restricted Subsidiaries beyond the period of grace (not to exceed thirty
(30) days), if any, provided in the instrument

 
83

--------------------------------------------------------------------------------

 

or agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness in a principal amount outstanding of at least $20,000,000 in the
aggregate for the Credit Parties and their Restricted Subsidiaries or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity; or


(e)           (i) Any Credit Party other than an Immaterial Guarantor shall
commence any case, proceeding or other action (A) under any existing or future
Law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Credit Party other than an Immaterial Guarantor shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Credit Party other than an Immaterial Guarantor  any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against any Credit Party
other than an Immaterial Guarantor any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such  relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or (iv) any Credit Party other than an Immaterial Guarantor shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii), or (iii) above;
or (v) any Credit Party other than an Immaterial Guarantor shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or


(f)           One (1) or more judgments or decrees shall be entered against any
Credit Party or any of its Restricted Subsidiaries involving in the aggregate a
liability (to the extent not paid when due or covered by insurance) of
$25,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within sixty
(60) days from the entry thereof; or


(g)           (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) involving any Plan, (ii) any failure to satisfy the minimum
funding standard applicable to any Single Employer Plan under Section 412 of the
Internal Revenue Code, whether or not waived, or any Lien in favor of the PBGC
or a Plan (other than a Permitted Lien) shall arise on the assets of the
Borrower or any ERISA Affiliate, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(v) the Borrower, any of its Subsidiaries or any ERISA Affiliate shall, or in
the reasonable opinion of the Required Lenders is likely to, incur any liability
in connection with a withdrawal from, or the Insolvency or Reorganization of,
any Multiemployer Plan and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could have a Material Adverse Effect; or

 
84

--------------------------------------------------------------------------------

 

(h)           There shall occur a Change of Control; or


(i)           The Guaranty or any provision thereof shall cease to be in full
force and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or


(j)           Any Credit Document (other than those which are ministerial in
nature) shall fail to be in full force and effect or to give the Administrative
Agent and/or the Lenders the security interests, liens, rights, powers, priority
and privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms shall
survive) or, except any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral or any Credit Party or any Person acting
by or on behalf of any Credit Party shall, in writing, deny or disaffirm any
Obligation; or


(k)           The Obligations shall fail to constitute “senior debt,”
“designated senior debt” or a corresponding term under the terms of the Senior
Subordinated Notes.


9.02           Remedies upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Credit Documents or applicable Laws;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.


9.03           Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 
85

--------------------------------------------------------------------------------

 



First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party or any Subsidiary
and any Swap Contract Provider, to the extent such Swap Contract is permitted by
Section 8.01(e), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Credit Party or any Subsidiary and any Swap Contract Provider, to
the extent such Swap Contract is permitted by Section 8.01(e), and (c) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.




ARTICLE X


ADMINISTRATIVE AGENT


10.01           Appointment and Authority.


Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the

 
86

--------------------------------------------------------------------------------

 

Administrative Agent, the Lenders and the L/C Issuer, and no Credit Party shall
have rights as a third party beneficiary of any of such provisions.


The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents, and each of the Lenders (including in its capacities as a
Lender, Swingline Lender, and/or Swap Contract Provider, as applicable) and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article X and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Credit Documents) as if
set forth in full herein with respect thereto.


10.02           Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


10.03           Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Laws; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 
87

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04           Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


10.05           Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one (1) or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


10.06           Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have

 
88

--------------------------------------------------------------------------------

 

the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swingline Lender, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.


10.07           Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement.  Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 
89

--------------------------------------------------------------------------------

 

10.08           No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, co-documentation agents or co-agents shall have
any powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.


10.09           Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Credit Documents that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
11.04) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


10.10           Collateral and Guaranty Matters.


The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,


(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Administrative Agent and the L/C

 
90

--------------------------------------------------------------------------------

 

Issuer shall have been made), (ii) that is transferred or to be transferred as
part of or in connection with any Disposition permitted hereunder or under any
other Credit Document or any Involuntary Disposition, (iii) that is permitted to
be released pursuant to Section 7.12 or (iii) as approved in accordance with
Section 11.01;


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 8.02 and clause (c) in the definition of
“Permitted Liens”; and


(c)           to release any Guarantor from its obligations under the Guaranty
as a result of a transaction permitted hereunder, including without limitation
if such release is permitted under the terms of Sections 7.09(b) or (c).


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.  In each case as specified in this Section 10.10, the Administrative
Agent will execute and deliver to the applicable Credit Party, at the Credit
Parties’ expense, such documents as such Credit Party may reasonably request in
order to evidence the release of such item of Collateral from the security
interest granted under the Security Documents or to subordinate its security
interest in such item or to release such Guarantor from its obligations under
the Guaranty, as applicable, in each case in accordance with the terms of this
Section 10.10 and the Credit Documents.






ARTICLE XI


MISCELLANEOUS


11.01           Amendments, Etc.


No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by any Credit Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Credit Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, further, that


(a)           no such amendment, waiver or consent shall:


(i)           extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);


(ii)           postpone any date fixed by this Credit Agreement or any other
Credit Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 
91

--------------------------------------------------------------------------------

 



(iii)           reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (i) of the final
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Credit Document without the written consent of each Lender
entitled to receive such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to (A) amend the definition of “Default
Rate” or waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;


(iv)           change any provision of this Section 11.01(a) or the definition
of “Required Lenders” without the written consent of each Lender directly
affected thereby;


(v)           release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;


(vi)           release the Borrower without the consent of each Lender, or,
except in connection with a transaction permitted under Section 8.04, all or
substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or


(b)           prior to the termination of the Revolving Commitments, unless also
signed by Lenders (other than Defaulting Lenders) holding in the aggregate at
least a majority of the Revolving Commitments, no such amendment, waiver or
consent shall, (i) waive any Default for purposes of Section 5.02(b), (ii)
amend, change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner
adverse to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 7.07 (or any defined term used therein) or this Section 11.01(b); or


(c)           unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the Outstanding Amount of the
Term Loans, no such amendment, waiver or consent shall (i) amend, change, waive,
discharge or terminate Section 2.05(b)(iv) so as to alter the manner of
application of proceeds of any mandatory prepayment required by
Section 2.05(b)(ii) or (iii), or (ii) amend, change, waive, discharge or
terminate this Section 11.01(c);


(d)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it;


(e)           unless also signed by the Swingline Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swingline Lender under this
Credit Agreement;


(f)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;


(g)           for the avoidance of doubt and notwithstanding provisions to the
contrary in this Section 11.01 or elsewhere in this Credit Agreement, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent (and the consent of
the Lenders or the Required Lenders shall not be required, other than the
consent of any Lenders

 
92

--------------------------------------------------------------------------------

 

providing the Incremental Facilities referred to below) for the purpose of
including one (1) or more Incremental Credit Facilities as contemplated in
Section 2.01(b) by (i) increasing the Aggregate Revolving Commitments and/or
(ii) adding one (1) or more Term Loans hereunder or otherwise to effect the
provisions of Section 2.01(b);


provided, however, that notwithstanding anything to the contrary herein, (i)
each of the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (iii) the Required Lenders shall determine whether
or not to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders and (iv) any provision of this Credit Agreement or any other
Credit Document may be amended by an agreement in writing entered into between
the Borrower and the Administrative Agent for the purpose of curing any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


11.02           Notices; Effectiveness; Electronic Communications.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to any Credit Party, the Administrative Agent, the L/C Issuer
or the Swingline Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening

 
93

--------------------------------------------------------------------------------

 

of business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS PROVIDED BY OR ON BEHALF OF THE BORROWER PURSUANT
TO THIS CREDIT AGREEMENT (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the
Swingline Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail

 
94

--------------------------------------------------------------------------------

 

address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one (1) individual at or on behalf of such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Laws, including United States Federal and state
securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of any Credit Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Credit Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Credit Party.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03           No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege
hereunder  or under any other Credit Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Credit Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (c) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 
95

--------------------------------------------------------------------------------

 



11.04           Expenses; Indemnity; and Damage Waiver.


(a)           Costs and Expenses.  The Credit Parties shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, its
Affiliates and the Joint Lead Arrangers (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent and the Joint Lead
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.


(b)           Indemnification by the Credit Parties.  The Credit Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents (including, without duplication, in respect of any
matters addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
a Credit Party or any of its Subsidiaries, or any Environmental Liability
related in any way to a Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Credit Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Credit Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Credit
Document, if such Credit Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 
96

--------------------------------------------------------------------------------

 



(c)           Reimbursement by Lenders.  To the extent that the Credit Parties
for any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Laws, no party hereto shall assert, and each party
hereto hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.


11.05           Payments Set Aside.


To the extent that any payment by or on behalf of any Credit Party is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 
97

--------------------------------------------------------------------------------

 

11.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this Credit
Agreement and the other Credit Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Credit Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
(1) or more assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans, if any, on a non-pro rata basis;

 
98

--------------------------------------------------------------------------------

 



(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan Commitment or Revolving Commitment if such assignment is to
a Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one (1) or more
Letters of Credit (whether or not then outstanding); and


(D)           the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) a natural person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full

 
99

--------------------------------------------------------------------------------

 

pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage.  Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Laws without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Credit Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this subsection shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (vii) of Section
11.01(a) that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of

 
100

--------------------------------------------------------------------------------

 

Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (2) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


11.07           Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners),

 
101

--------------------------------------------------------------------------------

 

(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.


For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by such Credit Party or
any Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Laws, including United States Federal and state securities Laws.


11.08           Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Laws,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Credit
Party against any and all of the obligations of such Credit Party now or
hereafter existing under this Credit Agreement or any other Credit Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Credit Agreement or any other
Credit Document and although such obligations of such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and

 
102

--------------------------------------------------------------------------------

 

the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


11.09           Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Laws (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Laws, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


11.10           Counterparts; Integration; Effectiveness.


This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 5.01, this Credit
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.


11.11           Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.


11.12           Severability.


If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Credit Agreement relating to Defaulting Lenders shall be limited by Debtor
Relief Laws, as determined in good

 
103

--------------------------------------------------------------------------------

 

faith by the Administrative Agent, the L/C Issuer or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


11.13           Replacement of Lenders.


If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Credit Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (d) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Credit Document, the applicable replacement
bank, financial institution or Fund consents to the proposed change, waiver,
discharge or termination; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swingline Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14           Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
104

--------------------------------------------------------------------------------

 



(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR
ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.


11.15           Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
105

--------------------------------------------------------------------------------

 



11.16           No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Credit Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Joint Lead Arrangers, on the
other hand, (B) each of the Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent and the
Joint Lead Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Credit
Parties or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor the Joint Lead Arrangers has any obligation
to the Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Joint Lead Arrangers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their respective Affiliates, and neither the Administrative
Agent nor the Joint Lead Arrangers has any obligation to disclose any of such
interests to the Credit Parties and their respective Affiliates.  To the fullest
extent permitted by Law, each of the Credit Parties hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.


11.17           Electronic Execution of Assignments and Certain Other Documents.


The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Laws, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.18           USA PATRIOT Act Notice.


Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.  The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
 
[SIGNATURE PAGES FOLLOW]

 
106

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.


BORROWER:                                                      DYCOM INDUSTRIES,
INC.,
 
a Florida corporation



By: /s/H. Andrew DeFerrari
Name: H. Andrew DeFerrari
Title: Senior Vice President and Chief Financial Officer


GUARANTORS:                                           ANSCO & ASSOCIATES, LLC,
 
a Delaware limited liability company



APEX DIGITAL, LLC,
 
a Delaware limited liability company



 
BROADBAND EXPRESS, LLC,

 
a Delaware limited liability company



 
BROADBAND INSTALLATION SERVICES, LLC,

 
a Delaware limited liability company



C-2 UTILITY CONTRACTORS, LLC
 
a Delaware limited liability company



CABLE CONNECTORS, LLC
 
a Delaware limited liability company



CABLECOM, LLC,
 
a Delaware limited liability company



CABLECOM OF CALIFORNIA, INC.,
 
a Delaware corporation



CAN-AM COMMUNICATIONS, INC.,
 
a Delaware corporation



CAVO BROADBAND COMMUNICATIONS, LLC,
 
a Delaware limited liability company



CERTUSVIEW LEASING, LLC,
 
a Delaware limited liability company



By: /s/H. Andrew DeFerrari
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]

 

--------------------------------------------------------------------------------

 

COMMUNICATIONS CONSTRUCTION GROUP, LLC,
 
a Delaware limited liability company



DYCOM CAPITAL MANAGEMENT, INC.,
 
a Delaware corporation



DYCOM CORPORATE IDENTITY, INC.,
 
a Delaware corporation



 
DYCOM IDENTITY, LLC,

 
a Delaware limited liability company



 
DYCOM INVESTMENTS, INC.,

 
a Delaware corporation



ERVIN CABLE CONSTRUCTION, LLC,
 
a Delaware limited liability company



GLOBE COMMUNICATIONS, LLC,
 
a North Carolina limited liability company



INSTALLATION TECHNICIANS, LLC,
a Florida limited liability company


IVY H. SMITH COMPANY, LLC,
 
a Delaware limited liability company



LAMBERT’S CABLE SPLICING COMPANY, LLC,
 
a Delaware limited liability company



LOCATING, INC.,
a Washington corporation


NICHOLS CONSTRUCTION, LLC,
a Delaware limited liability company


NIELS FUGAL SONS COMPANY, LLC,
a Delaware limited liability company




By: /s/H. Andrew DeFerrari
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]

 

--------------------------------------------------------------------------------

 

NIELS FUGAL SONS COMPANY OF CALIFORNIA, INC.,
a Delaware corporation


POINT TO POINT COMMUNICATIONS, INC.,
a Louisiana corporation


PRECISION VALLEY COMMUNICATIONS OF VERMONT, LLC, a Delaware limited liability
company


PRINCE TELECOM, LLC
a Delaware limited liability company


PRINCE TELECOM OF CALIFORNIA, INC.,
a Delaware corporation


RJE TELECOM, LLC,
a Delaware limited liability company


RJE TELECOM OF CALIFORNIA, INC.,
a Delaware corporation


STAR CONSTRUCTION, LLC,
 
a Delaware limited liability company



 
STEVENS COMMUNICATIONS, LLC,

 
a Delaware limited liability company



S.T.S., LLC,
 
a Tennessee limited liability company



TCS COMMUNICATIONS, LLC,
 
a Delaware limited liability company



 
TESINC, LLC,

 
a Delaware limited liability company



 
TESINC OF CALIFORNIA, INC.,

 
a Delaware corporation



By: /s/H. Andrew DeFerrari
Name: H. Andrew DeFerrari
Title: Treasurer


[Signatures continue on following page]



 

--------------------------------------------------------------------------------

 

 
TRIPLE-D COMMUNICATIONS, LLC,

 
a Delaware limited liability company



U G T I,
 
a California corporation



 
UNDERGROUND SPECIALTIES, LLC,

 
a Delaware limited liability company



UTILIQUEST, LLC,
 
a Georgia limited liability company



 
WHITE MOUNTAIN CABLE CONSTRUCTION, LLC,

 
a Delaware limited liability company



By: /s/H. Andrew DeFerrari
Name: H. Andrew DeFerrari
Title: Treasurer




 
MIDTOWN EXPRESS, LLC,

 
a Delaware limited liability company



By: /s/Joseph Danno
Name: Joseph Danno
Title: President


OSP SERVICES, LLC,
 
a Delaware limited liability company



By: /s/Doug Martindale
Name: Doug Martindale
Title: President




[Signatures continue on following page]























 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
AGENT:                                           BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/Chris Burns
Name: Chris Burns
Title: Vice President



 

--------------------------------------------------------------------------------

 

LENDERS:                                           BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender


By: /s/Chris Burns
Name: Chris Burns
Title: Vice President

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By: /s/Kay Reedy
Name: Kay Reedy
Title: Managing Director

 

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as a Lender


By: /s/C. William Buchholz
Name: C. William Buchholz
Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A.,
as a Lender


By: /s/Kerry McElhiney
Name: Kerry McElhiney
Title: Vice President

 

--------------------------------------------------------------------------------

 

PNC BANK, N.A.,
as a Lender


By: /s/Jose Mazariegos
Name: Jose Mazariegos
Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

REGIONS BANK,
as a Lender


By: /s/Stephen Hanas
Name: Stephen Hanas
Title: Senior Vice President

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as a Lender


By: /s/Robert Maddox
Name: Robert Maddox
Title: Director



 

--------------------------------------------------------------------------------

 

COMPASS BANK,
as a Lender


By: /s/Peter Lewin
Name: Peter Lewin
Title: Vice President











 

--------------------------------------------------------------------------------

 

 

 

 
 

 
Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES


Lender
 
Revolving Commitment
   
Applicable Percentage
               
Bank of America, N.A.
  $ 35,000,000.00       15.555555556 %
Wells Fargo Bank, National Association
  $ 35,000,000.00       15.555555556 %
Branch Banking and Trust Company
  $ 30,000,000.00       13.333333333 %
RBS Citizens, N.A.
  $ 30,000,000.00       13.333333333 %
PNC Bank, N.A.
  $ 30,000,000.00       13.333333333 %
Regions Bank
  $ 22,500,000.00       10.000000000 %
SunTrust Bank
  $ 22,500,000.00       10.000000000 %
Compass Bank
  $ 20,000,000.00       8.888888889 %
Total
  $ 225,000,000.00       100.000000000 %





 
 

--------------------------------------------------------------------------------

 

Schedule 2.03


EXISTING LETTERS OF CREDIT




Customer/Applicant
 
Issuer
Letter of Credit #
Beneficiary
 
Exposure
 
Issue Date
Expiration Date
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM202517
Liberty Mutual Insurance Company
  $ 2,000,000.00  
3/20/2003
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM204883
Liberty Mutual Insurance Company
  $ 2,200,000.00  
9/11/2003
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM206946
Atlantic Mutual Insurance Company
  $ 200,000.00  
2/11/2004
2/11/2011
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM208143
Liberty Mutual Insurance Company
  $ 800,000.00  
5/12/2004
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM208983
State of Washington
  $ 1,375,000.00  
7/2/2004
7/1/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM210044
Liberty Mutual Insurance Company
  $ 2,997,000.00  
9/16/2004
6/3/2011
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM215939
Liberty Mutual Insurance Company
  $ 5,960,000.00  
9/23/2005
10/1/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM217354
Lumbermans' Mutual Casualty
  $ 317,000.00  
12/16/2005
1/1/2011
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM223459
Liberty Mutual Insurance Company
  $ 3,523,000.00  
12/15/2006
12/15/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM229997
Liberty Mutual Insurance Company
  $ 411,000.00  
2/11/2008
2/6/2011
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM232237
Liberty Mutual Insurance Company
  $ 6,681,000.00  
7/31/2008
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM420144
Zurich American
  $ 400,000.00  
2/27/2002
10/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM420774
Liberty Mutual Insurance Company
  $ 3,000,000.00  
4/29/2002
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM420775
Liberty Mutual Insurance Company
  $ 5,000,000.00  
4/29/2002
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM420776
Royal Indemnity Company
  $ 745,000.00  
4/29/2002
7/31/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM420777
Travelers Indemnity
  $ 950,000.00  
4/29/2002
11/30/2010
Dycom Industries, Inc.
Wells Fargo Bank, National Association
SM422670
Liberty Mutual Insurance Company
  $ 4,500,000.00  
9/9/2002
7/31/2010
Utiliquest, LLC
Wells Fargo Bank, National Association
SM213137
National Union Fire Insurance
  $ 2,800,000.00  
4/11/2005
4/7/2011
     
TOTAL:
  $ 43,859,000.00      




 
 

--------------------------------------------------------------------------------

 



Schedule 6.11


SUBSIDIARIES




Entity Name
Jurisdiction
Equity Interest Holder
Percent Ownership (%)
Material Domestic Subsidiaries
       
 Ansco & Associates, LLC
Delaware
Dycom Investments, Inc.
100
 Broadband Express, LLC
Delaware
Broadband Installation Services, LLC
100
 Broadband Installation Services, LLC
Delaware
Dycom Investments, Inc.
100
 Can-Am Communications, Inc.
Delaware
Dycom Investments, Inc.
100
 Dycom Capital Management, Inc.
Delaware
Dycom Investments, Inc.
100
 Dycom Investments, Inc.
Delaware
Dycom Industries, Inc.
100
 Dycom Identity, LLC
Delaware
Dycom Corporate Identity, Inc.
Locating, Inc.
97.461
2.539
 Lambert's Cable Splicing Company, LLC
Delaware
Dycom Investments, Inc.
100
 Prince Telecom, LLC
Delaware
Dycom Investments, Inc.
100
 Star Construction, LLC
Delaware
Dycom Investments, Inc.
100
 UtiliQuest, LLC
Georgia
Dycom Investments, Inc.
100
Immaterial Domestic Subsidiaries - Guarantors
 Apex Digital, LLC
Delaware
Dycom Investments, Inc.
100
 C-2 Utility Contractors, LLC
Delaware
Dycom Investments, Inc.
100
 Cable Connectors, LLC
Delaware
Lambert's Cable Splicing Company, LLC
100
 CableCom of California, Inc.
Delaware
CableCom, LLC
100
 CableCom, LLC
Delaware
Dycom Investments, Inc.
100
 Cavo Broadband Communications, LLC
Delaware
Prince Telecom, LLC
100
 CertusView Leasing, LLC
Delaware
Dycom Investments, Inc.
100
 Communications Construction Group, LLC
Delaware
Dycom Investments, Inc.
100
 Dycom Corporate Identity, Inc.
Delaware
Dycom Capital Management, Inc.
100
 Ervin Cable Construction, LLC
Delaware
Dycom Investments, Inc.
100
 Globe Communications, LLC
North Carolina
Dycom Investments, Inc.
100
 Installation Technicians, LLC
Florida
Dycom Investments, Inc.
100
 Ivy H. Smith Company, LLC
Delaware
Dycom Investments, Inc.
100
 Locating, Inc.
Washington
Dycom Investments, Inc.
100
 Midtown Express, LLC
Delaware
Broadband Installation Services, LLC
100
 Nichols Construction, LLC
Delaware
Dycom Investments, Inc.
100
 Niels Fugal Sons Company of California, Inc.
Delaware
Niels Fugal Sons Company, LLC
100
 Niels Fugal Sons Company, LLC
Delaware
Dycom Investments, Inc.
100
 OSP Services, LLC
Delaware
Dycom Investments, Inc.
100
 Point to Point Communications, Inc.
Louisiana
Dycom Identity, LLC
100
 Precision Valley Communications of Vermont, LLC
Delaware
Can-Am Communications, Inc.
100
 Prince Telecom of California, Inc.
Delaware
Prince Telecom, LLC
100
 RJE Telecom of California, Inc.
Delaware
RJE Telecom, LLC
100
 RJE Telecom, LLC
Delaware
Dycom Investments, Inc.
100
 Stevens Communications, LLC
Delaware
Dycom Investments, Inc.
100
 S.T.S., LLC
Tennessee
Dycom Investments, Inc.
100
 TCS Communications, LLC
Delaware
Can-Am Communications, Inc.
100
 Tesinc of California, Inc.
Delaware
Tesinc, LLC
100
 Tesinc, LLC
Delaware
Dycom Investments, Inc.
100
 Triple-D Communications, LLC
Delaware
Globe Communications, LLC
100
 U G T I
California
Dycom Investments, Inc.
100
 Underground Specialties, LLC
Delaware
Can-Am Communications, Inc.
100
 White Mountain Cable Construction, LLC
Delaware
Can-Am Communications, Inc.
100
Immaterial Domestic Subsidiary - Non-Guarantors
 Alabama Broadband, LLC
Delaware
Dycom Investments, Inc.
100
 Atlantic Communications Services, LLC
Delaware
RJE Telecom, LLC
100
 C-2 Utility Contractors of California, Inc.
Delaware
C-2 Utility Contractors, LLC
100
 Communications Construction Group of California, Inc.
Delaware
Communications Construction Group, LLC
100
 Dycom Aviation, LLC
Delaware
Dycom Investments, Inc.
100
 Fiber Cable, LLC
Delaware
Dycom Investments, Inc.
100
 Kohler Construction Co., LLC
Delaware
Dycom Investments, Inc.
100
 NCS, LLC
Delaware
Dycom Investments, Inc.
100
 RJE Canada, Inc.
Delaware
Dycom Investments, Inc.
100
 S.T.S. Canada, Inc.
Delaware
Dycom Investments, Inc.
100
 Selzee Solutions, Inc.
Florida
Dycom Investments, Inc.
100
 Underground Specialties of California, Inc.
Delaware
Underground Specialties, LLC
100

 
Foreign Subsidiaries
 RJE Canada, ULC
Alberta
Canada
RJE Canada, Inc.
100
 S.T.S. Canada, ULC
Alberta
Canada
S.T.S. Canada, Inc.
100
Unrestricted Subsidiaries
 CertusView Solutions, LLC
Delaware
Dycom Investments, Inc.
100
 CertusView Technologies, LLC
Delaware
Dycom Investments, Inc.
100






 
 

--------------------------------------------------------------------------------

 



Schedule 6.17


INSURANCE




Coverage
Carrier
Policy Term
 
Deductible
 
Limits
 
Policy No.
 
Workers Compensation
Liberty Mutual
7/31/09 to 7/31/10
  $ 1,000,000  
Statutory
 
WA7-63D-004260-039 & WC7631004260049 & EW7-63N-004260-059
 
General Liability
Liberty Mutual
7/31/09 to 7/31/10
  $ 1,000,000  
$5mil
 
TB2-631-004260-019
 
Automobile Liability
Liberty Mutual
7/31/09 to 7/31/10
  $ 1,000,000  
$5mil
 
AS2-631-004260-029 & AV2-631-004260-069
                       
Umbrella
Westchester Fire Insurance Co.
7/31/09 to 7/31/10
  $ 10,000  
$10mil x/s $5mil
    G22049860004  
1st Excess
Great American Insurance Co.
7/31/09 to 7/31/10
    N/A  
$10mil x/s $15mil
 
TUE358014903
 
2nd Excess
Zurich/American Guarantee & Liability Insurance Co.
7/31/09 to 7/31/10
    N/A  
$25mil x/s $25mil
 
AEC913878503
 
3rd Excess
Endurance/American Specialty Insurance Co.
7/31/09 to 7/31/10
    N/A  
$25mil x/s $50mil
 
ELD10000214303
 
4th Excess
Great American Insurance Co.
7/31/09 to 7/31/10
    N/A  
$25mil x/s $75mil
 
TUE358013704
 
5th Excess
St. Paul Fire and Marine Insurance Co.
7/31/09 to 7/31/10
    N/A  
$25mil x/s $100mil
    Q106400825                          
Property
Fireman's Fund
7/31/09 to 7/31/10
 
$10K property/$25K contractors equipment
 
$35mil
 
MXI93008765
                         
Boiler and Machinery
Hartford Steam Boiler
7/31/09 to 7/31/10
 
$10K property/Time element ded. 24 hrs.
 
$5mil
 
FBP2258121
 
Contractors Pollution Liability
Liberty Mutual
7/31/09 to 7/31/10
  $ 250,000  
$5mil/$10mil
 
UBEB0100619019
 
Contractors Pollution Liability/Site Specific
Liberty Mutual
7/31/09 to 7/31/10
  $ 250,000  
$5mil/$10mil
 
TVEB0100619029
 
Crime
Travelers Casualty and Surety Company of America
10/14/09 to 10/14/10
  $ 100,000  
$5 mil for employee theft and depositors forgery/$1mil for computer theft
    105355265  
Architects and Engineers PL
Evanston Insurance Co.
10/14/09 to 10/14/10
  $ 100,000  
$5mil
 
AE-818214
 
Aviation Policy for 2001 Learjet 31A and 1977 Beech King Air
Global Aerospace
10/14/09 to 10/14/10
    N/A  
$200mil Liability/$4mil Hull for Leer and $200mil liability/$800K Hull for King
Air
    15000518                          
D&O
Federal Insurance Co./Chubb
10/14/09 to 10/14/10
 
$1M Securities Claims/$250K Other
 
$15mil
    8164-3829  
D&O 1st Excess
Ace American Insurance Co.
10/14/09 to 10/14/10
    N/A  
$10mil x/s $15mil
 
DOXG21645382008
 
D&O 2nd Excess
Zurich American Insurance Co.
10/14/09 to 10/14/10
    N/A  
$10mil x/s $25mil
 
DOC-5940451-01
 
D&O 3rd Excess
Arch Insurance Co.
10/14/09 to 10/14/10
    N/A  
$10mil x/s $35mil
 
DOX0018391-03
 
D&O 4th Excess
XL Specialty Insurance Co.
10/14/09 to 10/14/10
    N/A  
$5mil x/s $45mil
 
ELU114093-09
 
D&O Side A only
Allied World National Assurance Company
10/14/09 to 10/14/10
    N/A  
$5mil x/s $50mil
    0305-0199                          
Fiduciary
Federal Insurance Co./Chubb
10/14/09 to 10/14/10
  $ 25,000  
$10mil
    8187-3379  
EPLI
National Union Fire Insurance Co. of Pittsburg/Chartis
10/14/09 to 10/14/10
  $ 500,000  
$10mil
    01-302-16-47  
Storage Tank Liability for TCS
Zurich American Insurance Co.
11/01/09 to 11/01/10
  $ 10,000  
$1mil/$2mil
 
USC9427113
 
Information Security and Privacy Insurance
Beazley Insurance Co.
03/12/10 to 10/14/10
  $ 250,000  
$5mil
 
W15KV3100201
 




 
 

--------------------------------------------------------------------------------

 



Schedule 8.01


INDEBTEDNESS EXISTING ON THE CLOSING DATE


1)  
$135,350,000 senior subordinated notes of Dycom Investments, Inc. due October
11, 2015 (the “Notes”).  The Notes are guaranteed, on a senior subordinated
basis, by the Credit Parties.



2)  
Bonds set forth on the Annex 1.



3)  
Broadband Express, LLC and Midtown Express, LLC lease vehicles pursuant to
leases that are classified as capital leases on the consolidated financial
statements of the Borrower.  These leases have an aggregate liability of
approximately $114,230 on the consolidated financial statements of the Borrower.



4)  
Indebtedness incurred in connection with the Liens described in Schedule
8.02(c).



5)  
Indebtedness of RJE Canada, ULC as of the Closing Date:

 
 
 
Amount Owed ($USD)
 
Dycom Industries, Inc.
$ 6,455  
RJE Telecom, LLC
$ 1,277,217  

 

 
 

--------------------------------------------------------------------------------

 

ANNEX 1
To Schedule 8.01




Ansco & Associates, LLC
                 
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105164571  
City of Port Wentworth, GA
Right of Way
  $ 2,000    
09/16/09
09/16/10
  105164595  
City of Dillon
Contractors License
    5,000    
10/28/09
10/28/10
  104239599  
City of North Augusta
Other Permit
    1,000    
01/06/10
01/06/11
  103357734  
Columbia County
Other License
    1,000    
02/16/10
02/16/11
  104054620  
City of Raleigh,
Right of Way
    5,000    
04/01/10
04/01/11
            $ 14,000                                
C-2 Utility Contractors, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104767627  
City of Pendleton
Street Opening
  $ 2,500    
07/25/09
07/25/10
  104139031  
State of Oregon DOT
Other Permit
    10,000    
08/15/09
08/15/10
  105331775  
Eugene Water & Electric Board
Performance and Payment
    15,700    
09/02/09
09/02/10
  104767669  
State of California
Contractors License
    12,500    
01/17/10
01/17/11
  105198156  
State of California
Contractors License
    12,500    
01/28/10
01/28/11
  103792925  
Washington Dept of Labor and Industries
Contractors License
    6,000    
03/08/10
03/08/11
  104054572  
State of Oregon DOT
Sales Tax
    9,500    
03/11/10
03/11/11
  105062796  
Crook County Road Department
Right of Way
    20,000    
04/03/10
04/03/11
  103817716  
State of California
Contractors License
    10,000    
04/08/10
04/08/11
  105403809  
State of Oregon
Contractors License
    75,000    
04/13/10
04/12/11
  105403808  
State of Oregon
Contractors License
    20,000    
04/13/10
04/13/11
  104637626  
State of Oregon
Other Financial Guarantee
    30,000    
04/19/10
04/19/11
            $ 223,700                                
CableCom, LLC
                   
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104597114  
State of Washington
Notary Bond
  $ 10,000    
05/01/06
05/01/10
  104637634  
State of Washington
Contractors License
    4,000    
06/16/09
06/16/10
  104767623  
State of Nevada
Contractors License
    50,000    
06/28/09
06/28/10
  104343533  
City of Fresno, CA
Other Permit
    25,000    
06/30/09
06/30/10
  104106802  
State of Arizona
Contractors License
    7,000    
07/09/09
07/09/10
  105062827  
County of Tulare, CA
Other Permit
    5,000    
07/10/09
07/10/10
  105280056  
State of New Mexico
Contractors License
    10,000    
07/22/09
07/22/10
  105280059  
The Ponderosa Telephone Company
Other Contract Award
    395,000    
07/30/09
07/30/10
  105280060  
State of Oregon
Contractors License
    75,000    
07/30/09
07/30/10
  104174196  
State of California Contractors State License Board
Contractors License
    7,500    
10/06/09
10/06/10
  104174202  
State of California Contractors State License Board
Contractors License
    10,000    
10/17/09
10/17/10
  104876773  
State of California
Other License
    5,000    
01/14/10
01/14/11
  105331812  
City of Walnut Creek
Performance
    100,000    
02/03/10
02/03/11
  105331813  
City of Redwood City
Performance
    14,106    
02/03/10
02/03/11
  105331814  
Port of San Francisco
Other Permit
    25,000    
02/03/10
02/03/11
  105403786  
City of East Palo Alto
Performance
    5,000    
02/22/10
02/22/11
  104767668  
State of Washington
Notary Bond
    10,000    
03/18/07
03/18/11
  104054610  
State of Arizona
Contractors License
    1,000    
04/15/10
04/15/11
  104054609  
State of Arizona
Contractors License
    2,500    
04/17/10
04/17/11
  104054611  
State of Arizona
Contractors License
    5,000    
04/17/10
04/17/11
  104054616  
State of Washington
Contractors License
    12,000    
04/22/10
04/22/11
  104088941  
State of New Mexico
Contractors License
    1,000    
05/06/10
05/06/11
  105331815  
City and County of San Francisco
Street Opening
    25,000    
02/09/10
02/09/13
  105403788  
State of Washington
Notary Bond
    10,000    
05/01/10
05/01/14
            $ 814,106                                
Cable Connectors, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  103679602  
State of South Carolina - DOT
Right of Way
  $ 100,000    
08/21/09
08/21/10
  103573890  
State of South Carolina - DOT
Right of Way
    100,000    
05/24/10
05/24/11
            $ 200,000                                
Can-Am Communications, Inc.
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104106793  
State of Nevada Contractors Board
Contractors License
  $ 15,000    
06/17/09
06/17/10
  104637636  
State of California
Contractors License
    7,500    
06/27/09
06/27/10
  104054597  
State of Arizona Registrar of Contractors
Other License
    7,000    
08/12/09
08/12/10
  105331771  
State of Oregon
Contractors License
    75,000    
08/27/09
08/27/10
  104054581  
State of California
Contractors License
    10,000    
01/21/10
01/21/11
  104054598  
State of Arizona Registrar of Contractors
Contractors License
    2,500    
04/01/10
04/01/11
            $ 117,000                                
Cavo Broadband Communications, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104876758  
St Louis County, Missouri
Electrical Contractor
  $ 10,000    
10/01/09
10/01/10
            $ 10,000                                
Communications Construction Group, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104279777  
Town of Oyster Bay
Street Opening
  $ 10,000    
05/26/10
05/26/12
            $ 10,000                                
Ervin Cable Construction, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104279798  
Missouri Highway and Transportation Commission
Right of Way
  $ 10,000    
06/08/09
06/08/10
  105280063  
City of Crestwood
Performance
    5,000    
08/04/09
08/04/10
  104767639  
Illinois Department of Transportation
Other Permit
    2,500    
09/14/09
09/14/10
  105331786  
Missouri Department of Revenue Taxation Bureau
Other License
    5,000    
09/17/09
09/17/10
  105331787  
City of St. Louis, MO
Contractors License
    5,000    
09/17/09
09/17/10
  103925266  
City of St Louis Street Dept
Contractors License
    10,000    
09/27/09
09/27/10
  105331792  
Rogers Group
Performance and Payment
    90,361    
10/12/09
10/12/10
  105164586  
State of Mississippi Tax Commission
Fuel Tax
    8,794    
10/21/09
10/21/10
  105164588  
State of Tennessee and the City of Chattanooga
Other Financial Guarantee
    3,000    
10/22/09
10/22/10
  105164589  
State of Tennessee
Other Financial Guarantee
    1,500    
10/22/09
10/22/10
  105331795  
Charles Blaylock & Sons
Performance and Payment
    98,232    
10/27/09
10/27/10
  105331809  
Williams County Highway Department
Right of Way
    10,000    
11/01/09
11/01/10
  103958995  
St. Louis County Public Works
Electrical Contractor
    10,000    
11/18/09
11/18/10
  105205271  
City of Raleigh
Right of Way
    10,000    
11/24/09
11/24/10
  104343494  
City of E. St. Louis
Contractors License
    1,000    
01/11/10
01/11/11
  104876725  
City of Waterloo
Performance
    10,000    
01/23/10
01/23/11
  104239610  
State of Arkansas
Contractors License
    10,000    
01/27/10
01/27/11
  105062786  
Alabama Department of Transportation
Performance
    20,000    
02/01/10
02/01/11
  105403789  
City of Horn Lake
Other Permit
    5,000    
02/26/10
02/26/11
  105062789  
City of Columbia
Street Opening
    5,000    
03/06/10
03/06/11
  105046412  
City of Bridgeton, MO
Street Opening
    2,000    
03/13/10
03/13/11
  105227039  
Joe Wheeler Electric Membership Corporation
Other Permit
    67,130    
03/25/10
03/25/11
  105062792  
City of Baldwin
Street Opening
    5,000    
03/27/10
03/27/11
  105403799  
City of Osage Beach
Right of Way
    2,000    
04/01/10
04/01/11
  105403800  
City of Warrenton
Performance
    32,000    
04/01/10
04/01/11
  104876736  
Alabama Power Company
Other Miscellaneous
    145,000    
04/20/10
04/20/11
  105280026  
State of Iowa Division of Labor
Wage and Welfare
    50,000    
05/11/10
05/11/11
  103841156  
Jefferson County MO
Right of Way
    5,000    
05/24/10
05/24/11
  104279780  
Jefferson County MO
Street Opening
    10,000    
05/26/10
05/26/11
  105280044  
District of Columbia
Electrical Contractor
    2,000    
11/30/09
11/30/11
  104876772  
Electric Power Board of Chattanooga, TN
Performance
    900,000    
12/26/07
12/31/11
            $ 1,540,517                                
Globe Communications, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105331766  
Verizon Select Services Inc.
Performance
  $ 353,386    
08/20/09
08/20/10
  105198152  
Four County Electric Membership Corporation
Right of Way
    1,000    
11/18/09
11/18/10
  103677212  
City of Raleigh, NC
Right of Way
    5,000    
11/19/09
11/19/10
  105198150  
Four County Electric Membership Corporation
Right of Way
    1,000    
11/19/09
11/19/10
  105198151  
Four County Electric Membership Corporation
Right of Way
    1,000    
11/19/09
11/19/10
  105198153  
Four County Electric Membership Corporation
Right of Way
    1,000    
11/19/09
11/19/10
  105198149  
Four County Electric Membership Corporation
Right of Way
    1,000    
01/08/10
01/08/11
  105403792  
FTC Diversified  Services Inc.
Other Contract Award
    1,806,602    
03/11/10
03/11/11
  105403793  
FTC Diversified  Services Inc.
Other Contract Award
    745,108    
03/11/10
03/11/11
  105403798  
Peoples Rural Telephone Coop. Corp., Inc.
Other Contract Award
    4,178,807    
03/29/10
03/29/11
  105227044  
North Carolina Department of Transportation
Right of Way
    1,000    
04/22/10
04/22/11
  105227045  
North Carolina Department of Transportation
Right of Way
    1,000    
04/22/10
04/22/11
  105227046  
North Carolina Department of Transportation
Right of Way
    1,000    
04/22/10
04/22/11
  105227047  
North Carolina Department of Transportation
Right of Way
    1,000    
04/22/10
04/22/11
  105227048  
North Carolina Department of Transportation
Right of Way
    1,000    
04/22/10
04/22/11
  105227050  
North Carolina Department of Transportation
Other Permit
    1,000    
04/22/10
04/22/11
  105227049  
North Carolina Department of Transportation
Right of Way
    1,000    
04/28/10
04/28/11
  105227071  
North Carolina Department of Transportation
Right of Way
    1,000    
05/11/10
05/11/11
  105227072  
North Carolina Department of Transportation
Right of Way
    1,000    
05/11/10
05/11/11
  105280024  
North Carolina Department of Transportation
Right of Way
    1,000    
05/11/10
05/11/11
  105280025  
North Carolina Department of Transportation
Right of Way
    1,000    
05/11/10
05/11/11
            $ 7,104,902                                
Installation Technicians, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105280052  
City of Rogers
Right of Way
  $ 5,000    
07/06/09
07/06/10
  105164568  
City of Battlefield, MO
Street Opening
    1,000    
09/09/09
09/09/10
  104876755  
City of Neosho, MO
Other Permit
    10,000    
09/24/09
09/24/10
  104343517  
Missouri Department of Transportation
Right of Way
    1,000    
02/25/10
02/25/11
  104343532  
City of Joplin, MO
Right of Way
    1,000    
03/15/10
03/15/11
  104023082  
State of Arkansas
Contractors License
    10,000    
04/01/10
04/01/11
  103592402  
Johnson Co.
Right of Way
    20,000    
04/12/10
04/12/11
  104528959  
City of Marceline, MO
Right of Way
    7,500    
05/18/10
05/18/11
            $ 55,500                                
Ivy H. Smith Company, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104767641  
City of Miami
Other Contract Award
  $ 1,000,000    
09/30/09
09/30/10
  104876774  
City of Sunny Isles Beach
Right of Way
    100,000    
01/16/10
01/16/11
  105062797  
City of South Miami
Right of Way
    100,000    
04/03/10
04/03/11
  103663518  
Construction Industry of Palm Beach County
Other License
    2,000    
09/30/09
09/30/11
            $ 1,202,000                                
Lambert's Cable Splicing Company, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104767633  
State of Florida
Other License
  $ 50,000    
08/23/09
08/23/10
  105331805  
Embarq Management Company
Performance
    60,477    
01/08/10
01/08/11
  105331806  
Pennsylvania Turnpike Commission
Toll
    3,000    
01/08/10
01/08/11
  105331811  
Embarq Management Company
Performance
    185,135    
02/04/10
02/04/11
  105403781  
Embarq Management Company
Performance
    121,210    
02/22/10
02/22/11
  105403787  
Embarq Management Company
Performance
    99,582    
03/01/10
03/01/11
  105403795  
Embarq Management Company
Performance
    102,697    
04/04/10
04/04/11
  105403812  
Century Tel Service Group
Performance
    109,520    
05/12/10
05/12/11
  105403813  
Century Tel Service Group
Performance
    118,939    
05/13/10
05/13/11
  105403816  
Century Tel Service Group
Performance
    97,104    
05/24/10
05/24/11
            $ 947,664                                
Nichols Construction, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105227051  
City of Davenport
Other Contract Award
  $ 1,829,254    
04/23/09
04/23/10
  105280035  
City of Rock Island
Street Opening
    10,000    
06/04/09
06/04/10
  105280038  
City of Silvis
Performance
    10,000    
06/08/09
06/08/10
  105403810  
City of Roanoke, VA
Street Opening
    8,000    
04/19/10
04/19/11
  105227060  
Iowa Division of Labor
Wage and Welfare
    50,000    
04/23/10
04/23/11
  105280027  
City of Davenport
Right of Way
    5,000    
05/14/10
05/14/11
  105280028  
City of Bettendorf
Contractors License
    10,000    
05/14/10
05/14/11
            $ 1,922,254                                
Niels Fugal Sons Company, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105062829  
Mass Electric Construction Company
Performance and Payment
  $ 1,907,264    
07/18/08
07/18/09
  105403805  
Nucla Naturita Telephone Company
Other Contract Award
    1,290,269    
04/13/10
04/13/11
  105403815  
Questar Gas Company
Performance and Payment
    5,220,046    
05/17/10
05/17/11
            $ 8,417,578                                
Point to Point Communications, Inc.
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104174226  
State of California
Contractors License
  $ 10,000    
01/01/10
01/01/11
  103357742  
State of Washington
Electrical Contractor
    6,000    
02/23/10
02/23/11
  104239625  
State of Oklahoma
Sales Tax
    5,000    
02/25/10
02/25/11
  104054615  
State of Nevada
Contractors License
    15,000    
04/21/10
04/21/11
  104054618  
Arizona Department of Revenue
Other Financial Guarantee
    2,000    
04/22/10
04/22/11
  104088940  
State of Oregon Construction Contractors Board
Contractors License
    10,000    
05/05/10
05/05/11
            $ 48,000                                
Prince Telecom, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104637633  
State of Nevada
Contractors License
  $ 30,000    
07/23/09
07/23/10
  105331769  
State of Oregon
Contractors License
    20,000    
08/26/09
08/26/10
  105331770  
State of Oregon
Contractors License
    75,000    
08/26/09
08/26/10
  105331796  
State of California
Contractors License
    12,500    
10/15/09
10/15/10
  105334793  
State of California
Contractors License
    12,500    
10/16/09
10/16/10
  104767646  
City of Raleigh
Right of Way
    5,000    
11/29/09
11/29/10
  104767665  
State of Oregon
Contractors License
    15,000    
12/13/09
12/13/10
  104767647  
State of Washington
Contractors License
    4,000    
12/14/09
12/14/10
            $ 174,000                                
RJE Canada, ULC
                   
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105154960  
SaskTel
Performance
    204,837    
07/30/08
07/30/09
  105154961  
SaskTel
Performance
    256,354    
07/30/08
07/30/09
  105280031  
SaskTel
Performance
    111,056    
05/29/09
05/29/10
  105280032  
SaskTel
Performance
    333,936    
05/29/09
05/29/10
              906,184  
CAD
                           
RJE Telecom, LLC
                   
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104876740  
CLSI
Contractors License
  $ 5,000    
06/04/09
06/04/10
  104343448  
California Contractors State License Board
Contractors License
    10,000    
09/21/09
09/21/10
  104343449  
California Contractors State License Board
Other License
    7,500    
09/21/09
09/21/10
  105312803  
Easton Area School District
Performance and Payment
    338,940    
03/26/10
03/26/11
  104637621  
State of Washington
Contractors License
    4,000    
03/29/10
03/29/11
  105403801  
State of Oregon
Contractors License
    15,000    
04/08/10
04/08/11
  105403802  
State of Oregon
Contractors License
    20,000    
04/08/10
04/08/11
  104343583  
State of Arizona
Contractors License
    2,000    
04/28/10
04/28/11
  104528962  
State of Arizona
Contractors License
    3,500    
05/23/10
05/23/11
            $ 405,940                                
Star Construction, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105227052  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
  $ 317,090    
04/23/09
04/23/10
  105227053  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    347,044    
04/23/09
04/23/10
  105227056  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    516,048    
04/23/09
04/23/10
  105280036  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    384,772    
06/04/09
06/04/10
  104876742  
City of Chattanooga
Right of Way
    5,000    
06/05/09
06/05/10
  105280046  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    244,067    
06/15/09
06/15/10
  105280047  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    402,559    
06/15/09
06/15/10
  105280048  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    560,520    
06/15/09
06/15/10
  105280049  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    471,573    
06/15/09
06/15/10
  105280054  
CenturyTel Service Group, LLC
Other Contract Award
    162,849    
07/07/09
07/07/10
  105154972  
City of Jasper, TN
Right of Way
    5,000    
08/01/09
08/01/10
  105312802  
Charles Blalock & Sons Inc.
Performance and Payment
    169,388    
08/01/09
08/01/10
  104547218  
Town of Kimberly
Right of Way
    2,500    
08/09/09
08/09/10
  105280064  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    354,916    
08/11/09
08/11/10
  105280065  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    219,618    
08/11/09
08/11/10
  105280066  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    370,471    
08/11/09
08/11/10
  105280067  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    91,462    
08/11/09
08/11/10
  105280068  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    284,742    
08/11/09
08/11/10
  105280069  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    213,820    
08/11/09
08/11/10
  105280070  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    293,275    
08/11/09
08/11/10
  103357540  
City of Chattanooga
Street Opening
    5,000    
09/11/09
09/11/10
  105331777  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    164,786    
09/14/09
09/14/10
  105331778  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    194,133    
09/14/09
09/14/10
  105331779  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    343,820    
09/14/09
09/14/10
  105331780  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    119,212    
09/14/09
09/14/10
  105331781  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    357,369    
09/14/09
09/14/10
  105331782  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    343,988    
09/14/09
09/14/10
  105331783  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    250,345    
09/14/09
09/14/10
  105331784  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    180,889    
09/14/09
09/14/10
  103891654  
Jefferson County Roads & Transportation Dept
Right of Way
    5,000    
09/17/09
09/17/10
  104343467  
City of Morristown, TN
Other Permit
    10,000    
11/09/09
11/09/10
  104767655  
Kentucky Transportation Cabinet
Other License
    1,000    
11/10/09
11/10/10
  105331799  
Williamson County Highway Department
Right of Way
    10,000    
11/16/09
11/16/10
  105331802  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    828,403    
12/04/09
12/04/10
  105331803  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    856,178    
12/04/09
12/04/10
  105331804  
West Carolina Rural Telephone Cooperative, Inc.
Other Contract Award
    388,426    
12/04/09
12/04/10
  104343477  
Cherokee County Commission
Right of Way
    5,000    
12/07/09
12/07/10
  105331810  
Summers-Taylor Inc.
Performance and Payment
    276,425    
02/02/10
02/02/11
  103357725  
Shelby County (Alabama) Dept of Transportation
Right of Way
    10,000    
02/09/10
02/09/11
  104343525  
City of Helena
Right of Way
    30,000    
03/01/10
03/01/11
  105403790  
Embarq Management Company
Performance
    105,013    
03/10/10
03/10/11
  104343543  
City of Lebanon
Right of Way
    5,000    
03/28/10
03/28/11
  103592593  
Town of Surgoinsville
Street Opening
    5,000    
04/02/10
04/02/11
  103359063  
City of Spring Hill
Street Opening
    7,500    
04/04/10
04/04/11
  104343541  
City of Gallatin
Right of Way
    5,000    
04/18/10
04/18/11
  105403811  
City of Brentwood
Right of Way
    50,000    
04/28/10
04/28/11
  104637628  
Metropolitan Government of Nashville & Davidson County Tennessee
Other Permit
    40,000    
05/05/10
05/05/11
  105403822  
Tennessee Telephone Company dba TDS Telecom
Performance
    122,779    
05/21/10
05/21/11
  105403823  
Tennessee Telephone Company dba TDS Telecom
Performance
    1,229,099    
05/24/10
05/24/11
  105403821  
CenturyTel Service Group, LLC
Performance
    147,375    
06/04/10
06/04/11
  105164555  
Tennessee Telephone Company
Other Contract Award
    50,000    
08/28/08
08/28/11
  105164565  
TDS Telecommunications Corporation
Other Contract Award
    50,000    
09/02/08
09/02/11
  105062830  
Summers-Taylor Inc.
Other Contract Award
    579,540    
07/18/08
12/31/11
            $ 12,192,993                                
TCS Communications, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104528964  
State of New Mexico
Contractors License
  $ 5,000    
06/03/09
06/03/10
  105062822  
City of Centennial
Right of Way
    20,000    
06/24/09
06/24/10
  104279808  
Polk County Building Division
Contractors License
    5,000    
06/25/09
06/25/10
  105280051  
City of Greenwood Village, CO
Maintenance
    5,000    
06/30/09
06/30/10
  105280053  
Manitou Springs, CO
Street Opening
    5,000    
07/07/09
07/07/10
  104547210  
City of Idaho Springs
Right of Way
    5,000    
07/12/09
07/12/10
  105280050  
City of Cherry Hills Village
Right of Way
    5,000    
07/22/09
07/22/10
  105129807  
City of Rio Rancho
Street Opening
    5,000    
07/25/09
07/25/10
  105129808  
City of Albuquerque, NM
Street Opening
    10,000    
07/25/09
07/25/10
  105129809  
City of Albuquerque, NM
Other Permit
    15,000    
07/25/09
07/25/10
  104767628  
Town of Larkspur
Right of Way
    20,000    
07/27/09
07/27/10
  105280057  
Hersey Cooperative Telephone Company
Other Contract Award
    977,662    
07/27/09
07/27/10
  105154962  
Bernalillo County, NM
Right of Way
    5,000    
07/28/09
07/28/10
  105154963  
Bernalillo County, NM
Right of Way
    5,000    
07/28/09
07/28/10
  105154964  
City of Santa Fe, NM
Right of Way
    10,000    
07/29/09
07/29/10
  104343413  
State of Arizona Registrar of Contractors
Contractors License
    14,250    
08/05/09
08/05/10
  105280072  
City of Cherry Hills Village
Right of Way
    5,000    
08/20/09
08/20/10
  105331767  
Beaver Creek Metropolitan District
Performance
    2,000    
08/21/09
08/21/10
  103382796  
Bright House Networks
Other Financial Guarantee
    750,000    
08/30/09
08/30/10
  105331774  
Nebraska Department of Revenue
Other Financial Guarantee
    53,900    
09/01/09
09/01/10
  104343434  
Town of Silverthorne
Road Restoration/Maintenance
    25,000    
09/04/09
09/04/10
  104767637  
City of Colorado Springs
Other Permit
    5,000    
09/06/09
09/06/10
  103891664  
City of Brighton, CO
Right of Way
    5,000    
09/25/09
09/25/10
  104767643  
El Paso County
Other License
    2,500    
09/29/09
09/29/10
  103817749  
Orange County Government Florida
Contractors License
    5,000    
09/30/09
09/30/10
  103841179  
City of Orlando, State of Florida
Contractors License
    5,000    
09/30/09
09/30/10
  104876771  
State of Nevada Contractors Board
Contractors License
    50,000    
12/12/09
12/12/10
  105331807  
City of Fountain
Contractors License
    5,000    
12/27/09
12/27/10
  103508022  
City and County of Denver
Street Opening
    50,000    
12/28/09
12/28/10
  103959022  
City of Englewood, CO
Right of Way
    20,000    
01/06/10
01/06/11
  104239601  
City of Boulder, CO
Right of Way
    5,000    
01/07/10
01/07/11
  103694526  
City of Aurora, CO
Right of Way
    20,000    
01/14/10
01/14/11
  103694529  
Adams County, CO
Right of Way
    5,000    
01/14/10
01/14/11
  103999996  
City of LaFayette, CO
Right of Way
    5,000    
01/17/10
01/17/11
  103694527  
City of Wheat Ridge, CO
Contractors License
    10,000    
01/23/10
01/23/11
  103694528  
City of Golden, CO
Contractors License
    2,000    
01/28/10
01/28/11
  103557391  
City of Westminster
Right of Way
    5,000    
02/19/10
02/19/11
  103694525  
City of Englewood, CO
Right of Way
    10,000    
02/19/10
02/19/11
  105227033  
Custom Management Group
Performance
    2,000    
02/27/10
02/27/11
  103841177  
City of Arvada, CO
Contractors License
    20,000    
03/01/10
03/01/11
  104023099  
City of Littleton, CO
Street Opening
    2,000    
03/01/10
03/01/11
  104023100  
City of Northglenn, CO
Right of Way
    5,000    
03/01/10
03/01/11
  103792930  
Arapahoe County, CO
Contractors License
    20,000    
03/13/10
03/13/11
  105403791  
Nex-Tech, Inc.
Other Contract Award
    1,320,622    
03/17/10
03/17/11
  105227037  
Pueblo Department of Public Works
Right of Way
    5,000    
03/20/10
03/20/11
  105227040  
Bernalillo County, NM
Street Obstruction
    15,000    
03/25/10
03/25/11
  105062807  
Arizona Department of Revenue
Other Financial Guarantee
    7,000    
05/14/10
05/14/11
  105403817  
Town of Grand Lake
Performance
    2,375    
05/14/10
05/14/11
  105280030  
Florida Department of Business & Professional Regulation
Contractors License
    100,000    
05/28/10
05/28/11
  105331772  
City of Cherry Hills Village
Right of Way
    5,000    
08/28/09
08/28/11
  105403804  
Osceola County Board of County Commissioners
Contractors License
    5,000    
04/13/10
09/30/11
            $ 3,666,309                                
Tesinc, LLC
                   
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  103661596  
Washington Dept of Labor & Industries
Contractors License
  $ 4,000    
07/01/09
07/01/10
  103357598  
State of Washington
Contractors License
    4,000    
10/19/09
10/19/10
  104023085  
Washington Dept of Labor & Industries
Contractors License
    12,000    
03/04/10
03/04/11
  104023083  
State of California
Contractors License
    10,000    
04/01/10
04/01/11
  104023084  
State of California
Contractors License
    7,500    
04/01/10
04/01/11
            $ 37,500                                
Underground Specialties, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105331791  
Century Tel
Other Contract Award
  $ 380,432    
10/14/09
10/14/10
  104597107  
Oregon Department of Transportation
Other Permit
    20,000    
12/21/09
12/21/10
  105331808  
Clark Public Utilities
Performance and Payment
    45,169    
01/25/10
01/25/11
  104023067  
State of Washington Dept of Labor & Industries
Contractors License
    12,000    
04/01/10
04/01/11
  104023077  
State of Oregon
Contractors License
    15,000    
04/01/10
04/01/11
  104023096  
State of NM
Contractors License
    5,000    
04/01/10
04/01/11
  105403806  
State of Oregon
Contractors License
    20,000    
04/13/10
04/13/11
  105403807  
State of Oregon
Contractors License
    75,000    
04/13/10
04/13/11
  104279769  
State of Oregon
Other Financial Guarantee
    4,500    
05/05/10
05/05/11
            $ 577,101                                
UtiliQuest, LLC
                   
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  105062815  
Atlanta Gas Light
Performance
  $ 2,000,000    
06/02/08
06/02/09
  105062828  
Nashville Electric Services
Performance and Payment
    223,600    
07/15/08
07/15/09
  105331773  
City of Fort Worth
Contractors License
    25,000    
09/01/09
09/01/10
  105129810  
City of Riverside - Public Utilities
Performance and Payment
    330,000    
07/29/08
07/01/11
            $ 2,578,600                                
White Mountain Cable Construction, LLC
               
Bond Number(s)
 
Obligee(s)
Bond Type
 
Bond Amount
   
Effective Date
Expiration Date
  104876729  
Nagog Woods Community Corporation
Performance
  $ 50,000    
03/02/09
03/02/10
  105280034  
Town of Ashland, MA
Right of Way
    100,000    
06/04/09
06/04/10
  105280037  
Town of Norwood, MA
Right of Way
    25,000    
06/09/09
06/09/10
  105280042  
Town of Needham, MA
Right of Way
    5,000    
06/09/09
06/09/10
  105062826  
Town of Boxborough, MA
Right of Way
    10,000    
07/01/09
07/01/10
  105280055  
Town of Westborough
Right of Way
    50,000    
07/21/09
07/21/10
  104876749  
Town of Sudbury, MA
Performance
    1,000,000    
07/26/09
07/26/10
  105280058  
Town of Canton, MA
Right of Way
    2,000    
07/28/09
07/28/10
  105280061  
Town of Mansfield, CT
Right of Way
    4,000    
07/31/09
07/31/10
  105280062  
City of Lawrence, MA
Right of Way
    10,000    
08/04/09
08/04/10
  105280071  
Town of Marshfield, MA
Right of Way
    5,000    
08/12/09
08/12/10
  105154977  
Town of Malborough, MA
Performance
    1,000,000    
08/13/09
08/13/10
  105154989  
Town of Trumbull, CT
Street Opening
    10,000    
08/15/09
08/15/10
  105164552  
Town of Monroe, CT
Street Opening
    5,000    
08/15/09
08/15/10
  105331768  
Town of Topsfield, MA
Right of Way
    20,000    
08/21/09
08/21/10
  105331776  
Town of Griswold
Right of Way
    5,000    
09/09/09
09/09/10
  105331785  
Town of Griswold
Right of Way
    5,000    
09/14/09
09/14/10
  105331788  
Town of Braintree, MA
Right of Way
    50,000    
09/23/09
09/23/10
  105331789  
Town of Winchester, MA
Right of Way
    5,000    
09/30/09
09/30/10
  105331790  
Town of W Boylston, MA
Right of Way
    5,000    
10/06/09
10/06/10
  104876762  
Town of Southborough, MA
Street Opening
    350,000    
10/17/09
10/17/10
  105331794  
Town of Duxbury, MA
Right of Way
    5,000    
10/20/09
10/20/10
  105331797  
Town of Uxbridge, MA
Right of Way
    5,000    
10/30/09
10/30/10
  105331798  
Town of Kingston, MA
Right of Way
    5,000    
11/03/09
11/03/10
  105331800  
Town of Foxboro, MA
Right of Way
    5,000    
11/20/09
11/20/10
  105331801  
Town of Putnam, CT
Street Opening
    3,000    
11/23/09
11/23/10
  105403782  
Town of Lynn, MA
Street Opening
    5,000    
02/18/10
02/18/11
  105403783  
Town o Stoneham, MA
Street Opening
    5,000    
02/18/10
02/18/11
  105403784  
Town of Swampscott, MA
Street Opening
    10,000    
02/18/10
02/18/11
  105403785  
Town of Newton
Street Opening
    20,000    
02/18/10
02/18/11
  105403794  
Great Hill Corporation
Performance
    50,000    
03/18/10
03/18/11
  105403796  
Heritage Green Condo Trust
Street Opening
    5,000    
03/25/10
03/25/11
  105403797  
Town of Cohasset, MA
Street Opening
    5,000    
03/25/10
03/25/11
  105227041  
Town of Sutton, MA
Right of Way
    5,000    
03/31/10
03/31/11
  105062795  
Town of Wakefield
Street Opening
    5,000    
04/02/10
04/02/11
  105062800  
Town of Northborough
Street Opening
    5,000    
04/11/10
04/11/11
  105403803  
City of Methuen, MA
Street Opening
    5,000    
04/13/10
04/13/11
  105062804  
Town of Wayland, MA
Street Opening
    5,000    
04/24/10
04/24/11
  105403814  
Town of Abington, MA
Street Opening
    25,000    
05/06/10
05/06/11
            $ 2,889,000                                        
TOTAL
  $ 46,013,643        






 
 

--------------------------------------------------------------------------------

 



Schedule 8.02


LIENS EXISTING ON THE CLOSING DATE


8.02(a)
Capital Leases
 


Broadband Express, LLC and Midtown Express, LLC lease vehicles pursuant to
leases that are classified as capital leases on the consolidated financial
statements of the Borrower.  These leases have an aggregate liability of
approximately $114,230 on the consolidated financial statements of the Borrower.




8.02(b)
Tax Liens
 


Issued By
Issued Against
Amount
 
State of Washington Employment Security Department
Locating, Inc.
$ 676.03  
Georgia Department of Revenue
S.T.S., LLC
$ 2,511.73  
The Department of Treasury
Tesinc, LLC
$ 487,464.44  
Georgia Department of Revenue
Utiliquest, LLC
$ 2,159.30  
Georgia Department of Revenue
Utiliquest, LLC
$ 2,280.68  




 
 

--------------------------------------------------------------------------------

 

8.02(c)
Equipment Liens


Debtor
Secured Party
Filing Number
Date of Filing
Collateral
Broadband Express, LLC
Wells Fargo Financial Leasing, Inc.
2009 1441739
5/7/2009
Equipment Lease
Broadband Express, LLC
Modern Office Methods, Inc.
2010 0056659
1/7/2010
Equipment Lease
Niels Fugal Sons Company, LLC
Cashman Equipment Company
2008 3198106
9/22/008
Equipment Lease
Niels Fugal Sons Company, LLC
Cashman Equipment Company
2008 3392097
10/7/2008
Equipment Lease
Prince Telecom, Inc.
UA Bancorp
5154585 5
5/19/2005
Equipment Lease
Prince Telecom, Inc.
American Tire Distributors, Inc.
6330864 1
9/25/2006
Equipment Lease
Prince Telecom, Inc.
Les Schwab Warehouse Center, Inc.
6364680 0
10/19/2006
Equipment Lease
Prince Telecom, Inc.
Great America Leasing Corporation
2008 3642103
10/29/2008
Equipment Lease
Prince Telecom, Inc.
Leaf Funding, Inc.
2009 1909107
6/16/2009
Equipment Lease
Utiliquest, LLC
Wachovia Bank, N.A.
060-1999-014254
7/21/1999
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2001-012431
11/14/2001
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-003394
4/12/2001
Equipment Lease
Utiliquest, LLC
Comark Inc.
007-2001-008386
8/1/2001
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-009249
8/22/2001
Equipment Lease
Utiliquest, LLC
Docuteam, Inc.
007-2001-009268
8/23/2001
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2003-000089
1/6/2003
Equipment Lease
Utiliquest, LLC
Minolta Business Solutions, Inc.
007-2003-005575
5/20/2003
Equipment Lease
Utiliquest, LLC
Wells Fargo Financial Leasing, Inc.
007-2005-018851
12/20/2005
Equipment Lease
Utiliquest, LLC
Dell Financial Services, L.P.
007-2001-002405
3/22/2001
Equipment Lease
Utiliquest, LLC
CDW Leasing, LLC
007-2001-004361
5/4/2001
Equipment Lease
Utiliquest, LLC
CDW Leasing, LLC
007-2001-011787
10/29/2001
Equipment Lease
Utiliquest, LLC
Comark Inc.
007-2001-011933
11/1/2001
Equipment Lease
Utiliquest, LLC
U.S. Bancorp Oliver Allen Technology Leasing
007-2002-004250
4/22/2002
Equipment Lease
Utiliquest, LLC
U.S. Bancorp Oliver Allen Technology Leasing
007-2002-004808
5/8/2002
Equipment Lease
Utiliquest, LLC
U.S. Bancorp Oliver Allen Technology Leasing
007-2002-007073
7/10/2002
Equipment Lease
Utiliquest, LLC
IBM Credit Corporation
007-2002-010697
10/22/2002
Equipment Lease
Utiliquest, LLC
Lease Corporation of America
007-2002-012232
8/2/2001
Equipment Lease
Utiliquest, LLC
PNC Bank, N.A.
060-2002-016857
12/11/2002
Equipment Lease
Utiliquest, LLC
Worldcom Communications Inc
060-2001-013932
8/2/2001
Equipment Lease
Utiliquest, LLC
PNC Bank, N.A.
060-2001-015049
8/30/2001
Equipment Lease
Utiliquest, LLC
-
060-2008-009261
11/14/2008
Equipment Lease
Utiliquest, LLC
Capital Source Finance LLC
060-2002-015246
11/5/2002
Equipment Lease
Utiliquest, LLC
Capital Source Finance LLC
060-2002-016414
12/2/2002
Equipment Lease
Utiliquest, LLC
US Bancorp
050-2004-012947
10/7/2004
Equipment Lease
Utiliquest, LLC
Wachovia Bank, N.A.
060-2008-009386
9/16/2008
Equipment Lease




 
 

--------------------------------------------------------------------------------

 



Schedule 8.05


INVESTMENTS EXISTING ON THE CLOSING DATE


The Investments as of the Closing Date in the following Subsidiaries:


Unrestricted Subsidiaries:


CertusView Technologies, LLC
 
US $29,584,929
CertusView Solutions, LLC
 
US $     270,000







Foreign Subsidiaries:


RJE Canada, ULC (includes existing indebtedness of $1,283,672 from Schedule
8.01)
 
 
US $3,348,322
 
S.T.S. Canada, ULC
 
  $0  








 
 

--------------------------------------------------------------------------------

 



Schedule 11.02


CERTAIN ADDRESSES FOR NOTICES




1.           Addresses for Credit Parties:


Care of:
Dycom Industries, Inc.
11770 U.S. Highway 1 Suite 101
Palm Beach Gardens, FL 33408


2.           Addresses for Administrative Agent, Swingline Lender and L/C
Issuer:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
Attention: Sandra McEachern
Telephone: (980) 386-1524
Telecopier: (704) 409-0857
Electronic Mail:  sandra.a.mceachern@baml.com
Account No.:  1366212250600
Ref:  Dycom Industries, Inc.
ABA# 026009593


Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
335 Madison Avenue
Mail Code: NY1-503-04-03
New York, NY 10017
 
Attention:  Paley Chen

 
Telephone:  (646) 556-0753

 
Telecopier:  (212) 548-8944

 
Electronic Mail:  Paley.Chen@baml.com



L/C Issuer:


Bank of America, N.A.
 
Trade Operations

1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
 
Attention: Michael A. Grizzanti

 
Telephone:  (570) 330-4214

 
Telecopier:  (800) 755-8743

 
Electronic Mail:  Michael.A.Grizzanti@baml.com




--------------------------------------------------------------------------------


Swingline Lender:


Bank of America, N.A.
One Independence Center
101 N. Tryon Street
Mail Code: NC1-001-04-39
Charlotte, NC 28255-0001
 
Attention: Sandra McEachern

 
Telephone:  (980) 386-1524

 
Telecopier:  (704) 409-0857

 
Electronic Mail:  sandra.a.mceachern@baml.com

Account No.:  1366212250600
 
Ref:  Dycom Industries, Inc.

 
ABA# 026009593



 
 
 

--------------------------------------------------------------------------------

 



Exhibit 2.01(b)


[FORM OF] LENDER JOINDER AGREEMENT




THIS LENDER JOINDER AGREEMENT (this “Agreement”), dated as of _______ __, 20__,
to the Credit Agreement referenced below is by and among [NEW LENDER] (the “New
Lender”), DYCOM INDUSTRIES, INC., a Florida corporation (the “Borrower”), the
Guarantors, [[BANK OF AMERICA, N.A.][other L/C Issuer], as L/C Issuer], [BANK OF
AMERICA, N.A., as Swingline Lender] and BANK OF AMERICA, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


W I T N E S S E T H


WHEREAS, pursuant to that Credit Agreement, dated as of June 4, 2010 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among the Borrower,
the Guarantors identified therein, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer, the Lenders have agreed to provide the Borrower with [a] revolving
credit facility [and term loan facilities];


WHEREAS, pursuant to Section 2.01(b) of the Credit Agreement, the Borrower has
requested that the New Lender provide a portion of an Incremental Credit
Facility under the Credit Agreement; and


WHEREAS, the New Lender has agreed to provide a portion of such Incremental
Credit Facility on the terms and conditions set forth herein and to become a
“Lender” under the Credit Agreement in connection therewith;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Capitalized terms used but not defined herein shall have the
meaning provided to such terms in the Credit Agreement.


2.           The New Lender hereby agrees to provide a [Revolving Commitment]
[Term Loan Commitment] to the Borrower in an amount [up to its Revolving
Commitment] [equal to its Term Loan Commitment] set forth on Schedule 2.01
attached hereto.  The New Lender’s Applicable Percentage of the [Aggregate
Revolving Commitments] [aggregate amount of Term Loan Commitments] as of the
date hereof shall be as set forth on Schedule 2.01 attached hereto.  The
existing Schedule 2.01 to the Credit Agreement shall be deemed to be amended to
include the information set forth on Schedule 2.01 attached hereto.


[3.           The New Lender shall be deemed to have purchased, without
recourse, a risk participation from each of the applicable L/C Issuers in all
Letters of Credit issued by it under the Credit Agreement (including Existing
Letters of Credit) and the obligations arising thereunder in an amount equal to
its Applicable Percentage of the obligations under such Letters of Credit, and
shall absolutely, and unconditionally assume, and be obligated to pay to the L/C
Issuer and discharge when due as provided in the Credit Agreement, its
Applicable Percentage of the obligations arising under such Letters of Credit.]


[4.           The New Lender shall be deemed to have purchased, without
recourse, a risk participation from the Swingline Lender in all Swingline Loans
made by it under the Credit Agreement
 

--------------------------------------------------------------------------------


and the obligations arising thereunder in an amount equal to its Applicable
Percentage of the obligations under such Swingline Loans, and shall absolutely
and unconditionally assume, and be obligated to pay to the Swingline Lender and
discharge when due as provided in the Credit Agreement, its Applicable
Percentage of the obligations arising under such Swingline Loans.]


[5.           The New Lender (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the date
hereof, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and, based on such
information, has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and (v) attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement (including pursuant to Section 3.01(e) of the Credit
Agreement), duly completed and executed by the New Lender; and (b) agrees that
it will (i) independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents and (ii) perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender.


[6.           TERMS APPLICABLE TO THE TERM LOAN SUCH AS AMORTIZATION, APPLICABLE
RATE, ETC.]


7.           Each of the Credit Parties agrees that, as of the date hereof, the
New Lender shall (a) be a party to the Credit Agreement, (b) be a “Lender” for
all purposes of the Credit Agreement and the other Credit Documents and (c) have
the rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.


8.           The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.


9.           This Agreement may be executed in any number of counterparts and by
the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one contract.  Delivery of an executed counterpart of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


[SIGNATURES ON FOLLOWING PAGE]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


NEW LENDER:
[NEW LENDER]
 
 
By:                                                                
Name:
Title:
 
BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
 
By:                                                                
Name:
Title:





GUARANTORS:
[LIST ALL GUARANTORS AS OF DATE OF EXECUTION]
 
 
By:                                                                
Name:
Title:
 



Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                                           
Name:
Title:


[Consented to:


[L/C Issuer(s)]


By:                                           
Name:
Title:


BANK OF AMERICA, N.A.,
as Swingline Lender




By:                                           
Name:
Title:]







--------------------------------------------------------------------------------


Schedule 2.01 to Lender Joinder Agreement


LENDERS AND COMMITMENTS


 
 
Lender
Revolving Commitment
Applicable Percentage of Aggregate Revolving Commitments
[Term Loan Commitment]
[Applicable Percentage of Term Loan Commitments]
                                                                               
         
Total:
       




 
 

--------------------------------------------------------------------------------

 



Exhibit 2.02


[FORM OF] LOAN NOTICE


Date:  ___________, _____




To:           Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 4, 2010 (as
amended, restated, amended and restated, modified, supplemented, increased or
extended from time to time, the “Credit Agreement”), by and among Dycom
Industries, Inc., a Florida corporation (the “Borrower”), the Guarantors
identified therein, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.


The undersigned hereby requests (select one):


           A Borrowing of [Revolving][Term] Loans


           A conversion or continuation of [Revolving][Term] Loans


 
1.
On
(a Business Day).



 
2.
In the amount of $
.



 
3.
Comprised of [Base Rate Loans][Eurodollar Rate Loans].



 
4.
For Eurodollar Rate Loans:  with an Interest Period of [1, 2, 3 or 6] months.



With respect to such Borrowing, the Borrower hereby represents and warrants that
(a) such request complies with the requirements of Section 2.01 of the Credit
Agreement and (b) each of the conditions set forth in Section 5.02 of the Credit
Agreement (and Section 5.01 of the Credit Agreement with regard to the initial
Borrowing under the Credit Agreement) have been satisfied on and as of the date
of such Borrowing.


DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

Exhibit 2.04


[FORM OF] SWINGLINE LOAN NOTICE


Date: __________, 20__


To:           Bank of America, N.A., as Swingline Lender


Cc:           Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement, dated as of June 4, 2010 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time, the
“Credit Agreement”), by and among Dycom Industries, Inc., a Florida corporation
(the “Borrower”), the Guarantors identified therein, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned hereby requests a Swingline Loan:


1.           On __________                                , 20__ (a Business
Day).


2.           In the amount of $__________.


With respect to such Borrowing of Swingline Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement have been satisfied on and as of the date of such Borrowing of
Swingline Loans.


DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:



 
 

--------------------------------------------------------------------------------

 



Exhibit 2.11(a)-1


[FORM OF] REVOLVING NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Lender”) at the Administrative Agent’s Office in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the undersigned pursuant to
Section 2.01(a) of the Credit Agreement referred to below.  The undersigned
further agrees to pay interest in like money at the Administrative Agent’s
Office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.


This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, dated as of June 4, 2010 (as amended, restated, amended and restated,
modified, supplemented, increased or extended from time to time, the “Credit
Agreement”), by and among the Borrower, the Guarantors identified therein, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer, and the holder is
entitled to the benefits thereof and is secured by the Collateral.  This
Revolving Note may be prepaid in whole or in part subject to the terms and
conditions provided in the Credit Agreement.  Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind.  If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
 

--------------------------------------------------------------------------------

 

DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:







 
 

--------------------------------------------------------------------------------

 



Exhibit 2.11(a)-2


[FORM OF] SWINGLINE NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of ___________ (the “Swingline Lender”) at the Administrative Agent’s
Office in Dollars and in immediately available funds, the aggregate unpaid
principal amount of all Swingline Loans made by the Lender to the undersigned
pursuant to Section 2.04 of the Credit Agreement referred to below.  The
undersigned further agrees to pay interest in like money at the Administrative
Agent’s Office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.


This Swingline Note is the Swingline Note referred to in the Credit Agreement,
dated as of June 4, 2010 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer, and the holder is entitled to the benefits
thereof and is secured by the Collateral.  This Swingline Note may be prepaid in
whole or in part subject to the terms and conditions provided in the Credit
Agreement.  Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Note may
be declared to be immediately due and payable, as provided in the Credit
Agreement, without diligence, presentment, demand, protest, or any notice of any
kind.  If any amount is not paid in full when due hereunder (whether due at any
stated or accelerated maturity or otherwise) such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


This Swingline Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 



DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

Exhibit 2.11(a)-3


[FORM OF] TERM NOTE


[Date]


FOR VALUE RECEIVED, the undersigned, DYCOM INDUSTRIES, INC., a Florida
corporation (the “Borrower”), hereby unconditionally promises to pay, to the
order of ___________ (the “Lender”) at the Administrative Agent’s Office in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Term Loans made by the Lender to the undersigned pursuant to
Section 2.01(b) of the Credit Agreement referred to below.  The undersigned
further agrees to pay interest in like money at the Administrative Agent’s
Office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement or the
other Credit Documents pursuant to which the Term Loan has been established.


This Term Note is one of the Term Notes referred to in the Credit Agreement,
dated as of June 4, 2010 (as amended, restated, amended and restated, modified,
supplemented, increased or extended from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors identified therein, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer, and the holder is entitled to the benefits
thereof and is secured by the Collateral.  This Term Note may be prepaid in
whole or in part subject to the terms and conditions provided in the Credit
Agreement. Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Note may be
declared to be immediately due and payable, as provided in the Credit Agreement,
without diligence, presentment, demand, protest, or any notice of any kind.  If
any amount is not paid in full when due hereunder (whether due at any stated or
accelerated maturity or otherwise) such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.


All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


This Term Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
 

--------------------------------------------------------------------------------

 



DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:



 
 

--------------------------------------------------------------------------------

 

Exhibit 5.01(e)


[FORM OF]
SECRETARY’S CERTIFICATE




Pursuant to Section 5.01(e) of the Credit Agreement, dated as of June 4, 2010
(as amended, restated, amended and restated, modified, supplemented, increased
or extended from time to time, the “Credit Agreement”), by and among Dycom
Industries, Inc., a Florida corporation, as the Borrower, the Guarantors
identified therein, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, the
undersigned ____________ of [CREDIT PARTY] (the “Company”) hereby certifies as
follows:


1.           Attached hereto as Annex I is a true and complete copy of
resolutions duly adopted by the board of directors of the Company which (a)
approve and adopt the Credit Documents to which the Company is a party and the
transactions contemplated therein and (b) authorize the execution, delivery and
performance of such Credit Documents.  Such resolutions have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof; and such resolutions are the only
proceedings now in force relating to or affecting the matters referred to
therein.


2.           Attached hereto as Annex II is a true and complete copy of the
[articles of incorporation][certificate of formation][certificate of limited
partnership] of the Company as certified by the appropriate governmental
authority of the state of incorporation or formation, and such [articles of
incorporation][certificate of formation][certificate of limited partnership]
[have][has] not been amended, repealed, modified or restated since the date of
certification by such governmental authority and [are][is] in full force and
effect on the date hereof, and no action for any amendment thereto, or the
dissolution of the Company, has been taken since such date.


3.           Attached hereto as Annex III is a true and complete copy of the
[bylaws][operating agreement][partnership agreement] of the Company and all
amendments thereto as in effect on the date hereof.


4.           The following persons are now the duly elected and qualified
officers of the Company, holding the offices indicated next to the names below,
and the signatures appearing opposite the names below are their true and genuine
signatures, and each of such officers is duly authorized to execute and deliver
on behalf of the Company the Credit Documents to which the Company is a party
and to act as a Responsible Officer on behalf of the Company under the Credit
Agreement:


 
 
Name
Office
Signature
     
________________
________________
______________________
     
________________
________________
______________________
     
________________
________________
_______________________




 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.


By:                                                                
Name:
Title:




I, ________________, _______________ of the Company, hereby certify, as of the
date first above written, that _______________ was validly appointed to the
office of and is the _________________ of the Company and that the signature set
forth above is his/her authentic signature.


By:                                                                
Name:
Title:



 
 

--------------------------------------------------------------------------------

 



Exhibit 5.01(l)


[FORM OF] SOLVENCY CERTIFICATE


TO:           Bank of America, N.A., as Administrative Agent


RE:
Credit Agreement, dated as of June 4, 2010 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time, the
“Credit Agreement”), by and among Dycom Industries, Inc., a Florida corporation
(the “Borrower”), the Guarantors identified therein, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement



DATE:                                [Date]




The undersigned chief financial officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Credit Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Credit Parties and not in his/her individual capacity.


The undersigned certifies that he has made such investigation and inquiries as
to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this certificate (this
“Certificate”).  The undersigned acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the making of Loans and other Credit Extensions under the Credit
Agreement.


BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Credit Extensions (if any) made on the
Closing Date:


(A)           The fair saleable value of the Credit Parties’ assets, taken as a
whole, measured on a going concern basis, exceeds all probable liabilities,
including those to be incurred pursuant to the Credit Agreement.


(B)           The Credit Parties, taken as a whole, (a) do not have unreasonably
small capital in relation to the business in which they are or propose to be
engaged or (b) have not incurred, or believe that they will incur after giving
effect to the transactions contemplated by the Credit Agreement, debts beyond
their ability to pay such debts as they become due.


This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 



DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:





 
 

--------------------------------------------------------------------------------

 

Exhibit 7.02(b)


[FORM OF] COMPLIANCE CERTIFICATE


TO:           Bank of America, N.A., as Administrative Agent


RE:
Credit Agreement, dated as of June 4, 2010 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time, the
“Credit Agreement”), by and among Dycom Industries, Inc., a Florida corporation
(the “Borrower”), the Guarantors identified therein, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement



DATE:                                [Date]




Pursuant to Section 7.02(b) of the Credit Agreement, I, __________________,
hereby certify in my official capacity as __________________ of the Borrower,
that to the best of my knowledge and belief as of the fiscal year/quarter ending
______________, ______, the statements below are accurate and complete in all
respects (all capitalized terms used herein shall have the meanings set forth in
the Credit Agreement):


(a)           The financial statements for the fiscal period cited above, which
accompany this Compliance Certificate, fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries for such period in
conformity with GAAP applied on a consistent basis.


(b)           During the fiscal period cited above each of the Credit Parties
observed or performed its covenants and other agreements under the Credit
Agreement and other Credit Documents, and satisfied the conditions contained in
the Credit Agreement to be observed, performed or satisfied by it (except to the
extent waived in accordance with the provisions of the Credit Agreement).


(c)           I have obtained no knowledge of any Default or Event of Default
under the Credit Agreement.


(d)           Attached hereto as Schedule 1 are calculations (calculated as of
the date of the financial statements/reports referred to in paragraph (a) above)
which demonstrate compliance by the Credit Parties with each of the financial
covenants contained in Section 7.07 of the Credit Agreement.









 
 

--------------------------------------------------------------------------------

 



DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                               
Name:
Title:







 
 

--------------------------------------------------------------------------------

 

Schedule 1




[Borrower to provide]







 
 

--------------------------------------------------------------------------------

 

Exhibit 7.09


[FORM OF] GUARANTOR JOINDER AGREEMENT




THIS GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
____, is by and among _____________________, a ______________________ (the
“Subsidiary Guarantor”), DYCOM INDUSTRIES, INC., a Florida corporation (the
“Borrower”), the Guarantors, and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under that certain Credit Agreement, dated as of June 4,
2010 (as amended, restated, amended and restated, modified, supplemented,
increased or extended from time to time, the “Credit Agreement”), by and among
the Borrower, the Guarantors identified therein, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer (the “Administrative Agent”).  Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.


[The Subsidiary Guarantor is a Material Domestic Subsidiary that is a Restricted
Subsidiary or is required by Section 7.09 of the Credit Agreement to become a
“Guarantor” thereunder.][The Borrower desires that the Subsidiary Guarantor
become a “Guarantor” under the Credit Agreement].


Accordingly, the Subsidiary Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:


1.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Credit Agreement and a “Guarantor” for all purposes
of the Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement and the other Credit Documents.  The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including without
limitation (a) all of the representations and warranties of the Credit Parties
set forth in Article VI of the Credit Agreement and (b) all of the affirmative
and negative covenants set forth in Articles VII and VIII of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the Subsidiary Guarantor hereby jointly and severally together with
the other Guarantors, guarantees to each Lender and the Administrative Agent as
provided in the Credit Agreement the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof and agrees that if any of such
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Subsidiary Guarantor will, jointly and
severally together with the other Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.


2.           The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the Pledge Agreement, and shall have all the rights and
obligations of a “Pledgor” thereunder as if it had executed the Pledge
Agreement.  The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all the terms, provisions and conditions contained in the
Pledge Agreement.  Without limiting the generality of the foregoing terms of
this paragraph 2, the Subsidiary Guarantor hereby pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in any and all
 

--------------------------------------------------------------------------------


right, title and interest of the Subsidiary Guarantor in and to Pledged
Collateral (as such term is defined in Section 2 of the Pledge Agreement).


3.           The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits
thereto.  The information on the schedules to the Credit Agreement are hereby
amended to include the information shown on the attached Schedule A (Schedules
to the Credit Agreement and Security Documents).


4.           The information on Schedule B (Disclosure Information) to this
Agreement is true and correct as of the date hereof.


5.           The Borrower and the Guarantors confirm that all of their
obligations under the Credit Agreement are, and upon the Subsidiary Guarantor
becoming a Guarantor, shall continue to be, in full force and effect.  The
parties hereto confirm and agree that immediately upon the Subsidiary Guarantor
becoming a Guarantor, the term “Obligations,” as used in the Credit Agreement,
shall include all obligations of such Subsidiary Guarantor under the Credit
Agreement and under each other Credit Document.


6.           The Subsidiary Guarantor hereby agrees that upon becoming a
Guarantor it will assume all Obligations of a Guarantor as set forth in the
Credit Agreement.


7.           Each of the Borrower and the Subsidiary Guarantor agrees that at
any time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.


8.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


9.           This Agreement (a) may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute one contract and (b) may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.


BORROWER:
DYCOM INDUSTRIES, INC.,
a Florida corporation
 
 
By:                                                                 
Name:
Title:
 
SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR]
 
 
By:                                                                 
Name:
Title:
 



GUARANTORS:
[LIST ALL GUARANTORS AS OF THE DATE OF EXECUTION]
 
 
By:                                                                 
Name:
Title:
 





Acknowledged and accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:                                           
Name:
Title:



 
 

--------------------------------------------------------------------------------

 



Schedule A


Schedules to Credit Agreement and Security Documents









 
 

--------------------------------------------------------------------------------

 

Schedule B


Disclosure Information




Legal Name of Credit Party (and any previous legal names within the last five
years):
 
State of Organization:
 
Jurisdictions of Organization:
 
Type of Organization:
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 
Organizational Identification Number:1
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership—identity of
owners/partners):
 
List the issued and outstanding equity interests owned by (a) the Subsidiary
Guarantor and (b) the owner of the Subsidiary Guarantor’s equity interests:
 



[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]





--------------------------------------------------------------------------------

 
1 This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.

 
 

--------------------------------------------------------------------------------

 



Exhibit 11.06(b)


[FORM OF] ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
[(including, without limitation, Letters of Credit and Swingline Loans included
in such facilities)] and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


 
1.   
Assignor:
______________________________
 

 
2.
Assignee:
______________________________

 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.   
Borrower:   
Dycom Industries, Inc., a Florida corporation



 
4.
Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement



 
5.
Credit Agreement:
Credit Agreement, dated as of June 4, 2010 (as amended, restated, amended and
restated, modified, supplemented, increased or extended from time to time), by
and among the Borrower, the Guarantors identified therein, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer

 
 

--------------------------------------------------------------------------------


 
 
6.
Assigned Interest:

 
 
Facility Assigned2
 
Aggregate Amount of Commitment/Loans for all Lenders*
 
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans3
      $    $     %     $    $     %     $    $     %



[7.           Trade Date:                                ______________]4


Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By:                                                                
Name:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]


By:                                                                
Name:
Title:


[Consented to and]5Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By:                                                                
Name:
Title:


[Consented to:]6


[BANK OF AMERICA, N.A., as L/C Issuer][and Swingline Lender]



--------------------------------------------------------------------------------

 
1 Select as applicable.
 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
5To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
6 To be added only if the consent of the Borrower and/or other parties (L/C
Issuer or Swingline Lender) is required by the terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
By:                                                                
Name:
Title:


[DYCOM INDUSTRIES, INC.,
a Florida corporation


By:                                                                
Name:
Title:]




--------------------------------------------------------------------------------


ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.


1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.06(b)(iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and

 
 

--------------------------------------------------------------------------------

 
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.


--------------------------------------------------------------------------------


 